

EXHIBIT 10.1
 
 


AGREEMENT


BETWEEN


CHAUTAUQUA AIRLINES, INC.


AND THE


FLIGHT ATTENDANTS


IN THE SERVICE OF


CHAUTAUQUA AIRLINES, INC.


AS REPRESENTED BY


THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, AFL-CIO


 






1

--------------------------------------------------------------------------------



Table of Contents
RECOGNITION AND SCOPE
3
DEFINITIONS
5
COMPENSATION
9
EXPENSES
12
MOVING EXPENSES
14
SCHEDULING
15
VACANCIES
27
CHECK FLIGHT ATTENDANT
29
SENIORITY
30
TRAINING
31
REDUCTION IN FORCE OR FURLOUGH
33
LEAVES OF ABSENCE
35
PHYSICAL STANDARDS
38
INSURANCE
39
TRANSFER TO MANAGEMENT DUTY
41
MISCELLANEOUS FLYING
42
NOTICES TO FLIGHT ATTENDANTS
43
GRIEVANCES
44
SYSTEM BOARD OF ADJUSTMENT
47
UNION MEMBERSHIP
50
UNIFORMS
51
GENERAL
52
NEW EQUIPMENT
58
HOURS OF SERVICE
59
BASES
62
MISSING, INTERNMENT, HOSTAGE OR PRISONER OF WAR BENEFITS
63
SICK LEAVE
64
VACATIONS
67
DURATION
70
ATTENDANCE POLICY
71
LETTERS OF AGREEMENT
75
   

















2

--------------------------------------------------------------------------------






ARTICLE 1


RECOGNITION AND SCOPE



A.  
Pursuant to the certification by the National Mediation Board in Case No. R-6225
dated January 3, 1994, Chautauqua Airlines (the Company) recognizes the
International Brotherhood of Teamsters, Airline Division (the Union/IBT), as the
duly designated and authorized representative of the Flight Attendants in the
employ of the Company for the purposes of the Railway Labor Act, as amended.




B.  
The purpose of this Agreement, in the mutual interest of the Company, the Union,
and the Flight Attendants, is to provide for the operation of the Company under
methods which will further to the fullest extent possible the safety of air
transportation, the efficiency of operation, and the continuation of employment
of Flight Attendants under conditions of reasonable working conditions and
proper compensation, and the profitability of the Company. It is recognized to
be the duty of the Company, the Union, and the Flight Attendants to cooperate
fully for the attainment of these purposes.




C.  
This Agreement supersedes all existing or previously executed agreements by and
between the Company and the Union or any other labor organization or individual
with respect to the rates of pay, rules, or working conditions specifically
covered by the provisions of this Agreement in accordance with the provisions of
the Railway Labor Act, as amended. Any and all subsequent agreements between the
parties shall be reduced to writing, signed by their authorized representatives,
and become a part of this Agreement.




D.  
Whenever the words “Flight Attendant" are used in this Agreement, they designate
and refer only to Flight Attendant(s) covered by this Agreement. It is further
recognized that whenever in this Agreement Flight Attendant(s) are referred to
in either the masculine or feminine gender, it shall be understood to mean both
male and female Flight Attendants.




E.  
In accordance with applicable law, there shall be no discrimination by either
party against any Flight Attendant because of age, race, sex, color, religion,
union activity, national origin, sexual orientation, handicap or disability that
would not prevent them from safely performing the duties of a Flight Attendant.




F.  
Scope.




1.  
This Agreement covers the Company, any subsidiary of the Company, the Company’s
parent, any subsidiary of the Company’s parent and any future airline
certificate(s) created as a subsidiary of the Company or subsidiary of the
Company’s parent.

 

2.  
Except as otherwise provided in this Agreement, all present and future cabin
passenger service (including that international cabin service which originates
or terminates within the United States or its possessions) including all
charters or other utilization of aircraft owned or leased by the Company, the
Company’s parent or any subsidiary of the Company or subsidiary of the Company’s
parent shall be performed by Flight Attendants on the Chautauqua Airlines Flight
Attendants’ System Seniority List in accordance with the terms and conditions of
this Agreement or any other applicable agreement between the Company, the
Company’s parent or any subsidiary of the Company’s parent and the International
Brotherhood of Teamsters, Airline Division.



 

3.  
The Company, Subsidiary of the Company, the Company’s Parent or Subsidiary of
the Parent shall not establish any new airline (alter ego or otherwise) or
acquire a controlling interest in any carrier whether directly or through the
Parent or another Subsidiary of the Parent, and maintain it as a separate
carrier to avoid the terms and conditions of this Agreement. A “Controlling
Interest” or “Control” means the ownership of an equity interest representing
more than fifty percent (50%) of the outstanding capital stock of an entity or
voting securities representing more than fifty percent (50%) of the total voting
power of outstanding securities then entitled to vote generally in the election
of such entity’s board of directors or other governing body.




4.  
The Company will not transfer aircraft, routes or operating authority to its
Parent, a Subsidiary of the Parent, or to a Subsidiary of the Company for the
purpose of evading the terms of this Agreement. The Company will also not
establish a third party leasing device to evade the terms of this agreement.




G.  
Wet Lease/Dry Lease



The Company will not enter into any dry lease or wet lease agreement, or
contract with or for any other carrier or entities (government, military or
commercial) without mutual agreement with the Union. Code share agreements with
other air carriers do not constitute contracts subject to this provision.



1.  
No Flight Attendant within the bargaining unit will be reduced in status or lose
any income or employee benefits while discussions are taking place.




2.  
The Union will not decline to agree to a dry lease when such dry lease is for
the sole purpose of leasing out excess aircraft owned or leased by the Company.
Such dry lease will not result in the reduction in status or the furlough of any
Chautauqua Flight Attendant in cases where the dry lease provides a profit to
the Company. At the request of the Union it may review the actual dry lease
documents.



3

--------------------------------------------------------------------------------



H.  
Foreign Bases



The Company shall not establish a Flight Attendant Base outside of the 48
Contiguous United States and the District of Columbia without providing advance,
written notice to and bargaining with the Union at least sixty (60) days prior
to any bid establishing such Base. Unless and until the Company and the Union
reach agreement on different terms and conditions for the foreign base
operation, Flight Attendants assigned to such Base shall be covered by all terms
of this Agreement. In the event that the parties cannot reach agreement on the
terms and conditions of the foreign base operation by the end of the 60 day
period referenced above, the dispute shall be handled in accordance with the
procedures set forth in Paragraph M, below of this Agreement. In any proceeding
related to the enforcement of the obligations of this paragraph, the Company
will not raise non-applicability of the Railway Labor Act as a defense. Disputes
concerning Flight Attendants based at foreign Bases shall be heard by the System
Board of Adjustment, as set forth in this Agreement, and the decision of the
System Board in such cases shall be enforceable in any court of competent
jurisdiction in the United States to the same extent and in the same manner as
other cases arising out of interpretation and application of this Agreement.



I.  
Furlough Protection




1.  
No Flight Attendant on the Chautauqua Flight Attendant Seniority List as of the
date of signing of this Agreement shall be furloughed, except as may be
otherwise provided in Article 1.I.2., below.



2. The Company shall be excused from compliance with the provisions of Article
1.I.1., above to the extent that a circumstance over which the Company does not
have control is the cause of such noncompliance. The term “circumstance over
which the Company does not have control” means an act of nature; a work stoppage
by a union-represented employee group at the Company or at an air carrier whose
designator code the Company utilizes in holding out its services to the public;
grounding of a substantial number of the Company’s aircraft by a government
agency or by voluntary action of the Company for safety reasons in lieu thereof;
reduction in flying operations because of suppliers being unable to provide
sufficient critical materials for the Company’s operations, revocation of the
Company’s operating certificate(s), war, terrorism or national emergency, the
Company being unable to retain or obtain sufficient aircraft to utilize all
Flight Attendants protected from furlough or as a result of adverse economic,
market or business conditions that may directly impact the Company’s operations.



J.  
Nothing in this Agreement shall prevent the Company from acquiring, establishing
or merging with another air carrier, in accordance with the procedures and
safeguards prescribed by this article, provided that the Company will not
acquire or establish another air carrier (alter-ego or otherwise) to replace
flying performed by the Company or to avoid the terms and conditions of this
Agreement.




K.  
Successors




1.  
This Agreement shall be binding upon any successor including, but not limited
to, any merged company or companies, purchaser, assign, assignee, transferee,
administrator, receiver, executor and/or trustee (hereinafter “successor”), of
the Company which acquires ownership and/or control of all or substantially all
of the equity securities and/or assets of the Company (a “Successor
Transaction”). For the purpose of this paragraph, a successor or assign shall be
defined as an entity which acquires all or substantially all of the assets or
equity of the Company through a single transaction or a multi-step related
transaction which closes within a twelve (12) month period. The Company agrees
to give written notice of the terms of this Agreement to a proposed successor
before concluding any Successor Transaction.




2.  
In the event of a Successor Transaction, as defined in paragraph K.1., above,
the following provisions shall apply regardless of whether one or more than one
carrier survives the transaction or whether formerly separate operations are to
be integrated:




a.  
Unless and until any operational merger is finally effectuated, the Company
and/or the successor shall continue to recognize the Union as the representative
of the pre-transaction Company Flight Attendants, so long as such recognition is
consistent with the Railway Labor Act and any applicable rulings or orders of
the National Mediation Board.




b.  
Subject to applicable securities and other laws and regulations, the Company
shall review with the Union the details of any material agreements relating to a
Successor Transaction in a timely manner, provided that no financial or other
confidential business information need be disclosed unless suitable arrangements
are made for protecting the confidentiality and use of such information.




c.  
The Company, or the successor if different from the Company, shall continue to
employ the Flight Attendants on the Chautauqua Flight Attendant System Seniority
List, including any such Flight Attendants on leave or furlough status at the
time of the Successor Transaction, subject to the terms of this Agreement.




d.  
Where formerly separate operations eventually are to be integrated, the Flight
Attendant groups shall be kept separate until their seniority lists are
integrated in accordance with the requirements of this Section. During such time
of separate operations, neither aircraft nor Flight Attendants shall be
interchanged without the Union’s written consent.




e.  
So long as the Flight Attendant groups remain separate, the rates of pay, rules
and working conditions set forth in this Agreement shall be observed with
respect to the Flight Attendants whose names appear on the Chautauqua Flight
Attendant System Seniority List.




L.  
Labor Protective Provisions



The Company shall not enter into any agreement to a Successor Transaction unless
the other party to the transaction agrees in writing, as a condition of the
transaction, to (1) provide Labor Protective Provisions for Chautauqua Airlines
Flight Attendants no less favorable than the Labor Protective Provisions
specified by the CAB in Sections 3 and 13 of Allegheny-Mohawk relating to fair
and equitable seniority integration; (2) assume the terms of this paragraph L.
and paragraphs K. above and M. below. This paragraph L. shall remain in full
force and effect concurrently with this Flight Attendant Agreement and ensuing
Flight Attendant Agreements.



M.  
Any grievance arising under this Article 1 shall be arbitrated on an expedited
basis directly before the System Board of Adjustment pursuant to Article 19 of
the Agreement and the following provisions. If a mutually agreed upon arbitrator
cannot be selected within three (3) days of the submission to the System Board,
an arbitrator will be selected pursuant to Article 19 of this Agreement, with
selection to be completed within three (3) days of receipt of a list of proposed
arbitrators. The dispute shall be heard no later than sixty (60) days following
the submission to the System Board (subject to the availability of the
arbitrator), and shall be decided no later than thirty (30) days following
conclusion of the hearing. The time limits set forth in this paragraph may be
extended only by written Agreement of the Company and the Union.






4

--------------------------------------------------------------------------------

 

ARTICLE 2


DEFINITIONS


“Add” -- means to pick up open time as provided in Article 6 to increase the
Flight Attendant’s scheduled line.


“Agreement”-- means this Collective Bargaining Agreement between the Company and
the Union when the word is capitalized.


“Active Status” -- means on the Company payroll and subject to work assignment,
or on paid time off. A Flight Attendant on leave of absence or furlough is not
on active status.


“Base” -- means a geographical location where Flight Attendants are stationed
from which a Flight Attendant’s duty assignments are calculated to begin and
end. The terms “base” and “domicile” shall be synonymous for purposes of this
Agreement.


“Bid” -- means the Standing Bid, Monthly Bid, Vacation Bid, or other Bid where
Flight Attendants may submit their preferences as set forth in this Agreement.


“Bid Award” -- means an awarding of an assignment based on seniority, or as
otherwise provided in the Agreement.


"Block - to - block" -- means the elapsed time starting with the removal of the
chocks or other restraining devices from the wheels of the aircraft when the
aircraft first moves for the purpose of flight under its own power, and ending
when the chocks or other restraining devices are replaced.


“Calendar Day” -- means midnight to midnight local base time.


“CDO” - (Continuous Duty Overnight) -- means a single duty period that crosses
over midnight and has certain rights and restrictions which are contained in
Articles 6 and 24 (Scheduling/Hours of Service).


"Charter" -- means an off-line or on-line revenue passenger flight that is not a
regularly scheduled flight. Extra sections are not considered charter flights.


"Chautauqua Flight Attendants’ System Seniority List” -- means a list of Flight
Attendants in the employ of the Company listed in order of seniority.


"Check Flight Attendant"-- means a Flight Attendant selected and retained at the
discretion of the Company, in accordance with Article 8. A check Flight
Attendant will perform duties which include line checks, IOE, and other Inflight
training.


5

--------------------------------------------------------------------------------


“Composite Line” -- means a monthly Schedule constructed by utilizing pairings
not assigned to regular lines in accordance with the work rules of this
Agreement that may consist of days off, reserve days, and all known activity
(e.g.; training and vacation, etc)


“Credit Hour” -- means the hourly unit by which Flight Attendants will be
compensated as set forth in this Agreement.


“Crewmember” - means a member of the Flight Crew, which include Pilots (Captain
and First Officer) and Flight Attendant.


"Date of Hire" -- means the date on which a Flight Attendant first reports for
Flight Attendant training by the Company.


"Day"-- means a calendar day.


"Day Off" -- means a day free from all duty required by the Company at base.


“Deadhead” -- means a Crewmember(s) flying or taking surface transportation to
or from a flight or operational assignment at the Company's direction.
"Domestic" -- means the forty-eight (48) contiguous states and the District of
Columbia.


"Domicile" -- (see ”Base”).


“Drops” -- means the removal of flight(s) from a Flight Attendant’s line and
placing it into open time, with the approval of scheduling/planning.


“Dry Lease” -- means an agreement with another carrier in which the Company
provides aircraft to the other carrier.
“Duty Day” -- means a calendar day in which a duty period begins or ends and all
calendar days away from base while flying a pairing (including deadheading).
Also, any calendar day scheduled for training or other Company directed
business.


“Duty Time, Duty Period” -- The elapsed time from the time a Flight Attendant is
required to report for duty or the actual reporting time, whichever is later,
until the time the Flight Attendant is released from duty.


“Entity” -- means a natural person, corporation, association, partnership, trust
or any other form for conducting business.


“Flight Attendant” -- means an employee of the Company whose name appears on the
Flight Attendant seniority list and whose duties, as a crewmember, include
ensuring the safety of passengers, and the performance of Inflight service
duties as assigned by the Company.


6

--------------------------------------------------------------------------------


"Flight Time" means block-to-block time.


“Hot Reserve” -- means a period of time when a Flight Attendant is required to
be on reserve at her base airport or in another base airport.


“Immediate Family Member” -- means the employee, spouse, dependent children
(including legally adopted) under age 21, and parents of the employee.
“International” -- means any point or area outside the forty-eight (48)
contiguous United States and the District of Columbia.


“Line Value” -- means the time value of a Flight Attendant’s final bid award
consisting of scheduled block time or actual flight time, whichever is greater,
inclusive of the value of any assignments to training, to include paid
sick/vacation leave, that may be adjusted for trip trades or drops.


“Longevity” -- means the period of time a Flight Attendant has actively served
as a Flight Attendant with the Company. Longevity commences on the Flight
Attendant’s first day of Flight Attendant training.


“Month” -- means the period starting from the first day of, to and including the
last day of each calendar month of the year, except that for Flight Attendant
scheduling and pay purposes, January, February, and March will each be
considered a thirty (30) day month through the addition of January 31 and March
1 to the month of February. Leap year results in February being a 31-day month.


“Monthly Guarantee” -- means the minimum Flight Attendant pay hours in a
contractual month pay period as set forth in this Agreement.


“Monthly Bid Award” -- means a bidline awarded in accordance with the terms of
this Agreement, consisting of known trip pairings, training days, reserve days
and/or days off.


“Offer” -- means a Flight Attendant making a trip available for pick up by
another Flight Attendant, as provided in Article 6.H.4.


“Operational Necessity” -- means actions taken by the Company after careful
planning and analysis, and not arbitrarily or capriciously. Examples of such
reasons shall include, but are not limited to, the following: 1. To avoid a
potential flight delay, 2. To avoid a potential flight cancellation, and 3. To
fulfill FAA/regulatory requirements.


“Pairing” -- see Trip Pairing.


“Per Diem” -- means the hourly expense allowance a Flight Attendant receives for
incidental expenses, e.g., meals, tips, etc., in accordance with this Agreement.


7

--------------------------------------------------------------------------------


“Preferential Bid System (PBS)” -- means a system that constructs monthly
schedules for Flight Attendants based on an individual’s preferences and
seniority.


“Probationary Period” -- means a Flight Attendant’s first nine (9) months of
active service (exclusive of furlough or leave of absence) with the Company from
the Flight Attendant’s date of hire.


Rescheduled” -- means a change to the Flight Attendant’s original scheduled
assignment.


“Regular Bid Line” -- means a schedule built in accordance with work rules of
this Agreement which consists of trip pairings, training, vacation, days off,
etc. and will not include any reserve time.


“Release Time”-- means the time when a Flight Attendant is released from Company
duty.


“Report Time” -- means the time a Flight Attendant is scheduled to report for
duty or the time she actually reports, whichever is later.


"Reserve Line" means a schedule built in accordance with work rules of this
Agreement that includes days of availability for duty, days off, and vacation.


“Rest Period” -- means a period of time, free from all duty as provided in
Article 24.


“Scheduled Block Time” -- means the scheduled time contained in a pairing that
delineates Block out and Block in times of flight segments.


“Seniority” -- means the length of service as a Flight Attendant with the
Company.


“Subsidiary” -- means any entity that is controlled by the Company or the Parent
as defined above, herein.


“Seniority Date” -- means the date the Flight Attendant first entered initial
training incident to employment as a Flight Attendant for the Company.  
“Standing Bid”-- means the method by which a Flight Attendant expresses a
preference for vacancies or future vacancies.


“Standing Monthly Bid” -- means the method by which a Flight Attendant expresses
a preference for a monthly schedule in lieu of engaging in the bid process for
that month.


“Tidying” -- includes but is not limited to the straightening of seatbelts and
seatbacks, stowing of pillows / blankets, and removal of trash (excluding bodily
fluids), but does not include mopping or vacuuming of floors, cleaning of  lavs,
wiping down work surfaces and tray tables or other heavy cleaning.
 
"Trip" -- see Trip Pairings.


“Trip Pairing / Trip / Pairing” -- means a flight or series of flights that are
paired together and beginning at the Flight Attendant’s base and ending at the
Flight Attendant’s base. Trip pairings may include deadhead.


"Vacancy" means a position(s) in a particular base in excess of the number of
Flight Attendants already in that base.


“Vacation Bank” -- means the balance of a Flight Attendant’s accrued vacation.


“Vacation Day” -- means a calendar day scheduled in accordance with Article 28,
free of all duty.


"Wet Lease" -- means an agreement with another air carrier in which the Company
provides an aircraft and crew to the other air carrier.















8

--------------------------------------------------------------------------------

 

ARTICLE 3


COMPENSATION





A.  
Pay Scale




1.  
Flight Attendants will be paid for flight time based on status and longevity in
accordance with the hourly rates below. In computing hours for pay purposes, the
actual time flown or the scheduled block time, whichever is greater, will be
used.



 
 
 
 
 
 
 
Longevity
   
DOS

2005
 
 
DOS +
1 year

2006
 
 
DOS +
2 years

2007
 
 
DOS +
3 years

2008
 
 
DOS +
4 years,
minus 1 day

2009
 
0-6 mo.
 
$
16.00
 
$
16.40
 
$
16.81
 
$
17.15
 
$
17.49
 
7-12 mo.
 
$
17.00
 
$
17.43
 
$
17.86
 
$
18.22
 
$
18.58
 
Year 2
 
$
18.02
 
$
18.47
 
$
18.93
 
$
19.31
 
$
19.70
 
Year 3
 
$
19.31
 
$
19.79
 
$
20.29
 
$
20.69
 
$
21.11
 
Year 4
 
$
20.49
 
$
21.00
 
$
21.53
 
$
21.96
 
$
22.40
 
Year 5
 
$
21.69
 
$
22.23
 
$
22.79
 
$
23.24
 
$
23.71
 
Year 6
 
$
22.85
 
$
23.42
 
$
24.01
 
$
24.49
 
$
24.98
 
Year 7
 
$
24.05
 
$
24.65
 
$
25.27
 
$
25.77
 
$
26.29
 
Year 8
 
$
24.41
 
$
25.02
 
$
25.65
 
$
26.16
 
$
26.68
 
Year 9
 
$
25.12
 
$
25.75
 
$
26.39
 
$
26.92
 
$
27.46
 
Year 10
 
$
25.85
 
$
26.50
 
$
27.16
 
$
27.70
 
$
28.26
 
Year 11
 
$
26.75
 
$
27.42
 
$
28.10
 
$
28.67
 
$
29.24
 
Year 12
 
$
27.70
 
$
28.39
 
$
29.10
 
$
29.68
 
$
30.28
 
Year 13
 
$
28.12
 
$
28.82
 
$
29.54
 
$
30.13
 
$
30.74
 
Year 14
 
$
28.52
 
$
29.23
 
$
29.96
 
$
30.56
 
$
31.17
 
Year 15
 
$
30.25
 
$
31.01
 
$
31.78
 
$
32.42
 
$
33.07
 



2. A Flight Attendant who reaches the top of the scale set out above will
receive an additional $.50 per hour on each longevity anniversary date
thereafter, up to a maximum of $2.50 over the scale.


3. New hire Flight Attendants will be paid at the applicable minimum wage rate
for all hours worked in a work week for the first 3 weeks of new hire training.
During IOE they will receive flight pay at the applicable rate.


9

--------------------------------------------------------------------------------



B.  
Monthly Guarantee




1.  
A Flight Attendant who is available for duty for the full month will be
guaranteed a minimum of seventy-five (75) hours of flight pay per month
thereafter, except as otherwise provided in this Agreement.




2.  
A Flight Attendant who is unavailable for part of a month will have her
guarantee prorated (except for paid vacation or paid sick leave).




3.  
New-hire Flight Attendants will be entitled to the monthly guarantee as provided
in 1. and 2. above, upon completion of IOE. 




C.  
Line Guarantee



When the Company achieves a ninety-eight point five percent (98.5%) completion
factor for the month, a Flight Attendant who has been available for duty during
the entire month will receive the greater of one hundred percent (100%) of her
final bid award line value or her actual flight time, adjusted for trip trades
or drops.





D.  
Rescheduling



Whenever a Flight Attendant is available for a scheduled trip and is rescheduled
to perform different flying, she will be paid the originally scheduled block
time or the actual hours flown, whichever is greater. This provision does not
apply to cancellation of all or part of a trip where no rescheduling for the
period of cancellation occurs nor does it apply where the Flight Attendant does
not fly all or a portion of a trip and is not rescheduled to perform different
flying.



E.  
Deadhead Pay



When a Flight Attendant is required to deadhead, she will be credited with
seventy-five percent (75%) of the scheduled block time of the deadhead. If no
block time is established, then the actual time will be used for air
transportation. If required to deadhead via surface transportation, she shall be
credited with fifty percent (50%) of driving time based upon AAA mileage at 50
MPH. A day consisting solely of deadhead to or from a flight assignment shall be
considered a work day. 




F.  
Customs Pay



A Flight Attendant who clears Customs during an overnight assignment will
receive an eighteen (18) minute pay credit. There shall be one pay credit per
overnight.



G.  
Check Flight Attendant Pay



A Check Flight Attendant will be paid in addition to the rates above as provided
in Article 8 Check Flight Attendant.



H.  
Pay Procedures




1.  
Flight Attendants will be paid on a semi-monthly basis, i.e., twenty-four (24)
pay periods per year.




2.  
Flight Attendants will be paid on the fifteenth (15th) and the last day of each
month. If the fifteenth (15th) or the last day of each month falls on a Saturday
or Sunday, Flight Attendants will be paid on the preceding Friday. If the 15th
or the last day of the month should fall on a holiday the paycheck will be
available on the work day immediately preceding the holiday. The paycheck on the
fifteenth (15th) of the month will include any adjustments for any additional
amounts owed the Flight Attendant from the previous month.




3.  
A Flight Attendant will be paid, at her option, by direct deposit into an
account for that Flight Attendant at a financial institution of the Flight
Attendant’s choice.




4.  
The Company may choose to send the Flight Attendant her semi-monthly pay
information over the Company’s secure email system.




5.  
Longevity increases will be paid as follows: The current month’s guarantee will
be pro-rated from the actual longevity date as defined in Article 9 (Seniority).
All pay over guarantee for the month that the longevity anniversary occurs in
will be included in the paycheck on the 15th of the following month at the new
rate.




6.  
Clerical pay errors involving fifty ($50.00) dollars or more shall be reconciled
within five (5) working days after it is first brought to the company’s
attention. Errors of less than fifty ($50.00) dollars will be reconciled in the
next issued paycheck.




7.  
When there is an overpayment to a Flight Attendant, the Company will notify the
affected employee, provide documentation and substantiation of the overpayment
and arrange a mutually agreeable repayment schedule. The Company may require the
employee to authorize the Company to deduct repayment from her subsequent
check(s). The maximum amount that can be deducted from each pay period shall be
$50.00, unless the amount of overpayment exceeds $500.00, in which case the
repayment amount will not be more than 20% of the original overpayment amount
per pay period. An employee and the Company may agree to different repayment
terms.

 
10

--------------------------------------------------------------------------------



I.  
Value of a Reserve Day




1.  
A reserve Flight Attendant called into work will be credited four (4) hours
towards her minimum monthly guarantee or the value of the assignment, whichever
is greater.




2.  
A hot reserve Flight Attendant will be credited five (5) hours towards her
minimum monthly guarantee or the value of the assignment, whichever is greater.




J.  
Training Pay




1.  
A Flight Attendant who attends a day of recurrent training will be paid four
hours (4) flight pay for up to six (6) days in any calendar year.




2.  
If the Company elects to use any method of training such as “home study” to
comply with FAA requirements, a Flight Attendant will be paid and credited with
one (1) hour of flight pay for every two (2) hours of FAA-approved training
credit earned in home study.




3.  
A Flight Attendant in training will be paid no less than the minimum monthly
guarantee.




4.  
Flight Attendants receiving Line Checks and Operating Experience will be paid in
accordance with this Article 3.A.




K.  
Segment Times




1.  
For the purposes of this Article, scheduled block (segment) times will be
determined using the average of historic en-route (block-to-block) times between
city pairs by type of equipment and as attached hereto as Appendix A.




2.  
Scheduled block times will be reviewed by a joint Company/Union Scheduling
Committee every six (6) months using the prior twelve (12) months to determine
whether any adjustments are to be made.




3.   Adjustments will be made only when the average varies from the established
scheduled block time by seven and one-half percent (7.5%) or more, plus or
minus.




4.  
When a new route is established for which no segment time has been computed in
accordance with this section, the initial segment time will be established based
upon the marketing time for that segment. After one hundred twenty (120) days of
operation, the scheduled block time will be reviewed.




5.  
Non-scheduled flights on routes where no established scheduled block time exists
will be credited on the basis of actual (block-to-block) flight time.




6.  
“Attempts,”“Ferries” and “Diverted” flights will be paid on the basis of actual
(block-to-block) flight time. Taxi time not associated with a flight will be
credited at the rate of two-tenths (0.2) hours of flight pay.




7.  
Data necessary for an accurate and complete review of segment times will be made
available to the Company/Union Scheduling Committee. After the Union
representatives have had an opportunity to review the data, the Company will
meet with those representatives upon request, at a mutually agreeable time, to
resolve any questions or disputes. Members of the Company/Union Scheduling
Committee will not disclose any confidential or proprietary information provided
pursuant to this paragraph.




L.  
A Flight Attendant will not be called in for drug testing on a scheduled day
off. If drug testing occurs at the end of a trip pairing, the Flight Attendant
will be compensated at a rate of ten dollars ($10.00) per hour, or fraction
thereof, prorated for all hours on duty after block in plus fifteen (15) minutes
after her last flight segment. If the Flight Attendant is taken to an off-site
facility for the drug test, the Flight Attendant will be compensated one (1)
hour of flight pay above her guarantee.




M.  
Early Report Time



If a Flight Attendant is requested to report early, such Flight Attendant will
be paid at the rate of $10.00 per hour, or fraction thereof, prorated for all
hours on duty prior to her originally scheduled report time. 



N.  
Holiday Pay



A Flight Attendant who is assigned to flight duty or reserve duty on any of the
below listed holidays will receive four (4) hours of flight pay in addition to
her monthly guarantee or flight pay accrued for that month.


 
 New Year's Day
 Easter
 Memorial Day
Independence Day
 Labor Day
 Thanksgiving
 Christmas
 




O.  
Third Year Anniversary Bonus



Each Flight Attendant in the employ of the Company shall, upon completion of
three (3) years of service, receive three hundred dollars ($300), subject to
applicable deductions. All such payments shall be made no later than the second
paycheck following the 3rd anniversary of the Flight Attendants’ hire date with
the Company.





































11

--------------------------------------------------------------------------------

 

ARTICLE 4


EXPENSES



A.  
Accommodations




1.  
The Company and the Union will designate comfortable and adequate single
occupancy lodging at all overnight stations (including continuous duty
overnights), while a Flight Attendant is in training away from her base, or on
temporary duty assignments. The Company will pay the cost of such rooms/lodging.
The Company will request rooms on the second floor or higher, with access to the
room(s) available through interior hallways only.




2.  
The Company will request that a hotel that provides a free continental breakfast
do so between the hours of 0500-0800.




3.  
The Company will provide the Union Hotel Committee Chairman written notice
within a reasonable time when it is considering an alternate or new hotel. The
Union Hotel Committee will provide the Company with its comments and
recommendations on any proposed changes. The Union Committee may also make
recommendations to the Company at any time on current hotels.




4.  
The Company will make prompt inquiries into complaints related to deterioration
of service, safety or cleanliness at any facility that has been approved for
layovers. Prompt remedial action will be taken in those cases where
investigation affirms a deterioration of the above conditions.




5.  
In designating layover accommodations, the Company will select hotels with
normal driving time from the airport not to exceed fifteen (15) minutes,
consistent with cost considerations.




6.  
The Company will provide adequate single occupancy hotel accommodations whenever
a Flight Attendant has a scheduled layover of five (5) or more hours scheduled
block-in to scheduled block-out.




        B.  Per Diem



                    1.  Commencing with the first of the month following
ratification of this Agreement, Flight Attendants shall be paid a per diem
allowance of $1.55 per trip hour (fractions will be prorated). Thereafter, per
diem
                                rates shall  be increased   $.05 annually
effective on the anniversary of the above date for the following four (4)
years. 
 
                    2.  A Flight Attendant will receive per diem for each trip
hour (from report time in Base to release time in Base), training away from
base, while on hot reserve, temporary assignment or any other duty away 
                                from base assigned by the Company.
 
                    3.  Per Diem will be included in the first payroll check of
the following month, and will encompass all per diem owed for the previous
month.
 

C.  
Transportation




1.  
The Company will provide transportation between the airport and the lodging
facility. If there is no suitable eating facility at the hotel or within
reasonable walking distance (taking into account environmental conditions),
transportation will be provided to a restaurant. If the usual transportation
from the airport to a hotel is not available within thirty (30) minutes
following block-in, the Company will reimburse a Flight Attendant for cab fare
to the hotel. A Flight Attendant using a taxi pursuant to this paragraph must
contact Crew Scheduling prior to calling for the taxi to advise them of the
circumstances. The Flight Attendant must provide the Company with a receipt when
she files for reimbursement. Only one taxi per flight crew will be provided in
these circumstances.




2.  
When a Flight Attendant agrees to drive her personal vehicle at the request of
the Company, she will be reimbursed at the current Company mileage rate or $.36
per mile point to point and return, whichever is greater. A Flight Attendant
will not be required to drive her personal vehicle.




3.  
The Company will provide travel on a booked basis when a Flight Attendant is
deadheading on-line to/from the Flight Attendant’s base and the point of her
assigned duty. If the Flight Attendant is bumped from such flight, the Company
will book the Flight Attendant on a positive space/must ride basis on the next
available on-line flight.




D.  
General




1.  
The Company will pay any fee associated with local and /or toll free calls made
from a layover hotel.




2.  
When, due to irregular operations, special assignments, etc., a Flight Attendant
incurs lodging or transportation expenses, she will be reimbursed upon
presentation of receipts for such expenses, provided she requests and receives
advance approval for such expenses.



12

--------------------------------------------------------------------------------



3.  
At base or another location of the Flight Attendant’s choice where free parking
is not available, the Company will pay for the cost of parking while the Flight
Attendant is performing duty. The Company will not be required to pay for
parking at more than one (1) location per Flight Attendant, Co-Terminal
operations notwithstanding.




4.  
Paying for parking at a location other than the Flight Attendant’s base shall be
required only when such employee parking is available and only to the extent of
what the parking would have cost at the Flight Attendant’s base.




5.  
The Company will reimburse each Flight Attendant for the cost of passports and
visas. The Company shall also reimburse the Flight Attendant for any airport
government charges incurred in traveling on Company business.




6.  
Co-Terminal Bases




a.  
A Co-Terminal Base is defined as a base that contains more than one airport to
which Flight Attendant may be assigned duty. (e.g. John F.
Kennedy/LaGuardia/Newark, Dulles/Washington National/Baltimore, etc.) In the
event the Company chooses to establish Co-Terminal Bases the following terms
shall apply:




b.  
The Company will make every reasonable effort to schedule a Flight Attendant to
begin and end a trip at the same airport. In the event a Flight Attendant
finishes a trip at a different airport from the airport at which the trip
originated, the Company will provide ground transportation to the originating
airport. Such transportation between co-terminals will be considered deadhead.
Upon conclusion of the discussions provided for in e. below an appendix for
travel time between co-terminal airports will be published.




c.  
The Flight Attendant’s duty time will end upon return to the originating
airport.




d.  
The Company shall be responsible to ensure that the Flight Attendant does not
incur parking expenses in a co-terminal base that would not be incurred if she
were based in a single-airport base.




e.  
At least 60 days prior to opening any co-terminal base, the Company will notify
the Union and meet to discuss the operation. The parties may agree to other or
different conditions applicable to a specific co-terminal operation.




7.  
Lodging and Per Diem for New Hires



During initial new hire training all Flight Attendant trainees will receive
double-occupancy lodging and Per Diem, provided their residence is outside a
50-mile radius of the training location.





























































13

--------------------------------------------------------------------------------

 

ARTICLE 5


MOVING EXPENSES



A.  
Eligibility



Successful vacancy bidders, Flight Attendants moving to a domicile upon initial
employment, and Flight Attendants making domicile swaps are not entitled to
moving expenses. The Company will pay moving expenses when a Flight Attendant is
involuntarily displaced to another domicile for any reason.



B.  
Moving Benefits



A Flight Attendant eligible under the preceding paragraph shall be entitled to:



1.  
Actual moving expenses for a professional mover, including packing materials,
shipping and insurance, of household goods and effects up to a total weight of
10,000 lbs. Packing, unpacking, extra insurance and storage are not covered. The
mover must be approved by the Company.




2.  
The Company will reimburse a Flight Attendant at the current Company mileage
rate or $.36 per mile, whichever is greater, for up to two (2) of the Flight
Attendant’s registered vehicles driven to the new domicile, using the most
direct mileage between domiciles. One car may be moved prior to the move of the
primary residence, and the other (or both) cars would be moved in conjunction
with the actual move.




3.  
The Company will reimburse a Flight Attendant for meals and lodging for the
Flight Attendant and her immediate family for the time required to travel to the
domicile up to five days. A Flight Attendant will be removed from trips and pay
protected for the trips missed which conflict with the time allowed for travel.
A day of travel shall be considered a minimum of three hundred fifty (350) miles
by the most direct AAA mileage. The daily allowance for meals shall be $25.00
per day for the Flight Attendant, $25.00 per day for the spouse traveling with
the Flight Attendant, and $15.00 per day for each dependent traveling with the
Flight Attendant.




4.  
The Company will pay up to two hundred dollars ($200.00) for termination and
hook-up of gas and electric utilities, telephone and cable television (excluding
deposits) resulting from a move to a new domicile.




5.  
If a lease is broken as a result of moving to a new domicile, and a penalty is
incurred, the Company will pay the penalty, not to exceed two (2) months rent.




6.  
If immediate occupancy of the new residence is impracticable because of time
constraints imposed by the Company, the Company will pay meal and lodging
expenses (consistent with paragraph B. above) for up to seven (7) days. The
Flight Attendant will make every effort to minimize this expense. If the moving
company reimburses the Flight Attendant for these expenses, the Company will
have no obligation to make any additional payment.




7.  
The Company’s liability for moving expenses under this Article shall not exceed
seven thousand dollars ($7,000). Payment for cost of moving household goods
shall be paid directly from the Company to the moving vendor. All other eligible
benefits set forth in this Article shall be paid to the Flight Attendant as per
B. of this Article.




C.  
Moving Days



A Flight Attendant who is moving her primary residence will be entitled to four
(4) consecutive days off (inclusive of scheduled days off) for a move of seven
hundred (700) miles or less, plus one (1) additional day off for each three
hundred fifty (350) additional miles. These days off are to be taken in
conjunction with the actual move. The Flight Attendant will be paid for the
value of any trip(s) missed. Moving days may not be requested during the weeks
of Thanksgiving, Christmas, and New Years. The Flight Attendant will coordinate
scheduling of days off for moving with the Director of Inflight.



D.  
General




1.  
If a Flight Attendant elects not to move, the Company will pay the Flight
Attendant two hundred fifty dollars ($250.00), which need not be verified by
receipts.




2.  
When the Company is required to pay moving expenses, nothing in this Article is
intended to prevent the Company and the Flight Attendant from agreeing to an
amount to be paid to the Flight Attendant in lieu of the expenses set forth in
this Article.




3.  
When the Company is required to pay moving expenses, the move must be
coordinated with the Inflight Department. Moving expenses should be submitted
within thirty (30) days after incurring the expenses. Receipts must verify all
moving expenses. The Company will not be liable for any damages incurred during
moving.




4.  
The Company will not be responsible for paying any expenses incurred under this
Article after one (1) year from the actual effective date of the Flight
Attendant’s assignment to the new domicile.




5.  
If a Flight Attendant elects to move herself, the rental truck and/or trailer,
packing materials, insurance, fuel, and two hundred dollars ($200.00) to offset
other costs not included in this paragraph, will be paid to the Flight
Attendant.




6.  
A Flight Attendant who is eligible for Company paid moving expenses may elect to
have her move paid from a location other than the domicile from which the Flight
Attendant is being transferred. However, the Company's financial responsibility
will not exceed the cost of moving the Flight Attendant from the domicile from
which she transferred to her new domicile.



































14

--------------------------------------------------------------------------------
















ARTICLE 6


SCHEDULING


 

A.  
Staffing



It is the Company’s responsibility to determine adequate staffing levels taking
into account all known flying, vacations, known sick leave, scheduled training,
Company related business, and all known absences.



B.  
Bidding and Awarding of Monthly Schedules



The Company will utilize and maintain a Preferential Bidding System (PBS),
meeting the requirements in this Article and any other terms which have been
mutually agreed upon by the Company and Union, for the construction and awarding
of flight schedules. The Company will provide a means of distribution and
receipt of monthly bid packages and awards so that all Flight Attendants have
access to the bid process. This will include allowing the Flight Attendants to
confirm the Company's receipt of their bids.



1.  
Eligibility to Bid



A Flight Attendant who will begin a known training event, e.g. Initial (from the
beginning of ground school to completion of OE), New Equipment, or Recurrent
Training during the bid period may bid a schedule for that portion of the month
which she will be available.



2.  
A Flight Attendant who will be available to work during any part of the month
will be allowed to bid during the bidding process, and will be awarded a
schedule for that portion of the month which she will be available.




3.  
A Flight Attendant must bid on an approved format submitted to Crew
Planning/Scheduling. A Flight Attendant will use the electronic bid system set
up by the Company unless an alternative method has been approved by the Company.




4.  
Bid packages will be made electronically available via a home access computer
system and the Company computer terminals located in each Base on or before the
date of bid package distribution.




5.  
Bidding time line:




a.  
Bid packages will be made available to all Flight Attendants at each base at or
before 1200 hours on or before the 13th of the month prior to the bid period.




b.  
A Flight Attendant must submit her bid by 1200 hours on or before the 17th of
the month prior to the bid period.




c.  
The bid award will be made available to all Flight Attendants by 1200 hours on
or before the 20th of the month prior to the bid period.




d.  
A Flight Attendant failing to make a bid or failing to meet the deadline will be
assigned a line in the awards as per her default bid.




6.  
The PBS System will generate, track, and provide each Flight Attendant a unique
receipt for each bid supplied by the Flight Attendant.




7.  
All eligible Flight Attendants may bid for lines at their Base. All bids shall
be awarded in accordance with seniority. Awards will be published and made
available to all eligible bidders in each Base, either electronically or hard
copy, or both.




8.  
The Company shall make only the necessary adjustments to awarded lines to
correct errors and to ensure minimum days free from duty.




9.  
          a. Flight Attendants will bid utilizing the preferential bidding
system.

 
          b. Reserve line preferences will be used to construct reserve lines.
When the capacity is available through the PBS vendor, awarding of Reserve lines
will be through the PBS System.


          c. Guaranteed Low Time (GLT) lines will be bid and awarded within each
base in seniority order from a standing GLT lines list.


          d. CDO lines will be constructed manually and posted as complete
lines, to be bid concurrently with other lines.


          e. Composite lines will be constructed after all other lines are
completed.



C.  
Pairing Construction



It is the responsibility of the Company to prepare and publish the pairings to
be bid on by the Flight Attendants. The Company will consult with the Scheduling
Committee in the preparation and review of the pairings.


15

--------------------------------------------------------------------------------



1.  
The parties will meet and confer quarterly or at such other times as mutually
agreed upon to review criteria for the construction of pairings to be used in
the scheduling of Flight Attendants and may jointly agree to modify the criteria
from time to time. The objectives for the construction of pairings will be to:




a.  
Maximize the Flight Attendant’s flight time during a given duty period.




b.  
Ensure the ability to carry out the marketing schedule while maintaining on-time
performance and schedule completion.




c.  
Maintain a mix of pairing types, e.g. 1-day, 2-day, 3-day, 4- day or 5-day
trips.






d.  
Ensure stability and continuity from one bid period to the next.



2. All pairings used for the scheduling or assignment of Flight Attendants will
comply with all other applicable provisions of the Agreement.



D.  
Contents of the Bid Package




1.  
The bid package for each Base will contain the following information:




a.  
All known flying arranged in trip pairings including the following schedule
information. The Company may withhold up to five percent (5%) of known flying.




i.)  
Report and release times.

ii.)  
Pairing number.

iii.)  
Flight number.

iv.)  
Block and credit time of each segment.

v.)  
Block and credit time of the pairing.

vi.)  
Duty time.

vii.)  
Ground time.

viii.)  
Deadhead time.

ix.)  
Originating, intermediate, and terminating station.

x.)  
RON information, including hotel information, ground transportation, etc.

xi.)  
Minimum required rest.

xii.)  
Trip time (time away from Base, or TAFB).

xiii.)  
Aircraft type (e.g., EM3,EM4,EM5).



 
16

--------------------------------------------------------------------------------



b.  
A list of Flight Attendants eligible to bid in each Base (bid eligibility list).




c.  
Awarded or assigned temporary vacancies.




d.  
An anticipated number of Regular lines.




e.  
An anticipated number of Composite/Reserve lines.




f.  
The number of GLT lines.




g.  
Check Flight Attendants.




h.  
Reserve windows (defined twelve (12) hour callout blocks).




i.  
Known training assignments including applicable credit. Training dates will be
published two (2) months prior to training date and awarded one (1) month prior
to scheduled training date.




j.  
A list of Flight Attendants who are due for recurrent.




k.  
All awarded and available vacation time.




2.  
Following distribution, the Scheduling Committee may review the bid packages for
each Base. The review of a bid package will be completed within twenty-four (24)
hours of its distribution.




3.  
When an error or violation is found that would affect a PBS award, the Company
will reissue the affected bid package if necessary and may adjust the time and
dates for bidding, awarding, review and distribution required for the
correction.




E.  
Line Construction - Preferential Bidding System




1.  
The following procedures will precede line construction:




a.  
The Company will apply any known absence to a Flight Attendant’s schedule. The
virtual credit value of the known absence(s) will be reflected in the total
value of the line for purposes of the line building parameters according to F.3
below.




b.  
The following virtual credits will apply to absences that are known prior to the
close of bids:



                                                 i.)
Company business
5.00 hrs/day
                                                ii.)
Training
4.00 hrs/day
                                               iii.)
Union Leave
5.00 hrs/day
                                               iv.)
Jury Duty Leave
5.00 hrs/day
                                                v.)
Military Leave
4.00 hrs/day
                                              vi.)
Company Offered Leave (COL)
3.00 hrs/day
                                              vii.)
Medical Leave
2.60 hrs/day
                                             viii.)
Workers Comp
2.60 hrs/day
                                               ix.)
Maternity Leave
2.60 hrs/day
                                                x.)
Family Medical Leave
2.60 hrs/day
                                               xi.)
Personal leave
2.60 hrs/day
                                              xii.)
Non-pay Status
2.60 hrs/day
                                             xiii.)
Furlough
2.75 hrs/day
                                            xiv.)
Resignation
2.50 hrs/day
                                             xv.)
Retirement
2.60 hrs/day
                                             xvi.)
Other
2.60 hrs/day
                                            xvii.)
Vacation
18.00 hrs/week
                                            xviii)
VAC-DAT
3.60 hrs/day
                                               xix)
DH travel training day
3.00 hrs/day




c.  
If a Flight Attendant is withheld from service by the Company at the time of bid
closing she will bid for a schedule for the following bid period in accordance
with this section.




d.  
When awarded in a line, recurrent ground training, recurrent check rides, or any
Company business, will not reduce a Flight Attendant’s days off to less than the
scheduled minimum as set forth in Article 24 (Hours of Service).




e.  
No later than forty-eight (48) hours prior to the closing of each bid period,
the Company will make available to the Scheduling Committee the bid eligibility
list including known absences.




i.)  
If the Scheduling Committee discovers an error or a violation of the Agreement
in the bid eligibility list before the bids have been awarded, the committee
will notify the Company as soon as practical. Prior to awarding the bids, the
Company will correct any error or violation that would affect the accuracy of
the PBS award.




ii.)  
Prior to awarding the bids for specific equipment and position, the Company will
correct any error or violation that it discovers in the bid eligibility list
that would affect the accuracy of the PBS award.



17

--------------------------------------------------------------------------------



2.  
Each Flight Attendant’s schedule will be constructed by the Company utilizing
the PBS. The PBS will determine the number of Regular lines to be constructed.
Until the PBS is capable of constructing CDO lines, Composite lines and/or
Reserve lines that comply with this Agreement, the Company will manually
construct such lines. All Regular lines, CDO lines, Composite lines, and Reserve
lines will be awarded and/or assigned in accordance with a Flight Attendant’s
seniority, bid preferences and this Agreement.

                          
                           3. The PBS System, in accordance with this Agreement,
will construct:



a.  
As many Regular lines as practicable containing no less than 75 credit hours,
and no more than 92 credit hours (100 credit hours upon PBS implementation of
i.) below) which include:

 

i.)  
The Company and the Union will jointly work with the PBS vendor to develop and
implement options to create Regular lines to allow for Low Time Schedules
(LoSked), Average Line (AveLine) and High Time Schedules (HiSked). 




ii.)  
A Regular line holder will not be assigned charters or reserve days unless the
line holder bids for each respectively.




iii.)  
Regular lines will not contain out of Base trips.




iv.)  
All lines will have no less than the minimum days off in Base as provided for in
Article 24 (Hours of Service)




b.  
Guaranteed Low Time Lines




i.)  
Guaranteed Low Time (GLT) Holder is defined as a Flight Attendant who shall bid
for a line that consists of no less than thirty-seven and a half (37.5) credit
hours and no more than 52 credit hours. When a Flight Attendant is awarded a GLT
line, her guarantee will be thirty-seven and a half (37.5) credit hours.




ii.)  
The Company and the Union will continue to work with the PBS vendor to achieve
automation of administration of GLT lines. Until the PBS system is capable of
generating GLT lines, the current job share program shall remain in effect.




iii.)  
A designated GLT Flight Attendant’s monthly schedule will be awarded by the PBS
system in seniority order within base, from her bid submitted monthly or if no
bid was submitted a line will be awarded based on her default bid.




iv.)  
A Flight Attendant desiring to remove herself from the list of GLT Flight
Attendants must give written notice to her Inflight Supervisor before the end of
the second month prior to the month in which the removal is to be effective
(e.g. no later than May 31 for removal from GLT for July).




v.)  
The number of designated GLT Flight Attendants will not exceed 10% of the total
workforce and may not exceed 20% of the total Flight Attendants in a given base.




vi.)  
A Flight Attendant granted GLT status must remain in such status for a minimum
of six (6) months.




vii.)  
GLT Flight Attendants will accrue their Sick/Vacation time at one-half (½) the
normal rate.




viii.)  
Current Job Share Holders will be Grand-fathered into the Program.




ix.)  
GLT holders shall be limited to trading and picking up of open time pairings
such that they shall not exceed sixty (60) hours per month, unless there are
insufficient reserves or volunteers to cover available open time. The Company
will notify the Union of any situation that requires allowing GLT holders to
exceed 60 hours.




x.)  
See Letter of Agreement #4 for GLT selection process and benefits.

                                                   
                                                     xi.) GLT Holders will
advance on the pay scale at the same rate as all other Flight Attendants based
on active service or as otherwise provided for in this Agreement.


            c. Continuous Duty Overnight Lines (CDO Lines)
 
                                                       i.) The Company may
construct CDO pairings. Such CDO pairings will consist of one (1) duty period
and will not be constructed back-to-back except within pure CDO lines.
 
                                                      ii.)  A Flight Attendant
on a pure CDO line will be scheduled days off in accordance with Article 24
(Hours of Service) of this Agreement. However, a Flight Attendant will not be  

                                                             scheduled for more
than four (4) consecutive CDOs. A minimum of three (3) days off will follow any
block of four (4) consecutive CDOs.

18

--------------------------------------------------------------------------------


iii.) CDOs will be scheduled with a minimum of five (5) hours of ground time,
block in to block out. If less than four (4) hours of ground time is realized, a
Flight Attendant must have twelve (12) hours off duty during her next scheduled
rest period.


iv.) A CDO trip pairing shall not be scheduled for more than five (5) legs,
including deadheads. After the ground time in paragraph c. above, the Flight
Attendant may have no more than two legs returning her to her Base.


v.) A Flight Attendant will not be required to participate in training without
her consent during the scheduled ground time on a CDO.


vi.) No Flight Attendant will be scheduled/rescheduled from a CDO trip to any
other trip, other than another CDO.


vii.) CDO trips will terminate and the Flight Attendant will be released upon
first arrival at her Base following the CDO period.


viii.) A Flight Attendant awarded or assigned a CDO pairing that is not part of
a pure CDO line will be released to rest upon completion of that pairing and
will not be required to be available for an assignment prior to 0500 on the
following day.


d. Composite Lines


i.)  Composite lines will contain days off in accordance with Article 24 (Hours
of Service) and may contain some CDOs and reserve duty days. Composite lines may
also contain charters.


ii.) To the extent practicable, the PBS will construct Composite lines with a
minimum of out-of-Base trips and reserve assignments.


iii.) Composite lines will be credited at four (4) hours virtual flight credit
toward the PBS minimum window for each day of reserve.


e. Reserve Lines


A Flight Attendant who is not awarded or assigned a Regular line, Composite
line, or CDO line will be awarded or assigned a Reserve line.



i.)  
A Reserve line will contain:




a.)  
Reserve days and at least the minimum days off as provided for in Article 24
(Hours of Service),




b.)  
In Base reserve days,




c.)  
Out of Base reserve days and associated deadhead, if applicable, in accordance
with this Article,




d.)  
Type of reserve (i.e. Reserve call out periods in 12 hour blocks).




ii.)  
Regular reserve days will be credited at four (4) hours flight credit toward the
PBS minimum window for each day of regular reserve.




iii.)  
The Company will determine the need for reserves as provided for in this Article
for each day of the bid period. Reserve lines will then be constructed using the
bid preferences of the Flight Attendant.

iv.)  
Flight Attendants who bid reserve may bid preferences for: specific days off,
weekends off, consecutive days off, training, and such other options as may be
integrated into the PBS. Preferences will be awarded in seniority order.

 
4. After the Company has completed the line construction process utilizing the
PBS, additional pairings will not be added to or removed from a Regular, CDO,
GLT or Composite (other than reserve assignments) line except as otherwise
provided for in this Agreement.  
 
5. The Company will complete the line construction process no later than
forty-eight (48) hours after the closing of bids. After the line construction
process has been completed, the Company will notify the Scheduling Committee as
far in advance as practical of the time that the lines will be ready for review.
Before distribution of the bid award, the Committee will have twenty-four (24)
hours to review the lines for compliance with this Agreement.


19

--------------------------------------------------------------------------------



a.  
When the Committee reviews the lines, the Company will:




i.)  
Release from schedule up to two (2) members of the Committee.




ii.)  
Release from schedule additional members of the committee if the Company and the
Union determines they are required, and provided there is adequate reserve
coverage.




iii.)  
Cover Flight Pay loss for the designated Committee members, which will be
considered Union Leave and will be reimbursed to the Company by the Union as per
Article 12 (Leaves of Absence).




b.  
A member of the Committee who reviews the lines on a day off will have the
option to receive flight pay equal to five (5) hours above guarantee, which will
be considered Union Leave and will be reimbursed by the Union as per Article 12
(Leaves of Absence).




c.  
The Committee will promptly notify the Company if it discovers an error or
violation of the Agreement in the lines. The Company will conduct a re-run of
the bid award if a Regular, Composite or CDO line does not comply with the
Agreement or contains an error resulting from a discrepancy in the bid
eligibility list, a computer or software (PBS) malfunction or an omission of a
known absence or activity. Any error or violation of the Agreement in a reserve
line for a category will be corrected prior to distribution of the bid award for
that category.




d.  
If the Company conducts a re-run of the lines, the committee will expedite any
additional review necessary to complete the process.




e.  
The Union’s Scheduling Committee will notify the Company immediately if it does
not wish to review the lines.



6. If the Company conducts a re-run of the lines, the distribution of the bid
award may be delayed but will be distributed promptly after completion of the
re-run. Unless the Company and the Union agree otherwise, a re-run of a bid
award will not be conducted once the bid award has been distributed.


    F. Displacements



1.  
Following distribution of the bid award, the Company may displace a Flight
Attendant from her awarded or assigned pairing for the purpose of completing
another Flight Attendant’s OE. The displaced Flight Attendant will either be
released from duty for the remainder of the day or reassigned to a trip
scheduled to end within her original trip hour period. The Flight Attendant will
be credited with the greater of the value of the trip originally assigned or the
trip to which she was reassigned, if any.




2.  
If more than one (1) Flight Attendant is assigned to the same trip, the senior
Flight Attendant will have the choice of flying the trip or not. The Flight
Attendant not flying the trip will either be reassigned to a trip, during the
days spanning the original trip, or released from duty for the remainder of the
day and will be credited with the greater of the value of the trip originally
assigned or the trip to which she is reassigned, if any. 




3.  
A Flight Attendant who has been displaced from a trip pairing shall contact crew
scheduling for assignment after 1700 base time on the day before each day of the
trip from which displaced. (Agreed 6-1-04)




4.  
If the Flight Attendant was originally assigned an out and back trip pairing or
if it is the first day of a multi day trip, Crew Scheduling may reassign a trip
according to the following:




a.  
If the original report time was before 1000, then Crew Scheduling may reassign a
trip pairing that starts at the original report time or later.




b.  
If the original report time was after 1000, then Crew Scheduling may reassign a
trip pairing that starts no earlier than two (2) hours before the original
report time, but no earlier than 1000.




5.  
On subsequent days of a multi-day trip pairing, a Flight Attendant will not be
reassigned a trip starting earlier than 1000 unless given the assignment two (2)
nights prior to the assignment without concurrence of the Flight Attendant.




6.  
The reassignment will end no later than the originally assigned trip pairing
without the Flight Attendant’s consent.






7.  
The Flight Attendant will not be reassigned any type of reserve without her
consent.

   

8. 
 If crew scheduling has no assignment at the time of contract from the Flight
Attendant, then she shell be given the day(s) off free from duty.



 
20

--------------------------------------------------------------------------------



G.  
Posting and Assigning of Open Time




1.  
The Company will post all open time by base, after the final bid award, and
update the post on a continuous real time basis.






2.  
Open time that becomes available during the bid period shall include but not be
limited to; pairings or portions thereof dropped because of illness or injury,
vacations, leaves of absence, training, charters, extra sections, other revenue
flying, trips dropped for personal reasons or those pairings the PBS is unable
to award or assign in the line construction process.




3.  
All open time not awarded or assigned that becomes available after the bids are
awarded or assigned will be picked up in the following order, provided that such
assignment shall not conflict with the FAR or any other provision of this
Agreement:, provided, however, that open time may be assigned to an in-base
reserve at any time.




a.  
Awarded to any Flight Attendant in the Base where the Open time exists, on a
first-come, first-served basis, who volunteers for the open time assignment at
least forty-eight (48) hours in advance of the scheduled show time. This will
not restrict Scheduling from awarding open time within forty eight (48) hours of
the scheduled show time; then;




b.  
Awarded to any other Flight Attendant from another base, on a first come, first
served basis, who volunteered for open time at least forty-eight (48) hours in
advance of the scheduled show time. This will not restrict Scheduling from
awarding open time within forty- eight (48) hours of the scheduled show time.
The Out of Base Flight Attendant is responsible for getting to the assignment
and back home from the assignment, then;




c.  
Assigned to a reserve Flight Attendant from another base (this step may be
skipped); then




d.  
Assigned to a supervisory Flight Attendant, if no other Flight Attendant is
available for such assignment without delaying or canceling the flight.




H.  
Open Time, Drops, Adds and Offers.




1.  
The Company and the Union will continue to meet with the PBS vendor in
developing and implementing an automated Trip trading / dropping /
adding/offering system.




2.  
Drops



A Flight Attendant may “Drop” trip(s) from her line as provided below. A Flight
Attendant may submit a request to Crew Planning/Scheduling at any time to drop a
pairing. If sufficient reserves are available the request will be approved. The
Company may deny a line holder’s request to drop a pairing if there is
insufficient reserve coverage to operate the pairing. Drop requests must be
submitted no later than 48 hours prior to the report time of the trip. The 48
hour requirement may be waived by the Company



a.  
Trip drop(s) that are submitted seven (7) days or more prior to the date of the
earliest proposed drop will be approved or denied at least forty-eight (48)
hours prior to the report time for the earliest trip being dropped.




b.  
Trip drop(s) that are submitted less than seven (7) days prior to the date of
the earliest proposed drop will be approved or denied no later than twenty-four
(24) hours before the report time for the earliest trip being dropped.




3.  
Adds



A Flight Attendant may “Add” trip(s) to her line from Open Time, as provided in
Paragraph G. above. A selected trip must not conflict with any existing
assignments and all FAR and contractual legalities must be observed.



4.  
Offers



The Company and the Union will continue to meet with the PBS vendor in
developing and implementing an electronic system whereby a Flight Attendant may
“Offer” trip(s) which she would like to drop from her line. If another Flight
Attendant selects the offered trip, and the exchange satisfies the requirements
for a “mutual trade” as set out below, the trip will be dropped from the
offering Flight Attendant’s line and inserted into the adding Flight Attendant’s
line. Until the offered trip is selected by another Flight Attendant, and the
offering Flight Attendant has confirmed with Crew Scheduling that the trip has
been removed from her schedule, the offering Flight Attendant will remain
responsible for the trip(s). A selected trip must not conflict with any existing
assignments and all contractual legalities and FAR must be observed.


21

--------------------------------------------------------------------------------



5.  
A Flight Attendant who Drops, Offers or Adds will have her guarantee adjusted
either up or down to reflect the addition or reduction of flight time as
provided in Article 3 (Compensation) of this Agreement.




6.  
Requests for Drops, Adds or Offers may be made verbally over a recorded line,
electronically, in writing, or by any other means mutually agreed upon by the
Company and the Union.




I.  
Mutual Trade Procedures




1.  
A Flight Attendant may participate in up to 7 trades each month.




2.  
Trip trade requests may be for a partial or an entire trip.




3.  
A Flight Attendant who has requested a trade will remain responsible for her
original assignment until she has been notified that the trade or drop has been
approved.




4.  
Mutual trip trade requests may be submitted in writing (signed by both Flight
Attendants), verbally over a recorded line with all parties involved agreeing to
the trade, via the internet, or through any other means implemented in the
future with the mutual agreement of the Company and the Union.




5.  
Trip trades submitted to Crew Planning/Scheduling should be submitted no less
than forty-eight (48) hours prior to the date of the earliest proposed mutual
trade. Crew Planning/Scheduling or the participating Flight Attendants may waive
the forty-eight (48) hour requirement.




6.  
Trip trades must not violate any FAR or any section of this Agreement. Crew
Planning/Scheduling may require up to a ninety (90) minute buffer when there is
a potential for illegality under the FAR or this Agreement. If a trade is not
approved, the Flight Attendant will be advised of the non-approval and the
reasons for the denial.




7.  
A Flight Attendant who loses time from her schedule because of a trip trade or
drop will have her guarantee adjusted as provided in Article 3 (Compensation) of
this Agreement.

 

J.  
Notification on Layover




1.  
The Company may attempt direct contact with a Flight Attendant during a layover
subject to the following conditions:




a.  
Any time during the layover in the case of a personal or family emergency
affecting the Flight Attendant.




b.  
Within one (1) hour after block in time or one (1) hour before scheduled show
time for notification of a change in show or schedule or to avoid a FAR
violation.




2.  
Unless provided for in 1 above, the Company may NOT directly contact a Flight
Attendant during any layover that is less than nine (9) hours. The Company may
attempt to make indirect contact with the Flight Attendant through means of
hotel resources (such as, but not limited to, having the desk activate the phone
message light, a hand written note under the door, message at the front desk).




3.  
Should a Flight Attendant be directly contacted during a layover outside of the
limitations set forth in this paragraph, with the notable exception of a
personal or family emergency affecting the Flight Attendant, the Flight
Attendant’s minimum rest will be extended by 30 minutes. The Flight Attendant
may waive this requirement.




K.  
Modifications, Reschedules




1.  
A modification/reschedule is any change to a pairing after its first
distribution as a final bid award. The Company may modify a pairing in order to
meet operational necessity within the original trip hour period.




2.  
Unless the Flight Attendant consents and/or other mutually agreed upon
arrangements are made between the Flight Attendant and Crew Planning/Scheduling,
a Flight Attendant’s pairing will not be modified to extend the pairing into any
of her days off for any reason except for circumstances beyond the control of
the Company (e.g. weather, mechanical).




3.  
All rescheduling will be in accordance with and subject to all other applicable
provisions of this Agreement.




4.  
A Flight Attendant holding a reserve line who has received a trip assignment may
be rescheduled within the limitations of Articles 6 and 24 (Scheduling/Hours of
Service).




5.  
After the publication of the final bid award, a Flight Attendant holding a
Regular or Composite line may be rescheduled within the limitations of Articles
6 and 24 (Scheduling/Hours of Service).

 
22

--------------------------------------------------------------------------------



a.  
When a Flight Attendant is rescheduled prior to the date on which a pairing
(i.e. flight, ferry, training or deadhead assignment) is scheduled to commence,
the following will apply:




i.)  
When the Company notifies a line holder of a reschedule, the notification will
be in a timely and appropriate manner.




ii.)  
The Flight Attendant will not be given an assignment that is scheduled to
operate earlier than the scheduled report time of her original pairing without
the consent of the Flight Attendant unless the original scheduled report time
was after 1000, in which case she may be assigned to report earlier than the
original report time, but no earlier than 1000.




iii.)  
The Flight Attendant will not be given an assignment with a scheduled release
time more than two (2) hours later than the original scheduled release time,
without the Flight Attendant’s consent. On a multiple day pairing, the release
time will be considered to be the scheduled release time on the last day of the
originally scheduled assignment.




b.  
When a Flight Attendant is rescheduled on the same day on which a flight or
deadhead assignment is scheduled to operate, the Company will notify the Flight
Attendant and, at its option:




i.)  
Direct her to remain on rest if she has not reported for duty;




ii.)  
Assign her to complete any remaining flight segment(s) in the pairing;




iii.)  
Assign her to remain available for repositioning of the crew and/or aircraft;




iv.)  
Assign her to another pairing with a scheduled release time no more than 2 hours
later than the scheduled release time on the last day of her original pairing;




v.)  
Assign her to remain “airport available” up to two (2) hours following
notification of rescheduling. While “airport available” the Flight Attendant
will remain readily available for any flight or deadhead assignment with a
scheduled release time no more than two (2) hours later than the scheduled
release time of her original scheduled pairing. If the Flight Attendant has not
been assigned after two (2) hours of “airport available”, she is released.




vi.)  
Release her from all duty. Once released, she will not be required to remain
telephone available for the duration of the original pairing. For a multi-day
pairing, the Flight Attendant shall contact Crew Scheduling after 1700 hours the
day preceding each remaining day of the original pairing. If there is no
assignment she will be released for the following day.




vii.)  
Provided the Flight Attendant supplies crew scheduling with contact information
while on a trip, notification of a modification or rescheduling of the Flight
Attendant’s assignment will be by direct contact between Scheduling/Planning and
the affected Flight Attendant.




6.  
In the event of an equipment substitution of a single Flight Attendant aircraft
for an aircraft scheduled with two Flight Attendants (e.g. EMB 170- EMB 145,
etc.), the senior Flight Attendant will have the option of working the modified
pairing or becoming subject to reassignment in accordance with L. below. The
junior Flight Attendant will then either work the modified pairing or be subject
to reassignment in accordance with L. below.




L.  
A Flight Attendant holding a Regular line who becomes subject to rescheduling
shall not be placed on reserve. Rescheduling must be within the limitations of
Articles 6 and 24. A Flight Attendant scheduled for a single day trip will not
be rescheduled for a multi-day trip. A Flight Attendant subject to be
rescheduled pursuant to this section will be paid the greater of her actual or
rescheduled trip, if any. A Flight Attendant who voluntarily “Adds” trips from
Open Time, and whose trips are subsequently canceled will not be required to be
available on the same day(s) of her trip, nor will she be pay protected for the
trip.




M.  
Reserve Duty




1.  
General




a.  
When the Company has a flight assignment to cover, Crew Scheduling will call
reserve Flight Attendants in reverse order of seniority as long as all other
factors are equal and taking into account operational requirements for the base
(e.g., a senior Flight Attendant on reserve is available for two (2) days and a
junior Flight Attendant is available for four (4) days. A two (2) day trip is
open. The senior Flight Attendant could be assigned if the Company felt it was
in its best interest. If both Flight Attendants were available for two (2) days
and all other factors were equal, the junior Flight Attendant will be called
first).



23

--------------------------------------------------------------------------------



b.  
Reserve periods with twelve (12) hour callout periods, will be designated by the
Company and published in the bid package to be bid on by the Flight Attendant
group. The Company will establish the number and start time of the reserve
periods. Each reserve period will begin and end in the same day.




c.  
Preferences in the bidding for reserve periods will be awarded in seniority
order from among Flight Attendants indicating a preference in the respective
Base.




d.  
A reserve Flight Attendant will not be required to be available during more than
one (1) reserve period in any day. A Flight Attendant on reserve will not be
scheduled to be on call in excess of twelve (12) hours in a day. A Flight
Attendant on reserve shall not be assigned to a flight assignment that is
scheduled to exceed fourteen (14) hours.




e.  
A reserve Flight Attendant will not be rescheduled from an awarded reserve
period/type to another reserve period/type without at least 18 hours prior
notice from the start of the old or new reserve period whichever is earlier.




f.  
A reserve Flight Attendant will not be required to be available on a day off or
during a rest period, but will be required to be available during her reserve
periods.




g.  
A reserve Flight Attendant will not be required to start a callout period with
less than the minimum rest required by Article 24 (Hours of Service).




h.  
For the purposes of calculating days off, a reserve day will be considered a day
of work. The Company will not move days off once awarded. A Flight Attendant on
reserve who is assigned a RON that extends into a day off will be given the
option of receiving day off pay pursuant to Article 3, or having that day off
restored in the current or following month. The Company will not make such
assignment if there is another reserve available in the Base, and calling out
such reserve will not delay the flight.




i.  
The Company will make an assignment to an available reserve Flight Attendant as
far in advance as practicable. The assignment, when given for the same day, must
be scheduled to commence no later than 2 hours after the end of the Flight
Attendant’s reserve period.




j.  
Reserve and Composite lines will be built to provide coverage for the Company’s
anticipated needs and will also include the type(s) and time of the reserve
period.




k.  
A Flight Attendant assigned to sit reserve in another Base will be paid per diem
and will be provided with hotel accommodations for multi-day reserve assignments
or a single day assignment to sit reserve for more than 5 hours. Multi-day
out-of-Base reserve assignments will not exceed four consecutive days from
report to release at her permanent Base.




2.  
A Flight Attendant on reserve who is assigned a trip pairing if removed from the
assignment or upon completion of her assignment will either be given another
assignment commencing within the reserve period or remain on call in accordance
with the following table:



Time remaining of Original Callout Period
Hours of Remaining Availability
0 to 59 minutes
0
   1 to 2:59
1
   3 to 4:59
2
   5 to 6:59
3
   7 to 9:59
4
                                                               10 +
5




3.  
Upon completion of a trip assignment a reserve Flight Attendant shall contact
scheduling prior to leaving the Base.




4.  
When a reserve Flight Attendant is given an assignment for a future date, her
duty time for pay and rest will commence at the scheduled report time of the
assignment. When a Flight Attendant is given an assignment for the same day, her
duty time for rest calculation will commence at the time she is notified of the
assignment, and pay shall commence at report time.




5.  
The Company may, in its discretion, release a Flight Attendant from a reserve
period earlier than originally scheduled. A Flight Attendant on the last day of
a reserve sequence may call Crew Planning/Scheduling up to four (4) hours before
the reserve shift ends and request early release. If adequate reserve coverage
is available, Crew Planning/Scheduling will release the Flight Attendant without
penalty to her compensation.



24

--------------------------------------------------------------------------------



6.  
A reserve period will consist of a twelve (12) hour, same-day callout period.
The Flight Attendant will be responsible for maintaining her availability during
this period to cover potential assignments from Crew Planning/Scheduling.




7.  
A reserve Flight Attendant will respond within twenty (20) minutes of first
contact from Crew Scheduling. Once a Flight Attendant receives notification of
an assignment, she is no longer responsible to be available for contact prior to
such assignment until report time.




8.  
A reserve Flight Attendant will be subject to a one and one-half (1.5) hour call
out unless assigned to a Base where a shorter call out time has been mutually
agreed upon by the Company and the Union. A Flight Attendant will make every
effort to report earlier. If a Base covers multiple airports a callout time will
be mutually agreed upon by the Company and the Union.




9.  
A Flight Attendant on reserve may use a “pager” at her expense. However, the
Flight Attendant is solely responsible for ensuring the quality of service of
the pager, and any malfunction of a pager is solely the responsibility of the
Flight Attendant. The Flight Attendant is also solely responsible for ensuring
that she remains within the pager’s calling area. A Flight Attendant on reserve
will respond to a telephone message or page from the Company within twenty (20)
minutes, and such time will be included in the call out time required in
paragraph 7 above.




10.  
Hot Reserve




a.  
A Flight Attendant on hot reserve may be scheduled for ten (10) hours of on
premise duty and up to fourteen (14) hours of duty including on premise and
scheduled flight assignments. If a hot reserve Flight Attendant receives a
flight assignment and concludes that assignment prior to the completion of the
ten hours of hot reserve duty, she may be placed back on hot reserve for the
remainder of her ten (10) hours of hot reserve duty.




b.  
Flight Attendant on hot reserve will accrue flight credit in accordance with
Article 3.I.2 (Compensation).




c.  
A Flight Attendant will not be required to be on hot reserve in an airport which
is not a Base for the Company.




d.  
Hot reserve will only be assigned at airports with a company designated hot
reserve lounge area. A hot reserve lounge area will have comfortable seating, no
public access and noise and lighting can be limited.




e.  
The hot reserve assignments will be equitably allocated among the available
reserves in each Base in reverse seniority order at the time of the assignment.




f.  
In the bid award, the Company may schedule a Composite/Reserve line holder for
up to ten (10) hot reserve days. If the Company later determines that it needs
additional hot reserves, it may assign a reserve line holder to serve additional
hot reserve duty in accordance with this Article and will compensate such Flight
Attendant at the rate of twenty-five dollars ($25.00) for each additional hot
reserve assignment above ten (10).




N.  
Illness or Injury




1.  
A line holder who is unable to begin or complete an assignment or portion
thereof because of illness or injury will notify Crew Scheduling immediately and
will be removed from the assignment. If the assignment was a pairing and the
pairing has commenced, it will normally be assigned to a Reserve Flight
Attendant.




2.  
A Reserve Flight Attendant who is unable to begin or complete an assignment or
portion thereof because of illness or injury will immediately notify Crew
Scheduling in accordance with Article 27 (Sick Leave).




3.  
A Line Holder, who has called in sick on a multiple day pairing and is
subsequently able to return to flying prior to the completion of the original
pairing, will notify Crew Scheduling of her desire to return to work, in
accordance with Article 27 (Sick Leave) E.2.




4.  
If the Flight Attendant’s availability to return to work is in the middle of a
multi-day pairing, the Company will reinstate the Flight Attendant into her
pairing in domicile at the earliest possible time. By mutual agreement between
the Flight Attendant and Crew Scheduling, the Flight Attendant may return to her
trip at a location other than her base, or be assigned to another trip within
the days of her original trip.



25

--------------------------------------------------------------------------------



5.  
If the line holder is not able to return to her pairing because it does not
transit her domicile, she may elect to remain on sick leave for the duration of
her pairing; or, if the Company agrees, she may be placed on reserve and be
credited with 4 hours pay for each day on reserve, or the value of any pairing
assigned while on reserve, whichever is greater.




6.  
A Flight Attendant who has called in sick for an assignment and is able to
report for her next assignment shall notify Crew Scheduling at least six hours
prior to the next assignment.




O.  
General




1.  
If two (2) line holders are scheduled to fly and report for the same pairing,
the Flight Attendant who was awarded or assigned the pairing as part of her
monthly bid award will fly the pairing. If the pairing was not awarded or
assigned to either Flight Attendant as part of her monthly bid award, the more
senior Flight Attendant will choose whether she wishes to fly the pairing. The
Flight Attendant not flying the pairing will be considered displaced in
accordance with paragraph F., above.




2.  
On aircraft requiring more than one Flight Attendant, working positions on the
aircraft will be chosen by seniority.




3.  
If a line holder and a reserve Flight Attendant are scheduled to fly and report
for the same pairing, the line holder will fly the pairing. The reserve Flight
Attendant will be reassigned in accordance with paragraph F., above.




4.  
The Company will provide the Union and the members of the Flight Attendant
Scheduling Committee an individual computer identification and log-in for the
purpose of accessing the system in order to monitor compliance with the
Agreement. Such access will not include the ability to alter a Flight
Attendant’s schedule or any parameter of the programs. Each designee will
execute an agreement not to reveal her individual computer identification and
log-in to any other person, to share computer time or share or discuss any
individual’s data with anyone other than the Company and the Union.




5.  
The Company will provide the Union’s Scheduling Committee with information
regarding the use of the software data used by the system. Changes to the
program software that substantially affect the PBS or the daily tracking system
will not be implemented without prior consultation between the parties.




6.  
A flight scheduled to terminate (duty end time) before 2400 (midnight) will be
considered to have terminated on the same day it was scheduled should it
actually terminate prior to 0200 the following day.




7.  
Flight Attendants based outside of the United States will be subject to this
Agreement.




8.  
With the concurrence of Crew Scheduling, a Flight Attendant may be released from
a last leg to Base deadhead without penalty to her compensation.




9.  
When awarded in a line, recurrent training, checkrides, training, or any other
Company assigned duty will not reduce a Flight Attendants days off to less than
the minimum set forth in Article 24 (Hours of Service).




10.  
All communication between the Company and a Flight Attendant with respect to
Assignment of Open Time, Trip Drops, rescheduling or other notification or
direction will be done via the internet, over a recorded phone line or through
such other means as may be mutually agreed upon between the Company and the
Union.




11.  
Under normal circumstances a Flight Attendant will not be required to occupy the
Flight Attendant Jumpseat on a deadhead flight. If required to occupy a
jumpseat, the Flight Attendant will receive full flight pay.




12.  
Unless otherwise specified in this Article, all times are Local Headquarters
time.




26

--------------------------------------------------------------------------------

 

ARTICLE 7


VACANCIES


A. Standing Bids



 
1.
Flight Attendants must submit standing bids indicating order of preference for
domicile vacancies. The Company may require Flight Attendants to submit new or
updated standing bids at least thirty (30) days prior to any circumstances that
may cause the existing bid file to become outdated (e.g., domicile closures,
domicile openings or other substantial operational changes, etc.). The Company
will give at least 30 days notice to afford the Flight Attendant the opportunity
to change the standing bids.




 
2.
The standing bid file will be maintained by the Company. Standing bids will be
available for inspection by any Flight Attendant during normal office hours.




 
3.
A Flight Attendant may change her standing bid at any time by submitting a new
standing bid to the Company. A Flight Attendant must bid on an approved format
submitted to the Company by U.S. Mail, overnight express, facsimile,
electronically, if available, or any other means mutually agreed upon.



B. Notice of Vacancy



 
1.
The Company will determine when a vacancy exists. It will post a notice of the
vacancy. The notice will specify the domicile at which each vacancy will occur.




 
2.
Any existing openings as well as projected vacancy openings will be posted by
the Company on the first (1st) of every month. If the first of every month is
not available, the company will post in a timely manner, as to not interfere
with the bidding process.

 
3.
Bidding will close at 1700 hours seven (7) days after the posting of the notice
of vacancy.




 
4.
A Flight Attendant who has not previously bid between entities with separate
operating certificates may bid between such entities to fill a vacancy only if
the position the Flight Attendant desires to bid is in a base/code share that
does not exist within the entity in which she is currently employed.




 
5.
A Flight Attendant who has previously bid between entities with separate
operating certificates may thereafter bid back to the previous entity only to
fill a vacancy in a base/code share that did not exist at the time she bid out
of that entity.



27

--------------------------------------------------------------------------------



 
6.
A Flight Attendant bidding for a position requiring training before she can
perform the duties of such position (e.g., bidding between entities with
separate operating certificates), or a Flight Attendant who undergoes initial
training to become a Flight Attendant, may not thereafter bid to another
position requiring training for twelve (12) months following the completion of
such training.




 
7.
The restrictions of B.4-6 above shall not prevent a Flight Attendant from
exercising the rights of Article 11 (Reduction in Force and Furlough) between
entities in the event of a reduction in force.



C. Awarding and Assignment of Vacancies



 
1.
Awards will be posted by 1700 hours four (4) days after the closing of the bid.




 
2.
The Company will not normally post secondary, tertiary, etc., vacancies caused
by filling primary vacancies.




 
3.
Bids for vacancies will be awarded in order of seniority using standing bids on
file as of the date bidding is closed.




 
4.
If no Flight Attendant bids a vacancy, the Company may assign a Flight Attendant
to that vacancy in reverse order of seniority.




 
5.
The Company will determine the effective date of an award which may be changed
provided adequate notice is given and the change is not made for arbitrary
reasons. The Company may cancel an award at any time before its effective date.




 
6.
A Flight Attendant awarded a vacancy will fill the vacancy within sixty (60)
days after the effective date of the award.



D. Domicile Swaps


Flight Attendants requesting a mutual domicile swap must submit a request in
writing to the Company no later than the first (1st) of the month. Approval of a
swap is subject to the following:



 
1.
The Company will review the mutual swaps on file no later than the third (3rd)
of the month and post those mutual swaps that will become effective with the
following month’s bid award.




 
2.
A Flight Attendant who is senior to both petitioners of a base swap may protest
said swap in writing within seven (7) days of posting only if the Senior Flight
Attendant is willing to take the place of the more Junior Flight Attendants
involved in the swap.




 
3.
If the legitimate protest stands, the remaining Flight Attendant may withdraw
the request and no swap will be awarded.




 
4.
Flight Attendants may not request domicile swaps between entities with separate
operating certificates.



E. Temporary Vacancies



 
1.
A temporary vacancy will be any vacancy anticipated to exist for less than
ninety (90) days.




 
2.
When the Company decides to fill a temporary vacancy, it will, if practicable,
fill such vacancy from among qualified Flight Attendants in seniority order who
have expressed a desire to fill a temporary vacancy, regardless of domicile. If
the vacancy remains unfilled, the temporary vacancy will be assigned to a
reserve Flight Attendant in reverse seniority order, insofar as may be
practicable.




 
3.
A Flight Attendant filling a temporary vacancy will be paid per diem and
expenses in accordance with this Agreement, through the duration of the
temporary vacancy.




 F.  All times referred to in this Article are local time at the Company’s
headquarters.

 

28

--------------------------------------------------------------------------------

 

ARTICLE 8


CHECK FLIGHT ATTENDANTS



A.  
General




1.  
A Check Flight Attendant is defined as a Flight Attendant who has been selected
to become a Check Flight Attendant to perform Line Checks, OE (Operating
Experience), and Ramp Checks.




2.  
OE, Line Checks and Ramp Checks shall be conducted only by qualified Check
Flight Attendants on the Flight Attendant Seniority List or qualified Inflight
management.




3.  
The performance of Check Flight Attendant duties by Flight Attendants on the
seniority list shall not cause those Flight Attendants to become Management
Employees.




B.  
Selection and Retention of Check Flight Attendants




1.  
The selection and retention of Check Flight Attendants shall be at Company
discretion but consistent with the following criteria:




a.  
A total of one year Flight Attendant experience, with at least nine of those
months with Chautauqua Airlines.




b.  
Must be a non-probationary Flight Attendant.  




c.  
A consistent record of adherence to Company policies and procedures.




d.  
90% or better on the first attempt on their most recent recurrent test.




e.  
No written warning or disciplinary suspension in the prior twelve (12) months.




2.  
The Retention of Check Flight Attendants shall require the successful completion
of a standardized Check Flight Attendant course, annual recurrent class, and
competence check, if applicable, in addition to the requirements in the above
paragraph B.1.a-e.




3.  
Flight Attendants who are not selected will have the option to reapply at a
later date.




C.  
Scheduling




1.  
A Check Flight Attendant may bid her schedule based on her seniority.




2.  
A Check Flight Attendant will not be involuntarily rescheduled to work on her
days off.




3.  
When a Check Flight Attendant is scheduled to report to perform any of her Check
Flight Attendant duties at a location other than her base, she will be provided
space positive travel from her base. Upon reasonable advance request, Crew
Scheduling will attempt to arrange positive space travel from another mutually
agreed location.




4.  
The Company will equitably distribute assignments among Check Flight Attendants,
taking into account availability and training scheduling requirements.




D.  
Compensation




1.  
A Check Flight Attendant will be compensated at the rate of $10.00 per hour in
addition to her rate of flight pay when performing Check Flight Attendant
duties.




2.  
A Check Flight Attendant removed from trips to perform flying or non-flying
Check Flight Attendant duties will be paid and credited for the greater of the
value of the missed trips or at the value of the assignment she performs.




3.  
When the Company schedules a Check Flight Attendant for non-flying Check Flight
Attendant duties prior to the opening of the Bid Period, the Flight Attendant
will receive five (5) virtual credit hours as defined in Article 6 (Scheduling).




4.  
A Check Flight Attendant performing non-flying Check Flight Attendant duties on
a day off will be compensated at the Check Flight Attendant rate at a minimum of
four (4) hours or at a rate of one (1) hour for every two (2) hours of duty,
whichever is greater.




5.  
A Check Flight Attendant, who is required to travel away from her base for the
purpose of meeting, training, or any other Check Flight Attendant duties, will
be provided single occupancy rooms in accordance with Article 4 (Expenses).



A Check Flight Attendant will receive expense per diem in accordance with
Article 4 (Expenses) when performing duties.
 
29

--------------------------------------------------------------------------------


ARTICLE 9


SENIORITY


A.
A Flight Attendant’s seniority shall begin on the Flight Attendant's date of
hire. When two (2) or more Flight Attendants have the same date of hire, they
shall be placed on the seniority list according to the last four (4) digits of
their social security numbers, i.e., the lowest number shall be the most senior.
A Flight Attendant's pay shall commence on date of hire. Except as otherwise
specified in this Agreement, all Flight Attendants shall be full time employees
of the Company.



B.
A Flight Attendant shall lose her seniority if any of the following occurs:



1. Voluntary resignation;


2. Discharge for just cause;


3. Failure to report for duty at the expiration of a leave of absence;
 
4. Failure to report for duty after recall from furlough in accordance with
Section 11.
 
5. Transfer to management or any position within the company outside the scope
of this agreement for six (6) months or more or as otherwise provided for in
this agreement.
 
C.
Seniority shall prevail at all times in matters concerning equipment bids,
reductions, recall, base bidding, assignments, upgrades, transitions and
vacations, or except as otherwise specified in this Agreement.



D.
A current seniority list will be posted and available on the company’s intranet
website concurrent with the posting of initial bid package but no later than the
15th (fifteenth) of each month and made available for posting on the union
bulletin boards at each Flight Attendant domicile. Any alleged error or omission
affecting a Flight Attendant's seniority on any list must be protested by the
affected Flight Attendant, in writing, within thirty (30) days of the posting. A
Flight Attendant making no protest within the time specified may not thereafter
protest the alleged error or omission on the disputed list or any subsequent
list. (Agreed 6-5-03)



E.
A Flight Attendant will be on probation for the Flight Attendant's first nine
(9) months of active service with the Company.





30

--------------------------------------------------------------------------------




ARTICLE 10


TRAINING



A.  
General




1.  
The Company will, consistent with applicable FAR and Company procedures,
establish training requirements for all required Flight Attendant training.




2.  
No Flight Attendant shall be required to pay for the use of any Company
equipment or equipment outside the Company that is required for training.




3.  
A Flight Attendant removed from duty for retraining or reexamination shall lose
no more than three (3) days of pay.




B.  
Recurrent Training Bidding




1.  
The Company will post all recurrent training dates, if any, for bid in the
monthly bid package. A Flight Attendant who will be in her prior or due month in
the month being bid may bid on available recurrent training dates.




(a)  
Such bids will be awarded in seniority order, provided that:




a)  
awarding the bid does not result in a conflict with other duty;

b)  
seniority notwithstanding, a Flight Attendant in her due month will have bidding
priority over a Flight Attendant in her prior month;

c)  
a Flight Attendant in her due month who has not made a successful bid for a
recurrent training date, or who is in her grace month, may be assigned a
recurrent training date.

d)  
Upon implementation of a Preferential Bid System, recurrent and all other
training dates will be posted and awards published in the final bid award in the
month prior to the training date. (Example: A Flight Attendant who is due for
recurrent in October will bid in August for training in October. Concurrent with
the September bid award, October training dates will also be awarded.)




2.  
A Flight Attendant assigned to training will be so notified at least five (5)
days prior to commencement of training unless shorter notice is required because
of regulatory agency or aircraft manufacturer directive. Such notice may be
waived by the Flight Attendant.



31

--------------------------------------------------------------------------------



3.  
If the Company finds it necessary to move a Flight Attendant’s recurrent date
and/or to assign her to a training date due to operational reasons (e.g., loss
or reduction of training staff, an excess of Flight Attendants who require
training, etc.), the Company will make reasonable efforts to accommodate Flight
Attendants’ preferences for training dates.




C.  
Traveling to and from domicile.




1.  
Travel to a training event away from a Flight Attendant’s base will be “positive
space must ride” or crew movement if available under applicable pass policy over
the most direct route possible.




2.  
The Company is solely responsible for arranging travel for any Flight Attendant
attending a training event away from her domicile. The Company will consider any
personal schedule conflicts brought to its attention by the Flight Attendant
regarding the day of travel and will make an effort to work with the Flight
Attendant to come up with an accommodating travel itinerary for the scheduled
day of travel.




D.  
Scheduling of Training




1.  
Training will not be scheduled for more than six (6) consecutive days followed
by twenty-four (24) consecutive hours free of duty.




2.  
A Flight Attendant shall not be required to attend training for more than ten
(10) hours a day, no more than eight (8) of which shall be classroom hours.




3.  
Total in class training hours will be considered duty time and will not be
considered a rest period for the purposes of Article 24 (Hours of Service.




4.  
A Flight Attendant in recurrent training will be provided a rest period of at
least nine (9) hours between ground school sessions.




5.  
The Company will use its best efforts not to schedule any ground school training
between the hours of 0130 and 0700.




6.  
A new hire Flight Attendant on OE Training may request additional training or
request a change of Check Flight Attendant.




7.  
Holidays




(a)  
The Company will attempt not to schedule training, other than OE and line
checks, on Thanksgiving, Christmas, or New Year’s Day, no later than 1300 on
Christmas Eve or New Year’s Eve nor to begin prior to 1000 the day after
Christmas or New Year’s Day.




(b)  
To accommodate travel to return a Flight Attendant to her domicile from training
the company will attempt to have the schedule be completed by 1700 on Christmas
Eve or New Year’s Eve. Travel to return a Flight Attendant to training from her
domicile will not be scheduled to commence prior to 0700 on the day after
Christmas or the day after New Year’s Day.




E.  
Union observance.



The Chief Steward, her designee, or a member of the Flight Attendant
Professional Standards Committee, either of whom shall be an employee of the
Company, may observe any ground-based training. Such observation shall be
without pay and shall not interfere with the conduct of the training.

















32

--------------------------------------------------------------------------------

 

ARTICLE 11


REDUCTION IN FORCE OR FURLOUGH



A.  
Prior to any involuntary reduction in force, the Company will offer time off
without pay in accordance with paragraph H. of this Article.




B.  
The Company will provide at least fourteen (14) days written notice of any force
surplus requiring a reduction in the number of Flight Attendants in a particular
domicile. Such notice will be sent via USPS Certified/Return Receipt Requested,
or equivalent, to the address on file and in accordance with paragraph E. 2.
below, and/or by hand delivery with a signed receipt.




C.  
A Flight Attendant holding an award in the surplus domicile shall be displaced
in inverse order of seniority. All furloughs and displacements shall be from
among all Flight Attendants appearing on the most accurate and up-to-date
seniority list and without regard to a Flight Attendant’s probationary status.




D.  
A displaced Flight Attendant may:




1.  
Accept layoff at the point,

2.  
Displace the most junior Flight Attendant in the system, or

3.  
Fill any vacancy in accordance with Article 7 of this Agreement.



If there are multiple Flight Attendants displacing junior Flight Attendants at
more than one domicile, the displacing Flight Attendants may elect which of
those available domiciles to displace into in seniority order. A Flight
Attendant who accepts layoff at the point will thereafter be treated as a
furloughed Flight Attendant for purposes of recall.



E.  
Notification of Furlough.




1.  
When a Flight Attendant is to be furloughed, she will be given fourteen (14)
days notice from the Company, or pay in lieu thereof, via USPS Certified/return
receipt requested, or equivalent, or by hand delivery with a signed receipt,
unless the furlough occurs as a result of conditions beyond the Company's
control, such as a curtailment or reduction in operation because of fire, flood,
storm or similar acts of God, strikes, Company bankruptcy, catastrophic air
accidents that have a direct effect on the Company's business, grounding of a
fleet type, or similar occurrences. In such cases, the Company will give as much
notice as possible. Copies of all furlough or recall notices will be sent to the
Chief Steward and the Union.




2.  
A furloughed Flight Attendant will file her current address and telephone number
with the Company and will advise the Company, in writing, of any changes within
seven (7) business days of a change.



33

--------------------------------------------------------------------------------



F.  
Furlough




1.  
Flight Attendants will be furloughed in inverse order of seniority.




2.  
A Flight Attendant who is furloughed will retain and continue to accrue
seniority, and will accrue longevity for a period of sixty (60) days.




3.  
An eligible furloughed Flight Attendant will be recalled in seniority order
prior to the Company hiring additional Flight Attendants.




4.  
Prior to effecting a furlough, Flight Attendants will be encouraged to take
earned vacation or a personal leave of absence to prevent furlough.




5.  
Flight Attendants who are granted a personal leave of absence during periods of
furlough will continue to accrue seniority.




6.  
Flight Attendants who are involuntarily furloughed shall advise the Company in
writing of their election to be paid off for all accrued but untaken vacation at
the time of furlough, or may elect to be paid off at a later date during the
period of furlough upon written notification to the company, or upon separation
of employment.




7.  
No Flight Attendant may be displaced by a more junior Flight Attendant.




G.  
Recall from Furlough




1.  
Recall notices will be sent by the Company via USPS certified/return receipt
requested, to the last known address the Company has on file for the Flight
Attendant. The Company may notify more Flight Attendants than the number being
recalled to identify those who will accept or bypass recall.




2.  
A recalled Flight Attendant must notify the Company of acceptance or bypass
within seven (7) days after the receipt of the recall notice or will be
considered to have resigned from the company and will forfeit her place on the
seniority list. Notice to accept recall or bypass shall be in writing and sent
via email, Telecopier or United States Postal Service or equivalent. It shall be
the responsibility of the Flight Attendant to verify receipt by the Company. The
Flight Attendant may revoke notice of bypass using the same method, to be
affective prospectively upon receipt by the Company.




3.  
A Flight Attendant may bypass recall until all of the furloughed Flight
Attendants junior to her have been recalled. If an insufficient number of Flight
Attendants accept recall, the Company shall notify furloughed Flight Attendants
in reverse seniority order that recall is mandatory. Such Flight Attendants must
report to active service within seven (7) days of receipt of the mandatory
notice. The Company may, at its discretion, extend this period.




4.  
A furloughed Flight Attendant will be allowed fourteen (14) days after receipt
of a notice of a recall to report for duty at the point specified by the
Company. The Company may, at its discretion, extend this period.




5.  
A Flight Attendant who returns from furlough mid-month shall have her days off
and pay guarantee computed on a pro-rata basis.




6.  
A Flight Attendant who is furloughed will retain Company Pass Benefits for
ninety (90) days following the effective date of furlough.

 

H.  
Time Off Without Pay



When the Company intends to furlough one or more Flight Attendant(s)
involuntarily, it will offer voluntary time off without pay to a like number of
Flight Attendants in seniority order within the domicile(s) where the Company is
overstaffed. Such Flight Attendants may request time off without pay in writing
for a specified duration. The Company will grant such requests, in writing,
specifying the authorized duration of the leave which may be less, but not more,
than the duration requested by the Flight Attendant. A Flight Attendant who
accepts voluntary time off without pay will continue to accrue seniority but
will not accrue longevity or benefits. Such Flight Attendant may continue her
medical insurance in accordance with COBRA. The Company may, but is not required
to, allow the Flight Attendant to return early from the leave, but the Flight
Attendant will not be required to return to work before the leave has expired. A
Flight Attendant may request an extension of the leave in writing which may be
granted by the Company in writing. Immediately after the expiration of a leave
of absence granted under this paragraph, a Flight Attendant will return to the
domicile where she was assigned immediately prior to the leave. If the domicile
no longer exists or the Flight Attendant is no longer senior enough to hold said
domicile the Flight Attendant will be considered displaced and moving expenses
will be allowed in accordance with Article 5 of this Agreement. Additionally,
the Flight Attendant may elect to displace the least senior Flight Attendant in
the system or fill any vacancy in accordance with Article 7 of this Agreement.
Flight Attendants electing to take Time Off Without Pay in accordance to this
paragraph will retain Company Pass Benefits for ninety (90) days or the period
of their leave, whichever is shorter.










34

--------------------------------------------------------------------------------








ARTICLE 12


LEAVES OF ABSENCE
 

A.  
Personal Leave

 

1.  
General




a.  
A Flight Attendant may request a personal leave of absence by completing a
Request for Leave of Absence form and submitting it to the Director of Human
Resources no later than thirty (30) days before the bid closing for the month in
which the leave is requested to begin. A Flight Attendant must have been
continuously employed for one (1) year before a request will be considered.




b.  
The grant or denial of a request for a personal leave of absence shall be at the
sole discretion of the Company, for a period not to exceed ninety (90) days or
such other period as may be extended by mutual agreement between the Company and
the Flight Attendant.




c.  
While on leave of absence the Flight Attendant may elect to continue health and
life insurance benefits, provided the Flight Attendant pays the full monthly
premiums to the Company in accordance with COBRA.




2.  
Seniority



A Flight Attendant will retain and continue to accrue seniority while on
personal leave.
 

3.  
Longevity



A Flight Attendant will accrue longevity for the first thirty (30) days of
personal leave, but not thereafter.
 

B.  
Medical Leave

 

1.  
General




a.  
Medical leaves of absence will be allowed for disability due to sickness,
injury, or pregnancy upon receipt of written verification of the disability from
a qualified medical doctor. Medical leave will be requested by submitting a
Request for Leave of Absence to the Director of Human Resources as soon as
possible after the reason for the leave is known. Medical leave will not exceed
five (5) years. A Flight Attendant on a medical leave must submit a letter from
his doctor stating whether or not she is able to perform his Flight Attendant
duties each year within sixty (60) days of the anniversary date of the leave.




b.  
Flight Attendants on medical leave may elect to draw full pay until accrued paid
sick leave and/or vacation are exhausted.




c.  
The Company shall continue to provide health and life insurance benefits for a
period of up to ninety (90) days after the Flight Attendant has exhausted her
paid sick leave. The Flight Attendant may elect to continue health and life
insurance benefits, provided the Flight Attendant pays the full monthly premiums
to the Company in accordance with COBRA.




d.  
The Company may offer a non-flying position to any Flight Attendant who can no
longer perform his job due to loss of medical.




2.  
Seniority



A Flight Attendant on medical leave will retain and continue to accrue
seniority.



3.  
Longevity



A Flight Attendant will accrue longevity during the first ninety (90) days of
medical leave, but not thereafter.



C.  
Maternity Leave



Leave of absence due to pregnancy will be governed by applicable law and the
provisions of B. above.
 

D.  
Military Leave

 

1.  
General



A Flight Attendant will be granted military leave for military service or
reserve duty in accordance with applicable federal law. Military leave must be
requested by submitting a Request for Leave of Absence form to the Director of
Human Resources as soon as practicable after the Flight Attendant becomes aware
of the military duty for which the leave is requested.
 


35

--------------------------------------------------------------------------------


 

2.  
Eligibility



Return from military leave of absence shall be in accordance with applicable
law.
 

3.  
Seniority and Longevity



A Flight Attendant’s seniority and longevity will continue to accrue during
military leave.
 

4.  
Vacation



Flight Attendants taking military leaves greater than ninety (90) days, may
elect to take unused earned vacation, operational requirements permitting, or
alternatively may elect to be paid for such vacation.
 

E.  
Family Leave of Absence

 
The Company will grant leaves in accordance with the Family and Medical Leave
Act of 1993. All Flight Attendants covered by this Agreement will be eligible
for FMLA provided they have at least 1250 duty hours or 720 pay hours in the
prior 12 months. Bases with less than fifty (50) employees will also be covered
by the Act. While on Family Leave the Flight Attendant will continue to accrue
seniority/longevity and all benefits, without interruption and at no added cost.
Flight Attendants on Family Leave will have the option to draw full pay until
sick leave accumulation and vacation accumulation are exhausted. Upon return
from Family Leave said Flight Attendant will have the option to return to the
position and domicile held prior to said leave, or any vacancy in accordance
with her seniority.
 

F.  
Bereavement/Emergency Leave of Absence

 

1.  
In the event of a death in a Flight Attendant’s immediate family, the Flight
Attendant shall immediately notify the Director of Inflight or her designee and
be granted up to five (5) consecutive days with pay. Immediate family shall be
defined as a Flight Attendant’s mother, father, spouse, child or step-child.
Three (3) consecutive days will be granted in the event of death of a Flight
Attendant’s brother, sister, mother-in-law, father-in-law or grandparent. Upon
request, bereavement leave may be extended for a mutually agreed period, either
without pay or with pay charged against a Flight Attendant’s vacation.

 

2.  
In those cases when a Flight Attendant needs time off for emergency situations
not otherwise provided for in this Article, she shall, to the extent feasible,
use her seniority to bid a schedule which has those days off. When this is not
possible because the need for the absence is not known when monthly schedules
are being bid or finalized, the Flight Attendant will, subject to the needs of
the service, be granted emergency leave without pay, unless the Flight Attendant
wishes to use accrued and unused vacation time to receive pay for the absence.
Requests for emergency leaves will be submitted to the Director of Human
Resources.

 

G.  
Union Leaves

 

1.  
Indefinite Union Leave



At the request of the Union, with advance notice given prior to bidding for the
month in which the leave is requested to commence, a Flight Attendant shall be
granted an indefinite Union leave of absence without pay to accept employment
with the Union. While on such leave, the Flight Attendant shall continue to
accrue seniority and longevity, and be covered by Company insurance, which will
be reimbursed to the Company by the Union. The Flight Attendant will maintain
all other benefits covered by this Agreement and may continue to participate in
the 401(k) plan. No more than one Flight Attendant shall be permitted a Union
leave at one time, except with Company approval. A Flight Attendant on Union
leave will be allowed to fly when necessary to remain current as a Chautauqua
Flight Attendant.
 

2.  
Short Term Leave

 
At the request of the Union, the Company will, subject to the needs of the
service, release Flight Attendants for the purpose of conducting union business.
Requests for release must be submitted in writing to the Manager of Inflight at
least seven (7) days before the requested day(s) off. The Company may waive the
seven (7) day requirement. Trips dropped to accommodate such leaves will be
placed in open time unless the Company elects to assign such trips to reserves.



3.  
Reimbursement for Flight Pay Loss




a.  
Scheduled Line Flight Attendants: The Union will reimburse the Company at the
full hourly rate applicable to that Flight Attendant, plus 23% to cover the cost
of benefits, FICA, etc., for each day he or she is on leave only for the
scheduled time dropped.




b.  
Reserve Flight Attendants: The Union will reimburse the Company at the full
hourly rate applicable to that Flight Attendant, plus 23% to cover the cost of
benefits, FICA, etc., using the formula of four (4) hours for each reserve day
dropped.



36

--------------------------------------------------------------------------------



4.  
The Union agrees to reimburse the Company within thirty (30) days after receipt
of the Company’s bills. Such billings shall be submitted to the Union no later
than forty-five (45) days following the month in which the flight pay loss was
incurred.




5.  
A Flight Attendant will continue to accrue all seniority and longevity credit
while on Union leave.

 

H.  
Return from Leaves of Absence

 

1.  
Return from FMLA covered leaves or from military leaves of absences will be
governed by applicable law.




2.  
Flight Attendants returning from other leaves of absences of ninety (90) days or
less will be returned to the position they held at the commencement of the
leave.




3.  
Flight Attendants returning from other leaves of absence of more than ninety
(90) days will be returned to any position to which their seniority would
entitle them.




4.  
A Flight Attendant who, at the conclusion of a leave of absence, is not current
and qualified to hold the position to which he is returning shall be placed in
the first available training class for that position.




I.  
Jury Duty Leave

 

1.  
A Flight Attendant shall provide the Manager of Inflight with a copy of the
summons or notice of jury duty immediately upon receipt of such documents. A
Flight Attendant shall concurrently provide the Company with authorization to
intercede with the appropriate authorities for the purpose of removing her from
jury duty.




2.  
A Flight Attendant who is required to serve on jury duty shall be granted a
leave of absence for that purpose.

 

3.  
A Flight Attendant who is called for jury duty shall be paid four (4.0) hours at
her applicable hourly rate for each scheduled duty or reserve day lost to jury
duty. The Application of this provision shall not cause the Flight Attendant to
receive less than her minimum monthly guarantee for the month in which scheduled
duty or reserve days are lost to jury duty. Such jury duty leave pay shall be
offset by any amount the Flight Attendant receives from the court.

 

4.  
Immediately upon release from jury duty, a Flight Attendant shall notify the
Company of her availability for flying status.




5.  
A Flight Attendant on jury duty leave shall continue to accrue seniority,
longevity and all benefits as if she had been in active service.

 

J.  
Pass Privileges

 


While on a leave of absence, a Flight Attendant’s pass privileges will be
governed by published Company policy.
 

































































37

--------------------------------------------------------------------------------

 

ARTICLE 13


PHYSICAL STANDARDS


The physical standards required of a Flight Attendant shall be no less than the
standards established by the FAA. A Flight Attendant shall maintain the ability
to perform all required duties.














































































38

--------------------------------------------------------------------------------




ARTICLE 14


INSURANCE AND OTHER BENEFITS





A.  
The Company shall provide each Flight Attendant with a life insurance policy
after ninety (90) days of service. The Company shall pay one hundred percent
(100%) of the premium for this coverage.




1.  
Flight Attendant Life Insurance:



Two (2) times the basic annual earnings, rounded to the next higher $1,000. to a
maximum of $250,000.



2.  
Accidental Death and Dismemberment:



Four (4) times the basic annual earnings, rounded to the next higher $1,000. to
a maximum of $500,000.



3.  
Dependent Life Benefits:



Spouse:
 
$5000
Children:
0-8 days
$0
 
8-days-6mo
$100
 
6mo-19yrs
$2500




B.  
The Company will provide health insurance for the Flight Attendants and
qualifying dependents, the benefits of which shall not be less advantageous than
the existing program coverage and benefits. For Flight Attendants with under one
(1) year of service, the Company shall pay one hundred percent (100%) of the
premium cost, minus thirty dollars ($30.00) per pay period, for said Flight
Attendant; however, dependent coverage premiums may be paid by said Flight
Attendants through payroll deduction. For Flight Attendants with over one (1)
year of service, the Company shall pay one hundred percent (100%) of the premium
cost, minus thirty dollars $30.00) for individual Flight Attendant coverage,
fifty dollars ($50.00) for Flight Attendant and spouse coverage or seventy
dollars ($70.00) for Flight Attendant and family coverage, per pay period.
Should the cost of such insurance increase, the Company may require greater
contributions from Flight Attendants. In no event will the employee
contributions increase more than $20 per pay period in each plan year for single
coverage, $25 for employee and spouse, and $30 for family coverage



39

--------------------------------------------------------------------------------



C.  
The Company will provide preventative care as prescribed below:




1.  
Children wellness care




2.  
Annual PAP and mammogram exams for women




3.  
Annual PSA exams for men




D.  
The Company will provide the Chief Steward and the Union with copies of Master
Insurance Contracts for each policy required under the terms of this Agreement.




E.  
The Company will provide a 125 Flexible Benefits Plan to all Flight Attendants,
the benefits of which shall not be less advantageous than the existing program.




F.  
The Company will provide retirement benefits (i.e., 401(k)) to all Flight
Attendants. For a Flight Attendant whose longevity is six (6) years or less, the
Company will match one hundred percent (100%) of the first two and one-half
percent (2.5%) contributed by the Flight Attendant. For a Flight Attendant whose
longevity is more than six (6) years and less than thirteen (13) years, the
company will match one hundred percent (100%) of the first four percent (4%)
contributed by the Flight Attendant. For a Flight Attendant whose longevity is
thirteen (13) years or longer, the Company will match one hundred percent (100%)
of the first six percent (6%) contributed by the Flight Attendant.




G.  
The Company will provide a vision plan for the Flight Attendants. For Flight
Attendant and qualified dependants, the plan will cover one yearly exam plus up
to one hundred twenty dollars ($120) annual allowance for lenses, contacts or
frames. The plan for Flight Attendants and qualified dependents will be no less
advantageous than the program offered to other employee groups.




H.  
The Company shall pay for dental plan coverage for single Flight Attendants or
sixteen and one-half dollars ($16.50) per month towards the cost of family
coverage. The plan for Flight Attendants and qualified dependents will be no
less advantageous than the program offered to other employee groups.




I.  
The Company will include the Flight Attendants in any profit sharing plan, bonus
and incentive programs offered to all other non-management employees.






J.  
Stock Purchase



Should the Company complete an IPO, the Company shall make a good faith effort
to develop an employee stock purchase program. In any such program, the Flight
Attendants will be able to participate at the same level as management and other
eligible Company employees.







40

--------------------------------------------------------------------------------

 

ARTICLE 15


TRANSFER TO POSITIONS NOT COVERED BY THIS AGREEMENT


A Flight Attendant who accepts a managerial position or transfers to any other
position within the company outside the scope of this agreement shall retain but
not accrue seniority for six (6) months. At the expiration of six (6) months the
Flight Attendant’s name shall be removed from the Flight Attendant seniority
list.



41

--------------------------------------------------------------------------------

 

ARTICLE 16


MISCELLANEOUS FLYING




A.
Flight Attendants may not fly commercially outside the Company.



B.
The Company will not transfer any Company aircraft to, or schedule any Flight
Attendant to fly any trips for, airlines that are on strike unless mutually
agreed to by the Company and the Union.



C.
The Company will not transfer aircraft to a subsidiary or alter-ego for the
purpose of avoiding the terms of this Agreement






42

--------------------------------------------------------------------------------

 

ARTICLE 17


NOTICES TO FLIGHT ATTENDANTS


All notices to Flight Attendants involving domicile assignment, promotion,
demotion, furlough, leaves of absence, bulletins, and memo’s, etc., to Flight
Attendants shall be stated in writing. Such items that are intended for all
Flight Attendants will be available over the company’s intranet website. Access
to the company’s intranet website, or other communications medium by which all
Flight Attendants have access to the above information, shall be provided to the
Union’s Business Representative and his designee. Such access to information
will be the same as that provided to all Flight Attendants covered by this
Agreement.









43

--------------------------------------------------------------------------------

 



ARTICLE 18
 
RESOLUTION OF DISPUTES
 
A.
Settlement of Disputes

 
A Flight Attendant, or the Union on behalf of the Flight Attendants, covered by
this Agreement who have a grievance concerning any action of the Company
affecting them, or who believe they have been unjustly disciplined or
discharged, which dispute has not been settled or resolved in conference with
Company officials, shall use the dispute resolution procedures as established
herein.
 
B.
Investigative Meeting - Discipline and Discharge

 

 
1.
A Flight Attendant shall not be disciplined or discharged without just cause and
without previously being afforded a meeting before the Director of Inflight or
her designee, provided that the Flight Attendant has made herself available for
the meeting.

 

 
a. The Flight Attendant shall be notified of the time and place of the meeting
and the nature of the matter to be discussed. The notice must specifically
reference that discipline may be assessed and that the Flight Attendant is
entitled a Union Representative at the meeting as provided in paragraph b.
below. Concurrently, the Union shall be notified.

 
 

 
b. The Flight Attendant shall have the right to be accompanied to the meeting by
an authorized employee of the Union, or the Flight Attendant employee of her
choice, provided such choice is reasonably available. In no case will the
meeting be held without Union representation if such representation is requested
and is available within a reasonable period of time.




 
2.
When a Flight Attendant is disciplined or discharged, the Company shall furnish
her with a written statement of the precise charge(s) against her, with a copy
to the Union.




 
3.
Nothing herein shall prevent the Company from holding a Flight Attendant out of
service with pay until a meeting has been held and a decision arrived at in
writing by the Company.



C.
The Grievance Process

 

 
1.
Discipline and Discharge

 

 
a.
A grievance challenging an action of discipline or discharge shall be in
writing, signed by the affected Flight Attendant or the Union representative,
and must be submitted to the Director of Inflight within fifteen (15) calendar
days after the Flight Attendant is notified of the Company's decision under
section B.2., above.

 

 
b.
An investigation and hearing will be held by the Director of Inflight or her
Inflight or Flight department designee, where practicable, within twenty-one
(21) calendar days after receipt of the Flight Attendant’s written appeal. Such
hearing shall not be conducted by the same person who initiated the disciplinary
action, nor by anyone subordinate to that person.

 

 
c.
Within fifteen (15) calendar days after the close of such investigation and
hearing, a written decision will be issued and sent by certified mail or other
means of verified delivery to the grievant. A copy will also be provided to the
Union.

 

 
d.
Further appeal of the matter may be filed by the Union to Chautauqua Airlines
Flight Attendants’ System Board of Adjustment by submission to the Board within
thirty (30) calendar days after the Union's receipt of the Company's decision.



2.
Non-Disciplinary Grievances

 

 
a.
A Flight Attendant, or the Union on behalf of a Flight Attendant or group of
Flight Attendants, may file a grievance concerning any action of the Company
affecting her or them. Prior to filing such a grievance, the Flight Attendant
should discuss the matter with her supervisor, and the Union should discuss the
matter with the Director of Inflight in an effort to resolve the matter.

 

 
b.
Grievances concerning matters other than discipline or discharge shall be in
writing, signed by the affected Flight Attendant or Union official and shall
state in reasonable detail the facts upon which the claim is based, identifying
the specific provisions of the Agreement claimed to have been violated, and
state the relief sought. The grievance must be submitted to the Director of
Inflight within thirty (30) calendar days from the time the Flight Attendant
knew, or reasonably should have known, of the event(s) giving rise to the
grievance, whichever is earlier.

 

 
c.
An investigation and hearing shall be held by the Director of Inflight, or her
Inflight or Flight department designee, where practicable, within fifteen (15)
calendar days after receipt of the Flight Attendant’s written grievance. Such
hearing shall not be conducted by the same person who initiated the disciplinary
action, nor by anyone subordinate to that person. Within fifteen (15) calendar
days after the close of such investigation and hearing, the Company shall
announce a decision, in writing, by certified mail or other means of verified
delivery to the grievant. A copy will also be provided to the Union.




 
d.
If the decision by the Company is adverse to the Flight Attendant or Union, the
Union may appeal the decision to Chautauqua Airlines Flight Attendants’ System
Board of Adjustment by proper submission to the Board within thirty (30) days
after the Union's receipt of the decision.



44

--------------------------------------------------------------------------------


D.
Grievance Mediation

 
Unless the parties agree to by-pass mediation, each case submitted to the System
Board shall be submitted to mediation pursuant to the procedures outlined below.
 

 
1.
Mediation proceedings conducted pursuant to this paragraph D. will be held in
the city where the general offices of the Company are located or at any other
location that the parties mutually agree on.




 
2.
Mediators either will be provided by the National Mediation Board pursuant to a
process agreed upon by the parties or by any other method mutually agreed upon
by the parties. All mediator fees and expenses, including the cost of any
conference facilities or materials, will be shared equally between the parties.
Each party will bear the cost and expenses of its participants in the mediation.




 
3.
Cases will be scheduled for mediation conference by mutual agreement of the
parties and will be heard in the order in which they were filed unless the
parties agree to a different order.




 
4.
The issue mediated will be the same as the issue the parties have failed to
resolve through the grievance process. The presentation of evidence is not
limited to that presented at any previous step of the grievance procedure. The
rules of evidence will not apply, and no transcript of the mediation conference
will be made.




 
5.
If an individual grievant(s) does not attend, the Union will have full authority
to reach agreement and to act on behalf of the grievant(s) to resolve the
grievance. Non-participating observers will not be admitted except by mutual
agreement of the parties.




 
6.
Each party’s representatives at the mediation conference will be familiar with
and prepared to discuss the grievance(s) scheduled for that mediation
conference.




 
7.
The mediation process will be informal. The mediator has authority to meet both
jointly and separately with the parties; however, the mediator has no authority
to compel resolution of the grievance.




 
8.
Upon reaching a settlement, the parties will immediately reduce it to writing,
and it will be signed by the Company, the Union and the grievant, if present.




 
9.
The record of the mediation will be closed and inadmissible in any subsequent
proceeding unless a written settlement is reached, in which case the record will
be admissible solely to interpret or apply the settlement, if necessary.




 
10.
Either party may request the Mediator give it an oral advisory opinion.




 
11.
Written material presented to the Mediator or to the other party shall be
returned to the party presenting that material at the termination of the
Mediation Conference.




 
12.
If a grievance that had been the subject of a mediation conference is
subsequently heard before the System Board of Adjustment, the mediator may not
serve as the Neutral Board Member of the System Board, nor may he be called as a
witness by either party in the Board’s proceedings. During the System Board
proceedings on such grievance, no reference will be made to the fact that the
grievance was the subject of a Mediation Conference; nor will there be any
reference to statements made, documents provided, or actions taken by either the
Mediator or participants during the course of a mediation conference, unless the
party offering such statements, documents or actions would have had access or
entitlement to them outside of the mediation conference.




 
13.
By agreeing to schedule a mediation conference, the parties are not waiving any
procedural argument(s) that they have regarding the case. Both the Company and
the Union reserve the right to raise jurisdictional or procedural issues
notwithstanding their agreement to schedule such conference.




 
14.
The jurisdiction of the Mediator will not extend to proposed changes in hours of
employment, rates of compensation or working conditions.




 
15.
Nothing herein will preclude the parties from agreeing to other or different
methods of dispute resolution.



 
45

--------------------------------------------------------------------------------


E.  Resolution of Disputes -General
 

 
1.
Consistent with other provisions of this article, a Flight Attendant shall be
entitled to have a Union representative present at any step of the grievance
procedure and at any other such time a Flight Attendant is requested to meet
with a member of management where there exists the potential that such meeting
may result in disciplinary action being taken against the Flight Attendant.
Teleconferencing may be used in lieu of in-person investigations and hearings
upon mutual agreement of the parties.




 
2.
Any time limits prescribed in this Article may be waived by mutual consent of
the Company, on the one hand, and the grievant or the Union on the other. If any
hearing or decision required of the Company under the provisions of this article
is not provided within the time limits prescribed herein, or any extension
mutually agreed upon, the Flight Attendant may consider the grievance denied and
it shall automatically be appealed to the next step in the grievance procedure
as specified in this Article.




 
3.
Nothing in this agreement shall be construed to extend the right to arbitrate a
grievance concerning her discipline or discharge to a probationary Flight
Attendant, or to require that such discipline or discharge be based on just
cause. The Company will not arbitrarily or capriciously discipline or discharge
a probationary Flight Attendant. Probationary Flight Attendants shall have the
right to submit grievances concerning non-disciplinary issues.




 
4.
If, as a result of any hearing or appeal therefrom as provided herein, the
grievant is exonerated, she shall if she has been withheld from service, be
reinstated without loss of seniority and shall be paid for such time lost in an
amount which would have ordinarily been earned had such Flight Attendant been
continued in service during such period. The personnel records shall also be
cleared of any and all charges related to that matter. The Board shall have the
authority to order a party to comply with any provision(s) of the Agreement as
necessary to remedy or correct violations or to require specific performance of
a provision of the Agreement.




 
5.
The periods of time for hearings, decisions, and appeals established in this
section shall be considered as maximum periods and when hearings, decisions and
appeals can be handled in a period of less than the maximum time stipulated,
every effort will be made so as to expedite such cases.




 
6.
Copies of all notices and decisions shall be mailed to the grievant, and the
Union. For the purposes of this section, "notice" may be certified mail, return
receipt requested, express delivery, or by hand delivery and, upon request, may
also be faxed.




 
7.
The Union, or its representative, and the grievant shall have access to the
grievant’s personnel file for review related to any complaint, investigation or
grievance related to any actual or potential disciplinary action by the Company.

  
F.  The procedures set out in this Article shall be followed only in cases
pertaining to and covering alleged grievances, disputes, claims and causes of
action arising or accruing and filed subsequent to the effective date of this
Agreement.


46

--------------------------------------------------------------------------------

 

ARTICLE 19


SYSTEM BOARD OF ADJUSTMENT


          A.
Establishment



In compliance with Section 204, Title II of the Railway Labor Act, as amended,
there is hereby established a System Board of Adjustment for the purpose of
adjusting and deciding disputes which may arise under the terms of the Agreement
and which are properly submitted to it, which Board shall be known as the
“Chautauqua Airlines Flight Attendants' System Board of Adjustment", hereinafter
referred to as the "Board."


          B. Composition of the Board



1.  
The Board shall be comprised of three (3) members, one (1) selected by the
Union, one (1) selected by the Company, and one (1) neutral member.




2.  
Within fifteen (15) days of Company receipt of a Board Submission, the parties
shall select a neutral member, by the alternate strike method, from the panel
listed below.



Richard Bloch
Susan Brown
Robert Douglas
Herbert Fishgold
Roger Kaplan
William Schecter
Carol Wittenberg



3.  
The System Board hearing shall convene within sixty (60) calendar days following
the selection of the arbitrator if the arbitrator proffers available dates
within the time period prescribed. If the arbitrator is not available within
sixty (60) calendar days, the hearing shall convene as soon as possible
thereafter. In the event that the arbitrator is not available within six (6)
months of selection, the parties will select another arbitrator from the panel.
If no arbitrator from the panel is available within six (6) months either party
may request the National Mediation Board (NMB) to provide the parties with a
list of arbitrators who are members of the National Academy of Arbitrators with
aviation arbitration experience.




C.  
Jurisdiction




 
        1.
The Board shall have jurisdiction over disputes between any employee covered by
this Agreement and the Company growing out of grievances or out of
interpretation of any of the terms of this Agreement. The Board shall consider
any dispute properly submitted to it by the Union when such dispute has not been
previously settled in accordance with the terms provided for in this Agreement.
The jurisdiction of the Board shall not extend to changes in hours of
employment, rates of compensation or working conditions covered by existing
agreements between the parties herein.




 
        2.
The Board shall consider any dispute properly submitted to it when such dispute
has not been previously settled in accordance with Article 18.



47

--------------------------------------------------------------------------------



D.  
Submission of Dispute



All submission of disputes properly referred to the Board for consideration
shall be addressed to the Board with one (1) copy each to the Company and the
Union, and one (1) copy for each member. One (1) copy of the submission shall be
submitted to the neutral third member. Such submission shall show:


1. question or questions at issues


2. statement of facts;


3. position of the Union;


4. the understood position of the Company; and
 
5. the relief sought
 
           E.
Documents, Witnesses, Evidence and Representation




   

 
1.
The Union will designate its representative and the Company will designate its
representative. Evidence may be presented either orally, or in writing, or both.




 
2.
The System Board shall, when requested by the Company representative, by the
Union representative, or by an individual member of the System Board, summon any
witnesses who are employed by the Company or the neutral member may direct the
production of relevant documents deemed necessary by either party to the dispute
or by a System Board member. Nothing herein shall prohibit an arbitrator from
summoning a non-employee witness upon request of either party.




 
3.
The number of witnesses summoned at any time shall not be greater than the
number which can be spared from the Company’s operation without interference
with the services of the Company.



48

--------------------------------------------------------------------------------


           F.
Decisions Final



A majority vote of all members of the Board shall be competent to make a
decision. Decisions of the Board in all cases properly referred to it shall be
final and binding upon the parties. Board findings and decisions shall be in
writing and shall be rendered within forty-five (45) days from the close of the
hearing, or as soon as practicable thereafter.



G.  
Location of Board Hearings



The Board shall meet in the city where the Company’s general offices are located
unless the parties mutually agree to a different location.



H.  
Rights and Privileges of Parties



Nothing herein shall be construed to limit, restrict or abridge the rights and
privileges accorded to either the Flight Attendant employees, the Union or the
Company, or their accredited representatives, under provisions of the Railway
Labor Act, as amended.



I.  
Expenses - Board Members/Witnesses




 
            1.
The expenses of the Board and the expenses and reasonable compensation of the
neutral member will be borne equally by the parties. Each of the parties will
assume the compensation, travel expenses of their Board Members, witnesses, and
representatives.




 
            2.
The grievant (whether an employee of the Company or not), employee witnesses,
employee board members and representatives who are employees of the Company
shall receive free transportation on the lines of the Company, from their point
of duty or assignment to the point at which they must appear as witness or
representatives, and return, so far as space is available, to the extent
permitted by existing policies and travel agreements and law.




3.  
Employee Board members shall, when attending meetings or hearings of the Board,
receive on-line Company business positive space passes for Company
transportation to the extent permitted by travel agreements and law.




4.  
Should a hearing be postponed or canceled without mutual consent of the Company
and the Union, the party requesting such postponement or cancellation shall bear
any and all cancellation fees and or expenses incurred by the neutral member. 




5.  
Members of the Board who are employees of the Company shall suffer no loss of
pay while attending Board meetings.



J. Stenographic Report


When it is mutually agreed that a stenographic report is to be taken of any
three member board hearing, the cost will be borne equally by both parties to
the dispute. In the event it is not mutually agreed that a stenographic report
of proceeding will be taken, any transcripts made by either party shall be
furnished to the other party upon request, provided that the stenographic costs
shall be borne equally by both parties. No stenographic report or other
recordings are permitted at other hearings except by mutual agreement in
advance.


K. Freedom to Discharge Duties


Each Board Member shall be free to discharge her duty in an independent manner
without fear that her individual relations with the Company, with the Flight
Attendants or with the Union may be affected in any manner by any action taken
by her in good faith in her capacity as a member of the Board.









49

--------------------------------------------------------------------------------

 

ARTICLE 20


UNION MEMBERSHIP



A.  
Union Membership



It shall be a condition of employment that all Flight Attendants covered by this
Agreement shall, on the effective date of this Agreement, become and remain
members in good standing of the Union. It shall be a condition of employment
that all Flight Attendants covered by this Agreement and hired on or after its
effective date shall, on or before the ninetieth (90th) day following the
beginning of the initial seniority date, become and remain members in good
standing in the Union. In the alternative to becoming and remaining members of
the Union in good standing, Flight Attendants subject to this paragraph may
tender to the Union monthly dues, fees and/or assessments uniformly required of
the Union members, such sums to be recognized as “Service Fees”.



B.  
Initiation Fees, Dues and Assessment Deductions and Reporting




1.  
The Company will deduct from the wages of any Flight Attendant covered by this
Agreement said Flight Attendant’s dues, initiation fees and/or assessments as a
member of the Union, or Service Fees, upon receiving the Flight Attendant’s
voluntary and individual written authorization for the Company to make such
deductions, signed by the Flight Attendant. Such authorization form will be
provided by the Union. The Company will pay over to the proper officers of the
Union the wages withheld for such initiation fees, dues and/or assessments. The
amount so withheld shall be deducted from the appropriate paycheck, reported and
paid to the Union monthly, no later than the fifteenth (15th) of each month.




2.  
Dues Check-Off Authorization is listed in the Appendix.




3.  
The following information will be reported and transmitted with the monthly
check off: each Flight Attendant’s Social Security number, full name, current
address, phone number(s), hire date, date of birth, rate of pay and status of
employment (e.g. Base, active, on Leave of Absence, Furlough, recall date,
termination date, etc.). Such report will be transmitted electronically as an
MSExcel file or such other application as the parties may agree.




C.  
Indemnification Clause



The Union shall indemnify the Company and hold the Company harmless from any and
all claims which may be made by a Flight Attendant against the Company by virtue
of the wrongful application or misapplication of any of the terms of this
Section.
 
              D.  Dues Collection after Termination
 

                        
                         In the event of termination of employment, there shall
be no obligation upon the Company to collect dues until all other deductions
have been made.



              E.  Failure to Pay Dues or Service Fees  

 

 
  1.
If any Flight Attendant covered by this Agreement becomes delinquent in the
required payment of the Service Fee or if any Union member becomes delinquent in
the payment of dues, fees, and/or assessments, the Union may immediately notify
such Flight Attendant by CERTIFIED MAIL, RETURN RECEIPT REQUESTED, with a copy
sent by regular U.S. mail and a copy to the Director of Inflight, that the
Flight Attendant is delinquent in the payment of such Service Fee or membership
dues, fees, and/or assessments, as specified herein and is subject to discharge
as a Flight Attendant for the Company. Such letter shall also notify the Flight
Attendant that the required payment must be remitted within a period of thirty
(30) days or the Flight Attendant will be discharged.




 
  2.
If upon expiration of the thirty (30) day period the Flight Attendant remains
delinquent, the Union may certify in writing to the Director of Inflight, copy
to the Flight Attendant, that the Flight Attendant has failed to remit payment
within a grace period allowed and is to be discharged. The Director of Inflight
shall therefore notify the Flight Attendant within ten (10) days of the receipt
of notice from the Union that she is to be discharged from the service of the
Company, of the reason for this action, and of her rights under this section to
appeal this decision.




 
  3.
A Flight Attendant who is to be discharged as a result of the provisions of this
Article may protest the intended action only by using the following procedure:




a.  
The Flight Attendant must submit her protest to a two (2) member IBT/CHQ System
Board of Adjustment within ten (10) days from the date of notification by the
Director of Inflight as provided in Paragraph 2, above. The Board shall be
composed of one (1) Union designated Board member and one (1) Company designated
Board member. Copies of the protest shall be submitted to the Director of
Inflight c/o Chautauqua Airlines, Inc. 8909 Purdue Rd., Suite 300 Indianapolis,
IN 46268 and to the Union c/o Teamsters Local Union No. 135, 1233 Shelby St.,
Indianapolis, IN 46203 via USPS CERTIFIED, RETURN RECEIPT REQUESTED. If the
employee fails to file a timely protest her discharge shall be effective upon
expiration of the ten (10) day period as set forth in this paragraph. The two
(2) member System Board of Adjustment will convene a hearing within ten (10)
days of receipt of the protest. A representative of the Company, a
representative of the Union and the employee filing the protest will be allowed
to present to the Board all evidence and argument relevant to the issue (i.e.,
were the dues, fees, and/or assessments owed and timely paid). Prior to the
expiration of the work day following such Board meeting, the Board will issue
either a majority decision or a notice of deadlock with a copy sent to the
Union, the Company and the affected employee filing such protest. If the
majority decision is issued, it will be final and binding on all parties
concerned.




b.  
If the protest is deadlocked by the two (2) member IBT/CHQ System Board of
Adjustment, the Flight Attendant may appeal to the three (3) member IBT/CHQ
System Board of Adjustment in accordance with Article 19. B. of this Agreement
by notifying the parties in the same manner as previously identified in
paragraph 3.a. above within ten (10) days of receipt of the deadlock decision.
The Union and the Flight Attendant shall select a neutral from the list set out
in Article 19.G. using the alternate strike method. Once the neutral is selected
the Board will endeavor to convene a hearing at the earliest possible time to
decide the dispute. At the meeting of the Board, sitting with the neutral, a
representative of the Union and the employee filing the protest will be allowed
to present to the Board all evidence and argument relevant to the issue. A
majority decision of the Board, including the neutral, will be issued within
five (5) days after such meeting and will be final and binding on all parties
concerned. The expenses and reasonable compensation of the neutral and all other
costs of the proceeding shall be borne equally by the Union, the Company and the
affected employee.




 
  4.
Time limits specified in this Article may be extended in individual cases only,
and then only by written agreement between the Flight Attendant and the Union.




 
  5.
During the pendency of an appeal by the Flight Attendant, pursuant to paragraph
3.a. or 3.b. above, a Flight Attendant shall be in non-pay status and shall not
be permitted to fly.




 
  6.
It is understood that the requirements of paragraph A, above, shall not apply to
a Flight Attendant during periods of time she holds a management position.




              G. Individual Dues Payment  



It shall be the responsibility of any Flight Attendant who is not on a dues
deduction program to keep her membership current by direct payments of monthly
dues to the Union.



              H. Dues Deduction Error  



Should a deduction be missed, or in the event an insufficient amount is
deducted, the Company will be responsible to make the proper deduction in full
the following month, or deducted in such amounts and/or timeframe as the Union
may direct.


            I. Bulletin Board


The Company will provide the Union with one suitable glass covered, bulletin
board at a location designated by the Union for the posting of official notices
of Union meetings, elections and other notices pertaining to internal Union
matters. All such notices shall be issued by and/or signed by a duly authorized
representative of the Union. In addition, the Company will provide space for a
Union bulletin board in all crew rooms. If the space is not available, the
Company will meet with the Union to mutually agree on alternatives.
 
                    J. Union Access


The Union Representative(s) shall have free access to the Company's operations
facilities to transact that business which is necessary for the administration
of this Agreement. The Company further agrees to provide the Union
Representative with proper ID to enter its operation facilities, if required.


                   K. Hospitality Committee


The Company shall set aside a mutually agreeable period of time, not less than
one hour, during the first week of each new hire class during which the Union
Business Representative and/or Union Hospitality Committee may meet with each
new hire class. This meeting shall be used solely to convey information about
the Union, its representation of Company Flight Attendants, and its role in
dealing with the Company on behalf of Flight Attendants all presented in
positive terms. The Union may designate those committee representatives who will
present Hospitality Committee materials during the new hire class, so long as
such representative(s) adhere to the provisions above. The Company may elect to
have a representative present during the meeting.

50

--------------------------------------------------------------------------------

 

ARTICLE 21


UNIFORMS



A.  
Uniform Guidelines




1.  
A Flight Attendant shall wear the standard uniform as required in Company
regulations at all times when on duty or in connection with any event or special
assignment where the Flight Attendant is identified as a Flight Attendant with
the Company.




2.  
The Flight Attendant will be responsible for the cost of the initial basic
uniform and all accessories.




3.  
The price of uniform items purchased through the Company will be at the
Company's cost.




B.  
Basic Uniform Complement




1.  
The required uniform will consist of one (1) Blazer, two (2) Bottoms (slacks or
skirts), one (1) Belt, four (4) Shirts, two (2) Ties, and a Raincoat with
removable liner.




2.  
The Company will provide each Flight Attendant with one (1) set of wings, one
(1) set of epaulets, one (1) belt buckle, and standard Chautauqua buttons.




C.  
Union Insignia Pin




1.  
The Flight Attendant shall be permitted to wear the official Union insignia (not
to exceed one (1) inch in diameter) on the right lapel or one-half (1/2) inch
below the wings.




2.  
The Flight Attendant shall be permitted to wear other Company-approved pins,
such as years of service recognition awards, on the uniform.




D.  
Uniform Changes




1.  
If the Company changes the required uniform style or discontinues a required
uniform piece and requires the acquisition of a substitute piece, a Flight
Attendant will be provided new required uniform pieces at no cost.




2.  
If a Flight Attendant is involuntarily required to change bases requiring a
change of uniform the Company shall be responsible for supplying the Flight
Attendant with the basic uniform complement at no cost.




3.  
The Union will designate a Uniform and Appearance Committee which will be
consulted by the Company prior to making any changes in the Flight Attendant
uniform or appearance standards. The Company will consider the reasonable
recommendations of the Committee.




4.  
The Company will meet with the Chief Steward or her designee to resolve problems
involving procurement of basic uniform items.




E.  
Uniform reimbursement or replacement




1.  
After the first 18 months of longevity, and annually each year of longevity
thereafter, the Company will credit each Flight Attendant’s Uniform Allowance
Account with two hundred dollars ($200.00) to be used for the replacement of
uniform items and accessories available from a Company approved vendor. Flight
Attendants will have the same required luggage options as pilots. Items ordered
through a Company approved vendor will be direct billed to the Company for
payment from the Flight Attendant’s account. The unused Uniform Allowance
Account will roll over from year to year.




2.  
The Flight Attendant will be paid a uniform allowance of $20.00 per month.




3.  
The Company will replace or repair any uniform item that is damaged while on
duty.

.

4.  
The Company will lend two (2) maternity uniforms to Flight Attendants as needed.
Flight Attendants who borrow maternity uniforms shall return them in good
condition (normal wear excepted) when they are no longer needed.




51

--------------------------------------------------------------------------------

 

ARTICLE 22


GENERAL



A.  
Contract Agreement




1.  
Nothing in this Agreement shall be construed to limit or deny any Flight
Attendant any rights or privileges to which she may be entitled under provisions
of the Railway Labor Act, as amended.




2.  
If any provision of this Agreement is declared invalid by any court of competent
jurisdiction or government agency because of existing or future legislation or
regulation, such invalidation shall not affect the remaining provisions of this
Agreement.




3.  
This Agreement, when accepted by the parties and signed by the respective
representatives duly authorized, shall constitute the sole agreement between
them involving the Flight Attendants. Any alteration or modification of this
Agreement must be made by and between the parties and must be in writing.




4.  
The Company shall supply copies of the Agreement for distribution to the Flight
Attendants within thirty (30) days of the signing of this Agreement. The Company
will also provide trainees with a copy of this Agreement during initial
training. The cost of production and distribution will be shared equally between
the Company and the Union.




B.  
LOA Distribution



The Company will publish and distribute to all Flight Attendants any and all
Letters of Agreement between the Company and the Union. Said letters shall be
the same size and format as the Collective Bargaining Agreement.



C.  
Personal Information Change



Flight Attendants shall immediately notify the Company of any change in address
or telephone contact number.



D.  
Property Damage and Civil Liability Indemnification




1.  
No Flight Attendant or her estate shall be required to pay the cost of repair or
replacement of any aircraft, equipment or property damaged or destroyed in the
performance of her duties with the Company.




2.  
The Company will provide all Flight Attendants with required Company manuals.
The Flight Attendants will be responsible for such manuals and will, if such
manuals are lost or negligently damaged, be required to reimburse the Company
for the cost of replacements. Upon termination, the Flight Attendant must return
such manuals or reimburse the Company for the cost thereof. 




3.  
The Company shall furnish an identification card to each Flight Attendant.
Flight Attendants shall bear the cost of replacement if lost.




4.  
The Company will replace, at no cost to the Flight Attendant, her identification
card, wings or any other uniform accessories if they are damaged while on duty
through no fault of the Flight Attendant.




5.  
The Company will continue to provide liability insurance covering Flight
Attendants while in the performance of their duties with the Company. Such
coverage shall also apply to civil actions for damages against a Flight
Attendant's estate. It is expressly understood that all indemnification and
holding harmless of any Flight Attendant is limited by the terms and exclusions
of the Company's policy with its insurers.




E.  
Personnel File



A personnel file will be maintained for each Flight Attendant. Upon request, the
Flight Attendant will be given the opportunity to review and/or copy any portion
of her file. If a Flight Attendant receives disciplinary action, any portion of
her file to be relied upon by the Company in support of such disciplinary action
shall be open for review upon request by the Union representative and the Flight
Attendant. Further, any rebuttal letter written by the affected Flight Attendant
related to the disciplinary letter shall also be placed in her personnel file.
The Company will not use any disciplinary notices in support of disciplinary
action if the Flight Attendant had not been provided with a copy of the prior
disciplinary action at the time discipline was assessed. A copy of all
disciplinary letters issued to Flight Attendants will be forwarded to the Union.
Disciplinary letters will be removed from a Flight Attendant's file twelve (12)
months after the date of issuance provided there are no other infractions of a
similar nature in the intervening period. In no event will letters older than
twenty-four (24) months remain in her file and/or be utilized for a Flight
Attendant’s progressive discipline.



F.  
Recorded Data



The Company will not regularly or randomly review information from a Cockpit
Voice Recorder (CVR), Flight Data Recorder (FDR), or other electronic monitoring
device for the purpose of establishing a basis for disciplinary action or
discharge of a Flight Attendant. Information obtained from flight monitoring
devices should be used to enhance Flight Attendant safety or Federal Aviation
Regulations of a flight crewmember(s).


52

--------------------------------------------------------------------------------



G.  
Feminine Pronouns



The feminine pronouns used herein shall include the masculine, and vice versa,
unless clear from the context that reference to the specific sex was intended.



H.  
Flight Attendant Earnings Statement



The Company will make available to the Union on a monthly basis a statement of
Flight Attendant earnings in suitable electronic format to assist the Union with
Union dues enforcement.



I.  
Death Benefits



Upon the death of a Flight Attendant, any pay and benefits due and owing,
including unused earned vacation time, shall be paid to the Flight Attendant's
designated beneficiary or estate. The Company shall continue to provide medical
benefits to the Flight Attendant’s family until the end of the month following
the month of the Flight Attendant’s death. COBRA rights shall apply thereafter.



J.  
Witness Duty



A Flight Attendant who is subpoenaed to appear as a witness on behalf of the
Company will be paid for trips missed, and in addition will receive four (4)
hours pay for such required appearance on any day off. This provision shall not
apply to witnesses in Grievance arbitration proceedings, which will be handled
in accordance with Article 19.I.1 of this Agreement.



K.  
Accident Investigation




1.  
The Company will allow the Union to have two (2) Union designated Go-Team
members to participate in an NTSB accident investigation involving company
aircraft. A Flight Attendant participating in an aircraft accident investigation
involving Company aircraft as a member of the NTSB Go-Team shall do so without
loss of pay. Flight Attendants shall continue to retain and accrue seniority and
longevity while participating in an aircraft accident investigation.




2.  
The Company will promptly notify both the Union Business Representative and the
Union designated Go-Team members in the event of any accident or incident
involving Company aircraft.



53

--------------------------------------------------------------------------------



3.  
Up to two (2) Union Safety Committee/Go-Team Members will be provided "Company
Business-Positive Space" transportation over the Company's system to any
aircraft accident site as requested in writing by the Union.




4.  
The Company shall provide the Union with a copy of the Company Aircraft Accident
Emergency Response Plan and any amendments thereto.




L.  
Crew Room Requirements



At each Base, the Company will establish Crew rooms/lounges. Each Crew
room/Lounge will, at a minimum, contain the following: company computers with
access to the Intranet and all agreed upon company materials online; access to
functioning printer(s) for copying of Company materials; fax machine(s); phones;
and comfortable seating. 



M.  
Committees




1.  
Professional Standards



The Union will appoint a Professional Standards Committee composed of Flight
Attendants which will confer with the Company on matters pertaining to the
professional proficiency of Flight Attendants. Members of this Committee will be
permitted to observe any training period or proficiency check.



2.  
Safety Committee



The Union will appoint a Safety Committee, composed of Flight Attendants, which
will confer with the Company on matters pertaining to safety of operations.
Committee members will be permitted to attend any hearing or investigation of an
accident or incident of Company aircraft operated by Flight Attendants, subject
to the regulations of the government agency involved. The Company will cooperate
in releasing such members to participate in such hearings.
 

3.  
Scheduling Committee



The Union will establish a Scheduling Committee which will meet with the Company
for the purpose of facilitating the efficient operation of Article 6
(Scheduling) of this Agreement. The Scheduling Committee will be given access to
non-confidential information regarding aircraft flows, block time reports,
scheduled training, check rides, vacations, leaves of absence and current
staffing in order to ensure compliance with this Agreement. The Scheduling
Committee may submit recommendations to the Company. The Company will consider
and attempt to accommodate the Scheduling Committee’s recommendations to the
extent that such recommendations do not compromise efficiency of operations.
When conflicts between the schedule and FAR or this Agreement are verified, the
Company will take immediate action to resolve such conflicts.


54

--------------------------------------------------------------------------------



4.  
Hotel Committee



The Union will establish a Hotel Committee which will meet with the Company to
ascertain the suitability of all accommodations. 



5.  
Jumpseat Committee



The Union will establish a Jumpseat Committee for the purpose of facilitating
reciprocal jumpseat agreements, subject to applicable laws and regulations;
provided, however, that final authority for jumpseat agreements lies with the
Company. The Company will make available a list of all reciprocal jumpseat
agreements to the Flight Attendants.



N.  
Jumpseat Policy and Privilege



When it is not required to have a Flight Attendant jumpseat occupied for Company
purposes, cabin jumpseat authority for personal business shall be granted to
active Inflight Services personnel on a company seniority basis up to thirty
(30) minutes prior to departure after which it will revert to first come, first
served basis, before offering access to such jumpseat to other authorized
jumpseat riders on personal business. Such authorization shall be subject to the
FAR and the Company Operations Specifications. The Captain has final authority
to ensure that carriage of a Flight Attendant jumpseat rider does not affect
weight or operational restrictions or cause displacement of revenue. The
Company, in consultation with the Union, will develop and publish reasonable
procedures to implement this jumpseat policy.



O.  
Travel Privileges and Pass Benefits




1.  
Employee Travel Manual



The Company will publish all Company-related travel benefits and privileges,
including travel benefits and privileges associated with each code share
partner. The Company will endeavor to negotiate travel benefits and privileges
for each code share partner. All travel benefits and privileges related to a
code sharing partner will be made available to all crewmembers.



2.  
Buddy/Companion Passes



Flight Attendants will receive buddy passes over the lines of the Company.
Station Managers, who are employees of the Company, or their designees, shall
have the authority to issue buddy pass tickets.


55

--------------------------------------------------------------------------------



P.  
Pass, Interline/Code Share, and Jumpseat Policies.




1.  
Flight Attendants on the active payroll of the Company and Flight Attendants
retired from the Company with ten (10) or more years of active service shall be
entitled to all the provisions of the Company’s pass policy accorded other
Company employees.




2.  
A Flight Attendant who abuses the Company’s pass policy shall be subject to loss
of privileges.




3.  
The Company shall endeavor to negotiate favorable interline/code share
agreements (inclusive of jump seat privileges).




4.  
The Company will issue documentation necessary to enable any person entitled to
pass privileges to exercise those privileges, as efficiently as reasonably
possible. In those stations where the Company has direct control over the pass
policies, Chautauqua employee travel cards will be used if issued by the
Company.




5.  
In the event of the death of a Flight Attendant, the surviving spouse will be
entitled to pass privileges for a period of one (1) year, to the extent
permitted by law and travel code sharing agreements.




6.  
The Company shall make available to each Flight Attendant an Airline
Interline/Code Share Agreement List, updated when there are substantial changes.
The Travel Pass Policies for the Flight Attendants will be no less favorable
than those afforded to all other employees of the Company not covered by this
Agreement.




7.  
Designated Union business representatives will be provided space available
travel on the Company’s system for the purpose of administering this Agreement.




8.  
The Company will furnish the Union a copy of the Pass policy and any amendments
thereto.




Q.  
Payment for Equipment and Training.




1.  
All training of Flight Attendants shall be at Company expense. Ground school,
flight training, training facilities, training aids, written training materials
and equipment utilized for such training will be provided at no cost to the
Flight Attendant.




2.  
Flight Attendants will not be required to pay for the use of any equipment
required in scheduled operations.




3.  
Manuals issued to Flight Attendants by the Company will be paid for by the
Company. Each Flight Attendant must maintain her manual in good condition at all
times. Any Flight Attendant who transitions to another aircraft-type or
terminates employment shall return previously issued manuals in current, good
condition, normal wear and tear excepted. If a Company-provided manual is lost
or negligently damaged, the Flight Attendant shall reimburse the Company for the
cost of replacement.



56

--------------------------------------------------------------------------------



R.  
Notices to Flight Attendants



All notices to Flight Attendants involving base assignments, promotions,
demotions, furloughs, recalls, and leaves of absence shall be published by the
Company at each base. Copies of all such notices will be sent to the Union.



S.  
Commuter Policy




1.  
A Flight Attendant must list on at least two (2) flights with available seats,
no more than forty-eight (48) hours in advance, on line, on code sharing
partners, or off line with acceptable documentation, all of which would position
the Flight Attendant in time for her assignment.




2.  
If a Flight Attendant has performed paragraph S.1. above and through no fault of
the Flight Attendant, does not arrive in time for her trip pairing and notifies
the Company as soon as practicable, then the Company will take no disciplinary
action against the Flight Attendant, subject to paragraph S.5. below.




3.  
The Flight Attendant shall report in her Base as soon as possible and shall be
subject to reassignment for the remainder of the trip pairing for that day. The
Company will attempt to place the Flight Attendant back on her original trip as
soon as practicable as long as the trip has not been awarded to a Flight
Attendant on her day off. If assigned to another trip, such trip must be
scheduled for completion no more than two (2) hours later than the original trip
hour period, unless the Flight Attendant agrees to a later schedule completion.




4.  
The Flight Attendant’s guarantee will be reduced by the amount of flight time of
the missed trips. From the point that the Flight Attendant was able to fly the
trip pairing, the Flight Attendant shall be paid the greater of actual flight
time or her scheduled flight time.




5.  
A Flight Attendant may use the commuter policy protection no more than two (2)
times in any six (6) month period.

 

T.  
Alcohol/Drug Testing




1.  
The Company will maintain and administer drug and alcohol testing programs in
accordance with applicable laws and regulations.




2.  
All Flight Attendants will be provided with a copy of the Company’s FAA approved
drug and alcohol program.




3.  
A Flight Attendant who is removed from a trip pairing for drug or alcohol
testing that does not result in a positive test will not suffer a loss of pay as
a result.




U.  
Aircraft Tidying




1.  
Flight Attendants will tidy the cabin and the galley of the aircraft prior to
landing, during turns at outstations and after the last flight of the day.




2.  
A Flight Attendant may abbreviate the tidying procedures when station turn time
prohibits, upon expiration of duty time (15 minutes after block-in of the last
leg of the duty period), or physiological needs dictate.








57

--------------------------------------------------------------------------------

 

ARTICLE 23


NEW EQUIPMENT




Should the Company announce its intent to place into revenue service aircraft
with seating capacity in excess of 99 seats, the rates and work rules specific
to that aircraft type will be determined as follows:



1.  
The Company will give the Union notice of its intent to introduce the new
equipment at least six (6) months prior to the estimated scheduled revenue
service date, or within thirty (30) days after entering into the contract for
procurement or lease of the new aircraft type, whichever is later in time.




2.  
The parties will meet within (15) days following written request by either party
to negotiate rates of pay for such aircraft type. Should negotiations result in
an agreement, the new aircraft type will be flown in accordance with the terms
of the agreement. If negotiations do not result in an agreement within one
hundred (100) days from the date of commencement of negotiations, either party
may submit the dispute to final and binding interest arbitration.




3.  
The dispute shall be heard before an Arbitrator selected in accordance with the
procedures set forth in Article 19 (System Board of Adjustment).




4.  
The Hearing will be conducted as soon as possible but in no event more than
three (3) months after arbitrator selection, unless mutually agreed otherwise.
Briefing by the parties, if any, will be completed within thirty (30) days after
the hearing date. The Arbitrator shall issue a decision no later than sixty (60)
days after the close of the hearing or of receipt of the parties brief,
whichever is later.




5.  
Upon final agreement, or issuance of the Arbitrator’s decision, as the case may
be, retroactive compensation, if applicable, will be paid to all Flight
Attendants who operate a disputed aircraft type placed in revenue service before
the parties’ agreement became effective or the award issued.




6.  
Nothing set forth in this Article shall prevent the Company from introducing a
new aircraft type into revenue service before agreement is reached over the
rates and work rules applicable to that aircraft, as long as the pay rates
assigned to such aircraft type are not less than the rates provided in Article 3
of this Agreement.


58

--------------------------------------------------------------------------------

 

ARTICLE 24


HOURS OF SERVICE



A.  
Rest Periods




1.  
Scheduled Rest




a.  
In Base, a Flight Attendant will be scheduled with a minimum of ten (10) hours
of rest between duty periods (from release time until next report time).




b.  
When away from Base, a Flight Attendant will not be scheduled for less than 8.5
hours of rest (from release time until next report time).

 

2.  
Actual Rest



A Flight Attendant will receive no less than eight (8) hours of actual rest
between duty periods (from release time until next report time).



B.  
Duty Time Limitations




1.  
A Flight Attendant will not be scheduled or rescheduled for a duty period in
excess of fourteen (14) hours. In no case will the actual duty time exceed
sixteen (16) hours without her consent.




2.  
A Flight Attendant scheduled for a reduced rest overnight will be scheduled for
no more than ten (10) hours of duty in her next duty period.




3.  
A Flight Attendant’s duty time for a flight, trip or trip pairing shall commence
at the later of the Flight Attendant’s scheduled report time or actual report
time. Report time shall be scheduled for thirty (30) minutes prior to departure
time of the first flight, but may be extended to forty-five (45) minutes at the
Company’s discretion. It will end fifteen minutes after arrival time of the last
flight of the duty period, plus an additional fifteen (15) minutes if clearing
customs, repositioning an aircraft (as required by the Company), or a
combination of the above. At the request of either party, the parties will meet
to evaluate, on an airport-by-airport basis, circumstances involving longer or
shorter times for clearing customs or repositioning that do not fit the
foregoing parameters. If the parties agree that an adjustment should be made,
the change will be implemented.




4.  
Multiple day trip pairings will begin and end at a Flight Attendant’s Base.




5.  
Trip pairings will not be scheduled in excess of five (5) consecutive days and
if scheduled for five (5) days, the fifth day may not exceed the maximum number
of legs returning the Flight Attendant to Base permitted under the Chautauqua
Pilots’ Agreement.




6.  
A duty period will contain a maximum of nine (9) flying legs. This may be
extended to ten (10) with the Scheduling Committee’s concurrence on a bid month
basis.




7.  
Except in unusual circumstances, a duty period will contain a maximum of three
(3) scheduled consecutive round trips to the same destination.



59

--------------------------------------------------------------------------------



C.  
Flight Time Limitations



The Company will not schedule a Flight Attendant for more than:



1.  
Eight (8) hours of block time in a duty period.




2.  
Thirty (30) hours of block time in any seven (7) day period. However, a Flight
Attendant may voluntarily pick up flying in excess of this limitation




3.  
One hundred (100) hours of block time in a calendar month.






D.  
Days Off




1.  
The Company will schedule Regular, CDO and Composite line-holders with at least
twelve (12) days off in Base per bid period. A Flight Attendant holding a
Reserve line will be scheduled for at least eleven (11) days off in Base per bid
period. A Flight Attendant in training will be scheduled for days off during
such training in accordance with Article 10 (Training) and D.5 below.




2.  
A Flight Attendant in initial training will be scheduled for days off during
such training in accordance with Article 10 and D.5. below. Upon completion of
Initial Training and OE, a new hire Flight Attendant whose place of residence is
not within 75 miles of her Base will be given no less than three (3) consecutive
days off prior to reporting to Base. Days off, for the purposes of this
paragraph, may be reduced by mutual agreement between the Company and the Flight
Attendant.




3.  
Regular, Composite, CDO and Reserve lines will be scheduled with one (1) period
of at least three (3) consecutive days off. All other periods of days off will
be scheduled as groups of at least two (2) days, except during the integration
period, which may contain single days off.




4.  
If a Flight Attendant is unavailable for flight duty for a part of a bid period,
her minimum scheduled days off will be prorated per the chart below. A Flight
Attendant is unavailable if she cannot perform flight duty, because, e.g., of
lack of current qualifications or leaves, excluding sick leave or paid leaves.

 
 
Duty-Days Actual or Anticipated (including days-off)
 Days Off
1 to 2
0
3 to 5
1
6 to 8
2
9 to 11
3
12 to 14
4
15 to 18
6
19 to 21
7
22 to 24
8
25 to 27
9
28 to 29
10
30 to 31
12 (line holder)
11 (for reserve)






5.  
A Flight Attendant will not be scheduled/rescheduled to perform any duty,
including training, for more than six (6) consecutive days without a calendar
day off.




6.  
In no case will any Flight Attendant be reduced below her minimum days off in
Base without receiving a replacement day off in the same or following month.




7.  
A Flight Attendant who voluntarily reduced her days off will not be entitled to
replacement day(s) off.



60

--------------------------------------------------------------------------------



E.  
Notification at Base




1.  
The Company will maintain a standard method of notifying a Flight Attendant if
scheduled departure time will be appreciably delayed (more than one (1) hour) or
canceled. A Flight Attendant will be notified as far in advance as is
practicable.




2.  
The Company will not contact an off duty Flight Attendant between 2200 and 0600
local Base time. The following exceptions apply:




a.  
If there is a change in the Flight Attendant’s schedule (i.e. rescheduled), the
Flight Attendant may be called one (1) hour prior to the original or revised
report time, whichever is earlier, provided the call is made to minimize the
disruption to the Flight Attendant’s rest. No more than one (1) personal contact
will be made during that period by the Company for this reason.




b.  
A Flight Attendant on reserve may be contacted during her period of reserve
availability.




c.  
A Flight Attendant off duty may be contacted when the operational requirements
dictate.




3.  
A Flight Attendant who is unable to report for duty will notify Crew Scheduling
as far in advance as practicable.




4.  
A Flight Attendant will not be required to keep the Company notified of her
whereabouts on her days off.




F.  
Flight Attendant Fatigue




1.  
A Flight Attendant is expected to report for duty adequately rested in order to
comply with her obligation to complete her assignment.




2.  
A Flight Attendant who declares herself fatigued will notify Crew Scheduling,
while on duty, and will be immediately removed from duty and will not be
credited or paid for the portion of her trip that she does not operate because
of fatigue.




3.  
A Flight Attendant will only declare herself fatigued when she is legitimately
fatigued.










61

--------------------------------------------------------------------------------

 

ARTICLE 25


BASES


A Bases
1. The Company may establish or maintain a Flight Attendant base at any location
where it establishes or maintains a pilot base.


2. Should the Company wish to establish or maintain a Flight Attendant base at a
location where it does not have a pilot base, the provisions set forth below
shall govern.


B. A “Large” base is defined as any base with at least twenty (20) hard lines
(not including build up or reserve lines) available for bid at that location and
where the Company flies routes that connect the base location with at least two
(2) other airport locations (an airport that is flag stopped does not count
toward the two (2) airports). No large base shall be opened unless the previous
conditions are met or the Union and the Company have come to a mutual
agreement. 


C. A “Small” base is defined as any base that has fewer than twenty (20) hard
lines but no fewer that eleven (11) hard lines. The Company may have a maximum
of one (1) “small” base for every two (2) “large” bases. The criteria for a
“small” base shall be the same as for a “large” base, except that the minimum
number of hard lines shall be no fewer than eleven (11). 


D. The Company and the Union recognize that the above-stated criteria may
fluctuate periodically, but in the interest of stability, the Company would not
normally be required to close a non-conforming base unless one or both of the
above-stated criteria has not been met for at least a one (1) year period. 


E. Bases must contain lines that contain overnight trips away from base. 


F. Hybrid Bases 



 
1.  A Hybrid Base is any new base that opens after the date of signing of the
Agreement that does not comply with the criteria specified in B. or C .above.




 
2.  In order for the Company to open and maintain a hybrid base, the following
conditions must apply:




a)  
The aircraft assigned to the new base must be a result of expansion/growth and
not simply relocation of company flying.




b)  
The base will have a minimum of two (2) aircraft to cover the flying assigned to
the new base. The Company shall be allowed three (3) months to place both
aircraft into service.




c)  
If a hybrid base does not comply with the criteria set forth in paragraphs B. or
C. within eighteen (18) months from the date of opening, it will be closed
unless it is otherwise mutually agreed by the parties to keep the base open.




 
3.  There is no minimum number of cities these bases must serve.




 
4.  All vacancies will be filled with volunteers only. No Flight Attendant will
be displaced or forced to fill these vacancies.




 
5.  The Company cannot restructure or close any current base and then reopen it
to take advantage of the provisions of this section.




 
6.  The Company cannot restructure or close any base meeting the criteria set
forth in paragraphs A. or B. and then reopen it as a hybrid base to take
advantage of the provisions of this section.

                  
                   G. In the event of a dispute over any section of Article 25
(Bases) and a similar dispute exists with the pilots, the resolution of the
Pilot dispute will control.







62

--------------------------------------------------------------------------------

 

ARTICLE 26


MISSING, INTERNMENT, HOSTAGE OR PRISONER OF WAR BENEFITS





A.  
Any Flight Attendant who, while in the performance of duties for the Company,
through no fault of her own becomes missing, is illegally interned, is held as a
prisoner of war, is hijacked or is held hostage shall accrue seniority and
longevity credit, and shall receive the following benefits until he/she returns
to active employment with the Company or as otherwise provided in this article:




1.  
The average monthly compensation she received during the highest paid three (3)
months of the last six (6) full months she worked with the Company, less legally
mandated deductions and deductions previously authorized by the Flight
Attendant. Where such Flight Attendant would be entitled to longevity raises,
the Flight Attendant shall be paid in accordance with those raises.




2.  
Continuation of travel benefits for dependents of said Flight Attendant.




3.  
Contributions that were being paid by the Flight Attendant and deducted from her
wages will continue to be deducted from wages paid under this internment
benefit.




4.  
Full accrual of vacation and sick leave credit.




B.  
In cases in which it is not apparent whether the Flight Attendant is
involuntarily or unlawfully detained, the above benefits will be paid
retroactively if such status is later confirmed.




C.  
In the event that the Union has concerns regarding the security of Flight
Attendants in foreign locations, the parties shall promptly meet and confer
regarding appropriate security measures to be taken in light of the risk
reasonably expected to be incurred. Any security measures reasonably required
shall be promptly implemented.




D.  
If death is established, or if there is sufficient presumption of death, all
benefits set forth in A. above shall cease and death and survivor benefits shall
be paid.




E.  
If the parties are unable to confirm whether a Flight Attendant who is interned
or unlawfully detained is alive or dead, compensation and other benefits shall
continue to be paid by the Company to the beneficiaries (or trust account)
indicated in the Flight Attendant's letter of instruction to the Company for a
period of eighteen (18) months, after such Flight Attendant was last known to be
alive. At the end of that eighteen (18) month period, if the Flight Attendant's
status is still unconfirmed, death and survivor benefits shall be paid.




F.  
If a Flight Attendant who has been paid death/survivor benefits pursuant to this
Article 5 is later found to be alive, he shall receive retroactively the
difference in pay between the total compensation (including death benefits) paid
by the Company under this section and the monthly amounts he would have been due
under this section had the Company known he was alive. If the Flight Attendant
remains interned or imprisoned, monthly payments shall then be resumed for the
duration of internment or imprisonment. If the death/survivor benefits are
greater than the benefits provided pursuant to this section, the Flight
Attendant shall reimburse the Company for the excess received.




G.  
The monthly compensation set forth in Paragraph A. above, will be credited to
such Flight Attendant on the books of the Company and will be distributed
according to written directions from the Flight Attendant. The Company will
require each Flight Attendant to execute and deliver to the Company a written
direction in the form set forth in Paragraph I. below.




H.  
If a Flight Attendant due compensation under this Article has not completed a
direction per Paragraph G. above, or the written direction does not cover the
situation, such compensation will be held in an interest bearing account at a
federally-insured financial institution until the Flight Attendant is found or
released and is able to claim the compensation. In the event of the Flight
Attendant’s death, the proceeds of said account will be paid to the legal
representative of the Flight Attendant’s estate.






















63

--------------------------------------------------------------------------------

 

ARTICLE 27


SICK LEAVE



A.  
Sick Pay Bank



Paid sick time is provided to allow the time off necessary to recuperate from
illness or injury.



B.  
Definitions




1.  
Sick Pay - is pay to an eligible Flight Attendant who cannot perform her regular
duties because of sickness or non-occupational injury, including maternity. Sick
pay may also be utilized when a Flight Attendant's presence would jeopardize the
health of others because of exposure to a contagious disease. Sick pay does not
cover time for routine physical examinations or dental check-ups. Pay during a
period of sick absence will be based on the Flight Attendant's base rate and
scheduled hours. (i.e. Line holders will be paid and have time deducted from
their sick bank on a “trips missed” basis and reserves will be paid and have 4.0
hours deducted from their sick bank for each day they are on sick leave.




2.  
Worker's Compensation Temporary Disability Pay - is pay to an eligible Flight
Attendant unable to work because of an injury on the job at the Company.




a.  
The injury must be one that is covered by the applicable state worker’s
compensation law and must be verified in writing by the treating physician.




b.  
Payment for occupational injury by the Company's insurance carrier, or the
state, is generally set at a percentage of the Flight Attendant's average weekly
wage. However, this rate and the maximum weekly payment may vary from state to
state.




3.  
State Mandated Benefits - are disability income benefits required by law in
certain states. State mandated benefits may include or require payments from an
outside source.




4.  
In no event may a Flight Attendant be entitled to state mandated benefits and
sick pay in excess of the Flight Attendant's rate of pay in excess of her
monthly line award, or when she is absent for an entire bid month, her monthly
guarantee.





64

--------------------------------------------------------------------------------







C.  
Sick Leave Accrual

 
     1.  A Flight Attendant accrues hours of sick pay credits for each month
that she is in a paid status. A Flight Attendant will accrue sick leave as
follows for each month of service as a Flight Attendant to a  
                                 maximum of 300 hours.



Years of Service
Accrual per month
0-12 months
2.0 hours
2-6 years
2.5 hours
7+ years
3.0 hours




2.  
The Flight Attendant must be at work, on paid sick leave, on vacation, or on a
Company-offered leave of absence for at least fifteen (15) or more days in a
month in order to be considered to be an active Flight Attendant for sick pay
accrual purposes.




D.  
Commencement and Payment of Paid Sick Time




1.  
When a Flight Attendant other than a Reserve Flight Attendant loses time because
of illness or injury she will be credited with the scheduled time of any trip
lost to the extent she has sick leave accrued. A Flight Attendant absent for a
full month because of illness or injury who has not been awarded a monthly
schedule will be credited with the minimum monthly guaranteed hours to the
extent she has sick leave accrued.




2.  
A Reserve Flight Attendant will be credited with three hours thirty minutes (3.5
hours) for each day of schedule reserve day missed as a result of injury or
illness as defined above. The Reserve Flight Attendant will not have the monthly
guarantee reduced because of injury or illness provided she has enough sick
hours accrued to cover the missed days.




3.  
If a Flight Attendant becomes unable to perform her duties due to illness while
on a trip, and cannot return to her base, she will be provided lodging, if
necessary, until she can return to her base.




E.  
Calling Off / Calling On




1.  
A Flight Attendant will make one (1) call to Crew Scheduling to notify them that
she is unable to report to work due to illness or injury. During the call she
will advise them of the anticipated duration of her absence. If the anticipated
duration changes, the Flight Attendant will notify Crew Scheduling. When the
Flight Attendant is ready to return to work, she will call Crew Scheduling to
notify them of her return date.




2.  
If the Flight Attendant’s availability to return to work is in the middle of a
multi-day pairing, the Company will reinstate the Flight Attendant into her
pairing in domicile at the earliest possible time. By mutual agreement between
the Flight Attendant and Crew Scheduling, the Flight Attendant may return to her
trip at a location other than her base, or be assigned to another trip within
the days of her original trip.




3.  
A Flight Attendant may use accrued sick leave to receive pay for FMLA-covered
absences due to illness or injury of a spouse or child.




F.  
Exhaustion of Sick Pay



When a Flight Attendant who is unable to work due to illness or injury exhausts
her accrued sick leave, the Flight Attendant will be placed on an unpaid medical
leave of absence. A Flight Attendant will not accrue Sick Pay while on a medical
leave of absence.



G.  
Travel While on Sick Pay Status



Flight Attendants on sick pay status may use their pass privileges or reduced
rate travel for personal travel. Eligible family members (and buddies if
accompanied by the Flight Attendant's spouse or other eligible family pass
rider), are permitted to travel while the Flight Attendant is in a paid status.
To allow time for family members to return from trips in progress or be notified
to make alternate travel arrangements, eligible family members may continue to
travel for thirty (30) days from the date an Flight Attendant’s status changes
to "unpaid" (i.e., a Flight Attendant has exhausted her accrued sick leave).



H.  
Request for Medical Documentation



The Company may request a doctor’s note after a Flight Attendant has been off
duty due to illness or injury in excess of three (3) consecutive days or where
there may be suspected abuse.


65

--------------------------------------------------------------------------------



I.  
Worker’s Compensation and Occupational Injury




1.  
A Flight Attendant may elect to use her Sick Pay to supplement Worker’s
Compensation benefits.




2.  
Worker’s Compensation Temporary Disability payments will be made directly to the
Flight Attendant by the Worker's Compensation carrier (or the state) in the
amount equal to the statutory requirements.




3.  
At the option of the Flight Attendant, payments will be made to the Flight
Attendant, by the Company, in the amount calculated to be the difference between
the Flight Attendant's regular monthly guarantee pay rate and the statutory
payment amount, until such time as the Flight Attendant's accrued sick leave (if
elected) is exhausted.




J.  
Sick Bank Payoff



Flight Attendants after five (5) years of service are entitled to be paid for
all accrued and unused sick pay bank hours upon Retirement.







66

--------------------------------------------------------------------------------

 

ARTICLE 28


VACATIONS



A.  
Vacation Policy




1.  
All Flight Attendants are eligible for paid vacation. The rate at which a Flight
Attendant accrues vacation is based on the Flight Attendant's Company seniority.
The number of days a Flight Attendant actually accrues vacation, to be used in
the next year, is based on the Flight Attendant's accrual rate and the number of
pay periods the Flight Attendant is active in the current year.




2.  
Accrual Schedule - The number of vacation hours a Flight Attendant actually
receives will be based on her accrual rate and the number of pay periods the
Flight Attendant is active in the prior year. The Flight Attendant must be at
work, on paid sick leave, on vacation, or on a Company-offered leave of absence
for at least fifteen (15) or more days in a month in order to be considered to
be an active Flight Attendant for vacation accrual purposes.



The number of vacation hours earned is based on the following rate of accrual:


Years of Service
Monthly Accrual
Yearly Accrual
0-12 months
1.5 hrs/month
18 hrs/year
2-7 years
3.0 hrs/month
36 hrs/year
8+ years
4.5 hrs/month
54 hrs/year




3.  
A Flight Attendant who leaves the Company voluntarily will receive full payment
for unused vacation time credited from the previous year as well as vacation
accrued in the year of separation.




4.  
A Flight Attendant who has not accrued six (6) months of Company seniority is
not eligible for vacation pay upon termination.




5.  
In the event of the Flight Attendant's retirement, permanent disability or
death, current year accruals will also be paid.




6.  
A Flight Attendant may elect any of the following options in connection with
unused vacation:




a.  
Elect to be paid for remaining vacation. Pay-out will be made on the first
paycheck following January 1st of the next year, or




b.  
In lieu of taking time off, she will be paid at her current hourly rate for each
Vacation Hour exchanged. A maximum of sixty (60) hours may be exchanged each
month.




c.  
Elect to carry over the remaining vacation to the next year, provided, however,
that no more than 1.5 times the current year’s accrual may be carried over.




d.  
In the event of a Flight Attendant’s death, the amount will be paid to her
estate.




e.  
Upon the effective date of this Agreement, Flight Attendants may elect to
convert existing PDO hours to accrued vacation hours, up to a maximum of the
equivalent of twenty-four (24) months’ vacation accrual as set out in A.2 above
(e.g., a Flight Attendant with 5 years of service may convert up to 72 PDO hours
to vacation hours; a Flight Attendant with 9 years of service may convert up to
108 hours). The remaining PDO hours, if any, shall be converted to sick bank
hours or cashed out, or any combination there of.



67

--------------------------------------------------------------------------------



B.  
Vacation Bidding




1.  
Vacations will be bid on a system wide basis and awarded by Flight Attendant
Seniority.




2.  
Bids will open November 1st and close November 15th of each year. Bids will be
submitted on the Vacation Bid form. Vacation awards will be posted and be made
available on the Company’s intranet website no later than December 1st.




3.  
A Flight Attendant may bid one week of vacation for each 18 hours of vacation
projected to be accrued through December of the year in which she is bidding.
Partial weeks remaining (i.e., amounts less than 18 hours) may be designated for
VAC-DAT usage as provided below.




4.  
The weekly allotment of vacation will be no more than 40% below and no more than
25% higher than the annualized weekly average number of vacation weeks available
for bid.




5.  
The annualized weekly average of vacation available for bid shall be the coming
year’s projected vacation accrual plus all vacation hours carried over, divided
by nine hundred thirty six (936).




6.  
Vacations will be bid and awarded in full week increments. A vacation week is
Monday through Sunday.




7.  
A Flight Attendant’s weekly vacation awarded is credited and deducted from her
vacation accrual bank by eighteen (18) hours per week.




8.  
For a Flight Attendant to receive awarded vacation, she must have at least
sixteen (16) hours in her vacation bank at the time the vacation is to be taken.
The Flight Attendant’s monthly guarantee will be reduced by the number of hours
in her vacation bank below eighteen (18).




C.  
VAC-DAT (Vacation-Day-At-A-Time)




1.  
Flight Attendants may elect to designate up to one week’s accrued vacation (18
hours), plus any partial weeks as provided in B.3. above, to be taken as
vacation day-at-a-time (VAC-DAT). The Flight Attendant may designate the number
of VAC-DAT days during the vacation bidding in November. Each VAC-DAT day shall
have credit and pay value of 3.6 hours.




2.  
During the year, a Flight Attendant may request VAC-DAT for a specific day or
sequence of days, up to 3 days, if she has VAC-DAT available. At each base at
least



# of F/As awarded  VAC-DAT Periods
Base Size
1
1-20
2
21-50
3
51-80
4
81+



will be automatically approved, provided the request is submitted in the month
prior to bidding for the month in which the VAC-DAT is requested. (For example,
requests for automatic approval for the month of April must be submitted in the
February bid process for award with the March bid awards, so that the VAC-DAT
will be on the schedule at the time the Flight Attendant bids for her April
schedule.) If more than one Flight Attendant bids for the same or overlapping
VAC-DAT period(s), or if the number of bids exceeds the number of awards in the
chart above, awards will be made in seniority order. Requests not eligible for
automatic approval will be reviewed and if approved, the Flight Attendant will
be notified on the “pre-assigns” prior to bidding for the month.



3.  
Once a request has been properly made, the VAC-DAT must be taken as scheduled
unless agreed to otherwise by the Flight Attendant and the Supervisor.



68

--------------------------------------------------------------------------------



D.  
Changes To The Posted Schedule




1.  
Vacation weeks that remain available or become open during the year will be
available for Flight Attendants who wish to switch or add to their scheduled
weeks of vacation.




2.  
Request for changes in accordance with paragraph 1 above must be received no
later than the close of bids the month prior to either the scheduled vacation or
the first day of the vacation she wishes to select, whichever occurs first. The
request must be made in writing. If the Flight Attendant is the most senior
Flight Attendant to make such a request, the Supervisor will approve the change,
and the posted vacation schedule will be revised accordingly.




3.  
Any open vacation period on the vacation schedule will remain open for
seventy-two (72) hours prior to being awarded to the senior eligible bidder.




4.  
Updated open vacation weeks will be routinely posted no later than the 5th of
each month on the Company’s intranet website.




E.  
Perfect Attendance Incentive



For each rolling consecutive six (6) month period of perfect attendance, each
full-time Flight Attendant shall be entitled to 4 additional vacation hours. If
a Flight Attendant has perfect attendance for a calendar year, she will receive
an additional 4 hours to a maximum of 12 hours for each calendar year. At the
option of the Flight Attendant, perfect attendance days may be taken as VAC-DAT,
added to the Flight Attendant’s vacation bank or, with the mutual agreement of
the Company, added to the Flight Attendant’s awarded vacation weeks.

69

--------------------------------------------------------------------------------

 

ARTICLE 29


DURATION


This Agreement shall be come effective on September 1st, 2005 and shall continue
in full force and effect until September 1st, 2009 and shall renew itself
without change until each succeeding September 1st thereafter unless written
notice of an intended change is served in accordance with Section 6, Title 1, of
the Railway Labor Act, as amended, by either party hereto at least 30 days, but
not more than 180 days, prior to September 1st, 2009 or September 1st of any
subsequent year.



In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
                                                                                                                                                                
                                                                                                                                    

 For Republic Airways Holding, Inc.                           For the
International Brotherhood of Teamsters Local 135




        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


 
       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


 
 
 
 
 
 
 



70

--------------------------------------------------------------------------------

 

ARTICLE 30


ATTENDANCE POLICY



A.  
Introduction / Statement of Policy

 

1.  
The Union and the Company are committed to a fair and reasonable Attendance
Policy that is designed to recognize and encourage good attendance and provide
fair treatment for any Flight Attendant who is absent or late for work
excessively. It is each Flight Attendant’s responsibility to report to work on
time and to work the full schedule. It is also recognized that on occasion
Flight Attendants (or immediate family members) experience sickness that
prevents the employee from coming to work or Flight Attendants may be late to
work for reasons beyond their control.




2.  
Tracking attendance, absences or tardiness is not intended to reflect negatively
on any Flight Attendant. Absences / tardiness are noted only to ensure, that in
rare instances of excessive absenteeism from the job, Flight Attendants are
treated impartially and fairly.




3.  
All Flight Attendants are expected to return to active status after any absence
or leave as soon as they are capable of resuming their job duties including
returning to work for a remaining portion of their trip or schedule. Each Flight
Attendant is required to personally contact Crew Scheduling as soon as possible
regarding her absence or tardiness, unless unable to do so for reasons beyond
her control.




4.  
Attendance / tardiness records are not part of a Flight Attendant’s personnel
record unless disciplinary action is necessary. The actual attendance record
will be maintained by the InFlight Supervisor.




5.  
Abuse of sick leave benefits is a violation of this policy and is subject to
corrective action up to and including termination. An example of abuse may be,
taking days off under the guise of illness when not actually ill.




B.  
Occurrences of Absenteeism / Tardiness / Lateness



The focus of this program shall be frequency of "occurrences" of absenteeism /
tardiness / lateness based on a cumulative occurrence system. An occurrence
shall be a continuous absence from scheduled duty or reporting late for work.
Occurrences of absenteeism may vary in duration according to the nature of the
event from a missed leg to several weeks or more for a single event. In
accordance with Article 27, Sick Leave, of the Collective Bargaining Agreement,
a Flight Attendant will “…make one (1) call to Crew Scheduling to notify them
that she is unable to report to work due to illness or injury. During the call
she will advise them of the anticipated duration of her absence. If the
anticipated duration changes, the Flight Attendant will notify Crew Scheduling.
When the Flight Attendant is ready to return to work, she will call Crew
Scheduling to notify them of her return date.….” Any absence within that period
of time is considered one occurrence.


71

--------------------------------------------------------------------------------


Event
Occurrence
Tardiness
½
Lateness
1
UNA/Absenteeism / Sick Call
1
No Call / No Show - Report after Call
3
No Call / No Show
4
Absence Without Notice-
 
Voluntary termination




1.  
Tardiness / Lateness




a.  
A Flight Attendant reports six (6) or more minutes late but in time to work the
scheduled flight without delay in her own or another flight, provided she has
notified Scheduling that she will be late, will be considered “Tardy”.




b.  
A Flight Attendant who reports six (6) or more minutes late under circumstances
that do not qualify as a “Tardy” will be considered “Late”.




2.  
Unavailable /Absenteeism / Sick Call



Absenteeism is defined as a Flight Attendant being absent from scheduled duty
(e.g. trips, training, reserve, etc.), failing to return to work from vacation
or leave on the day and time she is set for return, or reporting to the Company
that she is unavailable for a scheduled day of work or reserve.



3.  
No Call / No Show




a.  
No call / No show



Flight Attendant fails to show or call for scheduled trip or training
assignment.



b.  
The Company will initiate a call to a “No-Call/No Show” Flight Attendant and may
direct her to report to her own or another trip, to sit reserve or hot reserve
assignment even though she would be reporting later than her scheduled report
time. In such cases the Flight Attendant will be considered “No Call/No Show -
Report after Call” if she reports as directed for the new assignment.



72

--------------------------------------------------------------------------------


           4. Absence Without Notice


A Flight Attendant who fails to return to work from vacation or leave on the day
and time set for return (fails to call or show) or fails to call/show for two
(2) consecutive days of scheduled duty without notice to management may be
considered a voluntary resignation.



C.  
Absences / Tardiness / Lateness Non - Chargeable under this Policy




1.  
Absences for the following reasons shall not be counted as occurrences of
absenteeism / tardiness / lateness, provided the Flight Attendant provides
notice to the Company as soon as reasonably possible under the particular
circumstances, and provides proper documentation within 5 days, or as otherwise
mutually agreed upon with her supervisor:




a.  
Funeral / Bereavement Leave - limits and procedures as stated in Flight
Attendant Contract

b.  
Jury Duty

c.  
Court Subpoena - civil or criminal cases in which Flight Attendant is not a
named party

d.  
Approved Military Leave

e.  
Workers' Compensation injuries or illnesses which have been filed and approved

f.  
Approved Family Medical Leave (FMLA)

g.  
Approved Vacation Leave or time off (paid or unpaid).

h.  
Lack of work or emergency closing or layoff

i.  
Weather conditions or other conditions that materially effect Company operations
and the Flight Attendant’s ability to report for duty as scheduled, provided the
Flight Attendant takes reasonable measures to report as soon as possible to
resume her own or another assignment.




D.  
Progressive Policy



The disciplinary process is progressive in nature but may be implemented or
accelerated at any step, including termination, depending upon the severity of
the situation.



E.  
Excessive Events of Absenteeism / Tardiness / Lateness - Corrective Action



Time Period within previous 12 months
Number of Occurrences
4
6
7
8
Result:
Verbal
Written
Final/Suspension
Termination



73

--------------------------------------------------------------------------------



1.  
Step #1- Verbal Warning:



After the accumulation of four (4) occurrences as defined in this policy within
an active rolling twelve-month period, the Flight Attendant may be notified by
her Supervisor that her attendance is a problem that needs her corrective
attention. In addition, during this discussion, the Attendance Policy will be
reviewed, and a copy provided to the Flight Attendant, to ensure the Flight
Attendant understands the policy and the disciplinary steps that may be taken if
absences / tardiness continue. The Flight Attendant is to sign that they have
received a copy of the Attendance Policy. This First Warning will be placed in
her personnel file.



2.  
Step #2 - Written Warning



After accumulating six (6) occurrences within an active rolling twelve-month
period a disciplinary letter may be issued to the Flight Attendant that her
attendance is at an unacceptable level and that it requires her immediate
attention to correct it. This letter will warn of further disciplinary action up
to and including termination of employment if absences or tardiness continue.
This Written Warning Letter will be placed in their personnel file.



3.  
Step #3 - Final Warning/Suspension



When a Flight Attendant incurs seven (7) occurrences of tardiness/absenteeism
within an active rolling twelve-month period the Flight Attendant may be issued
a final written warning letter that her tardiness or attendance continues to be
at an unacceptable level which will include a disciplinary suspension of three
(3) unpaid days off as determined by Management. The Flight Attendant must
realize that this is the last warning before termination. This Final Warning
Letter will be placed in her personnel file.



4.  
Step #4 - Discharge or Termination



If the Flight Attendant accumulates eight (8) occurrences within an active
rolling twelve-month period and the Flight Attendant has failed to correct her
absenteeism / tardiness after receiving a first written warning, a second
written warning, and/or a final warning of termination with suspension, as
provided in Steps #1 - #3 above, the Flight Attendant may be subject to
termination of employment.







F.  
Management Guidelines




1.  
Flight Attendant disciplinary actions should be administered by the appropriate
Supervisor within five (5) working days after the Flight Attendant returns to
work unless unusual circumstances prevail.




2.  
This policy supersedes Section 1 of the Attendance Policy set out in Chapter 8
of the Company’s Associate Handbook as it relates to Flight Attendants, but does
not supersede any other published policies or guidelines.




G.  
A Flight Attendant may request union representation and/or file a grievance at
any step of this procedure, subject to the limitations of Article 18.E.3
regarding probationary Flight Attendants.



          H.  Perfect Attendance Incentives



1.  
If a Flight Attendant completes six (6) months of perfect attendance after
receiving a verbal or written warning (Step 1 or 2) under this policy, she will
have 1 occurrence removed from her record.




2.  
Each full-time Flight Attendant who attains a rolling consecutive six-month
period of perfect attendance will be entitled to 4 additional vacation hours for
each such period, and an additional 4 hours for each calendar year of perfect
attendance, as provided in Article 28.E - Vacations.



 









74

--------------------------------------------------------------------------------

 

Binding of Parent
LETTER OF AGREEMENT #1
Between
REPUBLIC AIRWAYS HOLDINGS, INC.
And
THE FLIGHT ATTENDANTS in the service of REPUBLIC AIRWAYS HOLDINGS, INC
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS LOCAL #135


This LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of the Railway Labor Act, as amended, by and between Republic Airways
Holdings, Inc. (hereinafter referred to as the “Company”) (Chautauqua Airlines,
Inc. and any other Subsidiary of the Parent), and the Flight Attendants in the
service of the Company, as represented by the INTERNATIONAL BROTHERHOOD OF
TEAMSTERS, LOCAL 135 (hereinafter referred to as the “Union”).


In consideration for the promises and inducements contained in the Collective
Bargaining Agreement between the Company and the Union dated September 1, 2005
as amended, the Parent hereby agrees to be bound by the terms applicable to it
as set out in Article 1 (Scope) or any other related section of the Collective
Bargaining Agreement between the Company and the Union.


In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                   For the International
Brotherhood of Teamsters Local 135

                                                                                                                                                                                                                                                                                                     

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


 
       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             
 


 



















75

--------------------------------------------------------------------------------

 

LETTER OF AGREEMENT #2
Between
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.
And
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., and REPUBLIC
AIRLINES, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


NEW 170 AIRCRAFT FOR CHAUTUAQUA AIRLINES, INC. - AMENDED



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among CHAUTAUQUA AIRLINES, INC.,
(hereinafter referred to as the “Company”) and the Flight Attendants in the
service of the Company, as represented by the INTERNATIONAL BROTHERHOOD OF
TEAMSTERS (hereinafter referred to as the “Union”).


The Letter of Agreement entitled New 170 Aircraft for Chautauqua Airlines, Inc.,
is hereby amended by changing the last paragraph thereof to read as follows:


Unless otherwise agreed by the parties, if by December 31, 2005 Chautauqua
Airlines, Inc. has not ceased operating ERJ 170 type aircraft, it shall (a)
incorporate ERJ 170 training into the annual recurrent training for all
Chautauqua Airlines, Inc., Flight Attendants, and (b) the monthly schedule
bidding restrictions in paragraph 2, above, will be removed so that Flight
Attendants may bid any flying for which they have been trained.


In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                     For the International
Brotherhood of Teamsters Local 135

                                                                                                                                   

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


 
       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             


76

--------------------------------------------------------------------------------

 

LETTER OF AGREEMENT # 3
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


TRANSFER BETWEEN REPUBLIC ENTITIES



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (hereinafter collectively referred to as the
“Company”; each individually an “entity”) and the Flight Attendants in the
service of the Company, as represented by the INTERNATIONAL BROTHERHOOD OF
TEAMSTERS (hereinafter referred to as the “Union”).


Any flying for the Company requiring Flight Attendants shall be performed
exclusively by the Flight Attendants on the Chautauqua Airlines Flight Attendant
System Seniority List, and shall be performed in accordance with the terms of
the Chautauqua Flight Attendant Collective Bargaining Agreement (CBA) effective
DOS, except as set out below:



1.  
Any Flight Attendant on the Chautauqua Airlines Flight Attendant Seniority List
as of July 1, 2005, may bid on a one-time basis for a Flight Attendant position
at Republic Airlines, Inc. or Shuttle America, Inc.




2.  
Bids must be submitted no later than August 08, 2005 and will remain in effect
until each bidder has either been awarded a vacancy pursuant to the bid, or the
bid is withdrawn by the Flight Attendant. The following rules shall apply:




a.  
When Republic/Shuttle America Flight Attendant vacancies occur, eligible Flight
Attendants who have submitted their request to be added to the eligibility list
shall be offered such vacancies in seniority order.

b.  
An eligible Flight Attendant may bypass a vacancy so long as there is a
less-senior eligible Flight Attendant willing to accept the vacancy. When there
is no less-senior Flight Attendant willing to accept the vacancy, the Flight
Attendant shall either accept the vacancy or cease to be an eligible Flight
Attendant.




3.  
Flight Attendants thereafter may not voluntarily bid between any of the Company
entities except as provided under the terms of the CBA.




4.  
Flight Attendants on the Chautauqua Flight Attendant System Seniority List who
transfer between Company entities will not suffer any training expense or be
treated as new hires, but will carry their seniority and longevity between
entities.

 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                     For the International
Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


      

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             





77

--------------------------------------------------------------------------------




 LETTER OF AGREEMENT #4
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


GLT LINE SELECTION AND BENEFITS



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (hereinafter collectively referred to as the
“Company”) and the Flight Attendants in the service of the Company, as
represented by the INTERNATIONAL BROTHERHOOD OF TEAMSTERS (hereinafter referred
to as the “Union”).


1. Flight Attendants who are participants in the Job Share program on the date
of the implementation of GLT line bidding as provided in Article 6 of the
Agreement shall be “grandfathered” as GLT line holders, subject to the right to
bid out of that status as provided in Article 6.


2. Flight Attendants who wish to become GLT lineholders after the date of the
implementation of GLT line bidding may submit written bids to Crewplanning.
Subject to the limitations set out in Article 6, available GLT positions will be
awarded in seniority order of the bids on file at the time the positions become
available.


3. GLT Flight Attendants shall accrue vacation and sick leave at ½ the rate of
full-time Flight Attendants.


4. GLT Flight Attendants shall be eligible for flight benefits on the same basis
as full-time Flight Attendants.


5. GLT Flight Attendants shall be eligible for moving expense reimbursement
pursuant to Article 5 of the Agreement at ½ the rate of full-time Flight
Attendants.


6. GLT Flight Attendants shall be eligible for 401k benefits if they work 450
flight hours or more per year.


7. GLT Flight Attendants will be eligible for Company paid Medical, Dental and
Life Insurance benefits on the same basis and to the same extent as other Flight
Attendants provided, that in the prior 12 months, a GLT Flight Attendant has
accrued at least 720 credit hours. If she has not accrued the requisite number
of hours in the prior 12 months she may elect Health and Welfare benefits by
paying 2X the normal employee contribution for either single, couple or family
coverage each month she is in the GLT program. Upon leaving the GLT program and
resuming a regular Flight Attendant position, she will revert to the regular
employee contribution rate.
 
 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                         For the
International Brotherhood of Teamsters Local 135

                                                                                                                                                                                                                           

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


      

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             

 




78

--------------------------------------------------------------------------------






 
LETTER OF AGREEMENT #5
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


PAY SCALE ADVANCE



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (hereinafter collectively referred to as the
“Company”) and the Flight Attendants in the service of the Company, as
represented by the INTERNATIONAL BROTHERHOOD OF TEAMSTERS (hereinafter referred
to as the “Union”).


Each Flight Attendant in the service of the Company who has one year or more of
longevity on September 1, 2005 and whose seniority date is after February 1,
1999, shall on September 1, 2005 be advanced one step on the pay scale set out
in Article 3 of the Agreement, and thereafter progress on her successive
anniversary date(s) from that point. (see examples below)




Current wage
Longevity
 
9/1/05
 
9/1/06
2.5%
9/1/07
2.5%
9/1/08
2.0%
8/31/09
2.0%
$15.13
0-6 mo
$16.00
$16.40
$16.81
$17.15
$17.49
$16.15
7-12 mo
$17.00
$17.43
$17.86
$18.22
$18.58
$17.77
2
$18.02
$18.47
$18.93
$19.31
$19.70
$19.06
3
$19.31
$19.79
$20.29
$20.69
$21.11
$20.24
4
$20.49
$21.00
$21.53
$21.96
$22.40
$21.44
5
$21.69
$22.23
$22.79
$23.24
$23.71
$22.39
6
$22.85
$23.42
$24.01
$24.49
$24.98
$23.30
7
$24.05
$24.65
$25.27
$25.77
$26.29
$24.16
8
$24.41
$25.02
$25.65
$26.16
$26.68
$24.87
9
$25.12
$25.75
$26.39
$26.92
$27.46
$25.60
10
$25.85
$26.50
$27.16
$27.70
$28.26
$25.60
11
$26.75
$27.42
$28.10
$28.67
$29.24
$25.60
12
$27.70
$28.39
$29.10
$29.68
$30.28
$25.60
13
$28.12
$28.82
$29.54
$30.13
$30.74
$25.60
14
$28.52
$29.23
$29.96
$30.56
$31.17
$25.60
15
$30.25
$31.01
$31.78
$32.42
$33.07






Current wage
Longevity
 
9/1/05
 
9/1/06
2.5%
9/1/07
2.5%
9/1/08
2.0%
8/31/09
2.0%
$15.13
0-6 mo
$16.00
$16.40
$16.81
$17.15
$17.49
$16.15
7-12 mo
$17.00
$17.43
$17.86
$18.22
$18.58
$17.77
2
$18.02
$18.47
$18.93
$19.31
$19.70
$19.06
3
$19.31
$19.79
$20.29
$20.69
$21.11
$20.24
4
$20.49
$21.00
$21.53
$21.96
$22.40
$21.44
5
$21.69
$22.23
$22.79
$23.24
$23.71
$22.39
6
$22.85
$23.42
$24.01
$24.49
$24.98
$23.30
7
$24.05
$24.65
$25.27
$25.77
$26.29
$24.16
8
$24.41
$25.02
$25.65
$26.16
$26.68
$24.87
9
$25.12
$25.75
$26.39
$26.92
$27.46
$25.60
10
$25.85
$26.50
$27.16
$27.70
$28.26
$25.60
11
$26.75
$27.42
$28.10
$28.67
$29.24
$25.60
12
$27.70
$28.39
$29.10
$29.68
$30.28
$25.60
13
$28.12
$28.82
$29.54
$30.13
$30.74
$25.60
14
$28.52
$29.23
$29.96
$30.56
$31.17
$25.60
15
$30.25
$31.01
$31.78
$32.42
$33.07


 



 
 








79

--------------------------------------------------------------------------------


Each Flight Attendant in the service of the Company on September 1st whose
seniority date is on or before February 1, 1999, shall on September 1, 2005 be
advanced five steps on the pay scale set out in Article 3 of the Agreement, and
thereafter progress on her successive anniversary date(s) from that point. (See
examples below)

Current wage
Longevity
9/1/05
9/1/06
2.5%
9/1/07
2.5%
9/1/08
2.0%
8/31/09
2.0%
$15.27
0-6 mo
$16.00
$16.40
$16.81
$17.15
$17.49
$16.31
7-12 mo
$17.00
$17.43
$17.86
$18.22
$18.58
$18.38
2
$18.02
$18.47
$18.93
$19.31
$19.70
$20.25
3
$19.31
$19.79
$20.29
$20.69
$21.11
$21.53
4
$20.49
$21.00
$21.53
$21.96
$22.40
$24.40
5
$21.69
$22.23
$22.79
$23.24
$23.71
$25.82
6
$22.85
$23.42
$24.01
$24.49
$24.98
$26.50
7
$24.05
$24.65
$25.27
$25.77
$26.29
$27.45
8
$24.41
$25.02
$25.65
$26.16
$26.68
$27.87
9
$25.12
$25.75
$26.39
$26.92
$27.46
$28.27
10
$25.85
$26.50
$27.16
$27.70
$28.26
$28.27
11
$26.75
$27.42
$28.10
$28.67
$29.24
$28.27
12
$27.70
$28.39
$29.10
$29.68
$30.28
$28.27
13
$28.12
$28.82
$29.54
$30.13
$30.74
$28.27
14
$28.52
$29.23
$29.96
$30.56
$31.17
$28.27
15
$30.25
$31.01
$31.78
$32.42
$33.07
 
 
$30.75
31.51
32.28
32.92
33.57
 
 
 
32.01
32.78
33.42
34.07
 
 
33.28
33.92
34.57




Current wage
Longevity
9/1/05
9/1/06
2.5%
9/1/07
2.5%
9/1/08
2.0%
8/31/09
2.0%
$15.27
0-6 mo
$16.00
$16.40
$16.81
$17.15
$17.49
$16.31
7-12 mo
$17.00
$17.43
$17.86
$18.22
$18.58
$18.38
2
$18.02
$18.47
$18.93
$19.31
$19.70
$20.25
3
$19.31
$19.79
$20.29
$20.69
$21.11
$21.53
4
$20.49
$21.00
$21.53
$21.96
$22.40
$24.40
5
$21.69
$22.23
$22.79
$23.24
$23.71
$25.82
6
$22.85
$23.42
$24.01
$24.49
$24.98
$26.50
7
$24.05
$24.65
$25.27
$25.77
$26.29
$27.45
8
$24.41
$25.02
$25.65
$26.16
$26.68
$27.87
9
$25.12
$25.75
$26.39
$26.92
$27.46
$28.27
10
$25.85
$26.50
$27.16
$27.70
$28.26
$28.27
11
$26.75
$27.42
$28.10
$28.67
$29.24
$28.27
12
$27.70
$28.39
$29.10
$29.68
$30.28
$28.27
13
$28.12
$28.82
$29.54
$30.13
$30.74
$28.27
14
$28.52
$29.23
$29.96
$30.56
$31.17
$28.27
15
$30.25
$31.01
$31.78
$32.42
$33.07
 
+
$30.75
31.51
32.28
32.92
33.57
 
 
 
32.01
32.78
33.42
34.07
 
 
33.28
33.92
34.57
 
 
 
 
 
34.42
35.07
 
 
 
 
 
 
35.57


 
80

--------------------------------------------------------------------------------


 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                          For the
International Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


              /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             
81

--------------------------------------------------------------------------------

 

LETTER OF AGREEMENT #6
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


RETROACTIVE PAY



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (hereinafter collectively referred to as the
“Company”) and the Flight Attendants in the service of the Company, as
represented by the INTERNATIONAL BROTHERHOOD OF TEAMSTERS (hereinafter referred
to as the “Union”).


Each Flight Attendant in the service of the Company on September 1, 2005 shall
receive retroactive pay as follows: 4% of the individual Flight Attendant’s
gross earnings from 3/9/2003 or their Date of Hire, whichever is later, until
September 1, 2005. The Company will deduct taxes at the supplemental rate of 25%
as required by the IRS. Further, prior to distribution, Flight Attendants may
elect to allocate all or any part of their retroactive pay to their 401(k)
account in accordance with the plan provisions.


Such payments shall be made to eligible Flight Attendants within 30 days after
date of signing.
 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                      For the International
Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


     

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member




 
82

--------------------------------------------------------------------------------


 
 
 
LETTER OF AGREEMENT #7
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


IMPLEMENTATION



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (hereinafter collectively referred to as the
“Company”) and the Flight Attendants in the service of the Company, as
represented by the INTERNATIONAL BROTHERHOOD OF TEAMSTERS (hereinafter referred
to as the “Union”).


In the course of negotiations leading to the completion of the Collective
Bargaining Agreement effective September 01, 2005, the parties agreed that as a
part of the implementation thereof they would investigate the possibility of PBS
implementation of Buddy Bidding, waiving 30 in 7 restrictions and Flight
Attendants choosing to waive minimum 2-day-off blocks in the bidding process.
Any or all of these provisions that can be implemented through PBS without
causing the Company to incur other than nominal cost will be implemented.
 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                     For the International
Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             




 


 


 

83

--------------------------------------------------------------------------------

 

Letter of Agreement #8
Between
CHAUTAUQUA AIRLINES, INC.
And
THE INTERNATIONAL BROTHERHOOD of TEAMSTERS
Regarding
Employment Opportunities


WHEREAS, the parties desire to provide the opportunity for employees of other
departments at Chautauqua Airlines, Inc. to become Flight Attendants;


NOW THEREFORE, the parties hereby agree as follows:



A.   
When the company is hiring Flight Attendants, and employee(s) from other
departments express a desire to become a Flight Attendant, the company will
review the employee’s application/request and upon an offer and acceptance to
become a Flight Attendant the company will schedule her into the next training
class. She will be placed at the top of that class’ craft seniority list. Her
Flight Attendant craft seniority will be greater than those Flight Attendants,
in her class, hired from the street.




B.   
In the event that more than one employee is accepted per training session the
employee with the most company seniority will be the most senior and the
employee with the second most company seniority will be the next most senior and
so on. In the event of a tie, determination will be in accordance with Article
9-1 A. of the IBT/CHQ F/A Collective Bargaining Agreement.




C.   
In the event the company cannot immediately release the employee from her
existing position she will be granted a craft seniority date commensurate with
the training class she would have attended.




D.   
In the event of a dispute over an employee’s seniority entitlement under this
letter of agreement, the parties agree to meet to expeditiously resolve the
matter.

 
Agreed this 1st day of September, 2005.
 

 For Chautauqua Airlines, Inc.                       For the International
Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


     
 
 
      /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             



84

--------------------------------------------------------------------------------

 

 LETTER OF AGREEMENT #9
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


UNION HEALTH AND WELFARE



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (hereinafter collectively referred to as the
“Company”; each individually an “entity”) and the Flight Attendants in the
service of the Company, as represented by the INTERNATIONAL BROTHERHOOD OF
TEAMSTERS (hereinafter referred to as the “Union”).


WHEREAS the Company and the Union have entered into a collective bargaining
agreement with provisions for life, health and dental insurance, and


WHEREAS the Company and the Union mutually desire that such insurance be
provided at cost-effective rates for both the Company and Flight Attendants,


NOW, THEREFORE, the Company and the Union agree as follows:


1.  The Company agrees to entertain a proposal from the Union to transfer the
employees’ health and welfare coverage to a Teamster sponsored health and
welfare plan.


2. The Company agrees to provide information identified by a Teamster-sponsored
plan as necessary to formulate a proposal for coverage of the bargaining unit
(or, by mutual agreement, on a Company-wide basis).


3. The Company will not unreasonably withhold agreement to transfer health and
welfare coverage to a Teamster-sponsored plan if transfer to a
Teamster-sponsored plan will result in lower premium cost or improved benefits
at the same or similar per participant costs to the Company,
 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                      For the International
Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


       

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


              /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             



85

--------------------------------------------------------------------------------

 

LETTER OF AGREEMENT #10
Between
REPUBLIC AIRWAYS HOLDINGS, INC.,
AND ITS SUBSIDIARIES
CHAUTAUQUA AIRLINES, INC.,
REPUBLIC AIRLINES, INC.,
AND
SHUTTLE AMERICA, INC.
AND
THE FLIGHT ATTENDANTS in the service of CHAUTAUQUA AIRLINES, INC., REPUBLIC
AIRLINES, INC., AND SHUTTLE AMERICA, INC.
As represented by the
INTERNATIONAL BROTHERHOOD OF TEAMSTERS


SHUTTLE AMERICA INTEGRATION



THIS LETTER OF AGREEMENT is made and entered into accordance with the provisions
of the Railway Labor Act, as amended, by and among REPUBLIC AIRWAYS HOLDINGS,
INC., and its subsidiaries CHAUTAUQUA AIRLINES, INC., REPUBLIC AIRLINES, INC.
and SHUTTLE AMERICA, INC. (collectively, the “Company”), and the Flight
Attendants in the service of the Company, as represented by the INTERNATIONAL
BROTHERHOOD OF TEAMSTERS (hereinafter referred to as the “Union”).
 
WHEREAS Shuttle America, Inc. (“Shuttle”) has been acquired by, and is being
operated as a subsidiary of, Republic Airways Holdings, Inc. (“Holdings”), and
 
WHEREAS the Chautauqua/IBT collective bargaining agreement (“Agreement”)
provides that the Agreement is to be applied to Shuttle, as a subsidiary of
Holdings, and
 
WHEREAS, it is necessary for the Company and the Union to make provisions for
the integration of the Shuttle Flight Attendants into the Company’s operation,
as well as for the integration of the Chautauqua and Shuttle Flight Attendant
seniority lists,
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. The Shuttle SF-340 aircraft shall continue to be operated separately from
other Company operations, and SF-340 Flight Attendants shall continue to be
subject to existing Shuttle work rules and rates of pay, until the earlier of
March 1, 2006, or until they cease to be operated in Company service.
 
2. Flight Attendants in the Shuttle EMB-170 operation shall be subject to the
work rules and rates of pay as set out in the Agreement.
 
3. Shuttle Flight Attendants shall be integrated into the Chautauqua seniority
list by date of hire; provided, however, that for one year from September 1,
2005, such Flight Attendants may exercise their seniority only within the
Shuttle operation. After such one year period, they may exercise their full
seniority list seniority for all purposes under the Agreement on the same basis
as any other Flight Attendant on the Chautauqua Flight Attendant seniority list.
 
 
In Witness whereof, the parties hereto have signed this letter of Agreement
this 1st day of September, 2005.
 

 For Republic Airways Holding, Inc.                      For the International
Brotherhood of Teamsters Local 135

                                                                                                                                    

        /s/ Bryan Bedford     /s/ Barry D. Schimmel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: President and Chief Executive Officer
    Name: Barry D, Schimmel
Title: Business Representative IBT Local 135


  

        /s/ Wayne Heller     /s/ Victoria Gray

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Wayne Heller
Title: Executive Vice President
More Title: Chief Operating Officer     Name: Victoria Gray
Title: International Representative



        /s/ Amy Chiappe     /s/ Ronald L. Hall

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Amy Chiappe
Title: Director of Inflight
    Name: Ronald L. Hall
Title: Secretary-Treasurer IBT Local 135


     

              /s/ Lisa Paterini    

--------------------------------------------------------------------------------

    Name: Lisa Paterini
Title: Negotiating Committee Member


 

              /s/ Ryan Lee    

--------------------------------------------------------------------------------

    Name: Ryan Lee
Title: Negotiatin Committee Member


              /s/ Nicole Zimmer    

--------------------------------------------------------------------------------

    Name:Nicole Zimmer
Title: Negotiating Committee Member


                                                             
86

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix A

87


AmericanConn.
Avg Block
 
DeltaConn
Avg Block
 
USExp
Avg Block
City Pair
Minutes
 
City Pair
Minutes
 
City Pair
Minutes
               
BNA-STL
70
 
BHM-DFW
122
 
ALB-DCA
71
STL-BNA
70
 
DFW-BMH
110
 
DCA-ALB
82
CID-STL
58
 
BMH-MCO
90
 
ALB-PHL
71
STL-CID
63
 
MCO-BMH
95
 
PHL-ALB
67
CLT-STL
124
 
BNA-FLL
135
 
BDL-DCA
84
STL-CLT
99
 
FLL-BNA
130
 
DCA-BDL
74
CMH-CVG
45
 
BNA-MCO
104
 
BGR-LGA
85
CVG-CMH
40
 
MCO-BNA
115
 
LGA-BGR
86
CMH-DAY
40
 
BOS-CMH
124
 
BGR-PIT
124
DAY-CMH
40
 
CMH-BOS
110
 
PIT-BGR
111
CMH-PIT
50
 
CAE-MCO
72
 
BNA-PHL
134
PIT-CMH
45
 
MCO-CAE
75
 
PHL-BNA
132
CVG-IND
40
 
CMH-DFW
170
 
BOS-BUF
94
IND-CVG
42
 
DFW-CMH
144
 
BUF-BOS
84
CVG-STL
83
 
CMH-FLL
150
 
BOS-GSO
125
STL-CVG
79
 
FLL-CMH
162
 
GSO-BOS
116
DAY-STL
84
 
CMH-JFK
110
 
BOS-IND
158
STL-DAY
77
 
JFK-CMH
106
 
IND-BOS
134
DSM-STL
60
 
CMH-LGA
96
 
BOS-MYR
142
STL-DSM
70
 
LGA-CMH
111
 
MYR-BOS
123
FSD-STL
89
 
CMH-MCO
135
 
BOS-PIT
108
STL-FSD
100
 
MCO-CMH
130
 
PIT-BOS
99
IAH-STL
135
 
CMH-RSW
145
 
BOS-ROC
90
STL-IAH
125
 
RSW-CMH
150
 
ROC-BOS
78
IST-STL
77
 
CMH-TPA
136
 
BTV-DCA
94
STL-ICT
93
 
TPA-CMH
140
 
DCA-BTV
89
IND-MKE
70
 
DFW-ELP
110
 
BTV-PHL
0
MKE-IND
70
 
ELP-DFW
100
 
PHL-BTV
80
IND-STL
65
 
DFW-IAH
68
 
BTV-PIT
103
STL-IND
65
 
IAH-DFW
66
 
PIT-BTV
84
JAX-STL
140
 
DFW-ICT
82
 
BUF-DCA
74
STL-JAX
130
 
ICT-DFW
75
 
DCA-BUF
74
LNK-STL
75
 
DFW-IND
130
 
BUF-LGA
79
STL-LNK
86
 
IND-DFW
139
 
LGA-BUF
81
MKE-STL
80
 
DFW-LFT
80
 
BUF-PHL
78
STL-MKE
78
 
LFT-DFW
85
 
PHL-BUF
75
OMA-STL
72
 
DFW-LIT
72
 
BUF-PIT
60
STL-OMA
87
 
LIT-DFW
70
 
PIT-BUF
55
PIT-STL
115
 
DFW-MCO
160
 
CAE-LGA
114
STL-PIT
102
 
MCO-DFW
170
 
LGA-CAE
125
SGF-STL
59
 
DFW-MSY
98
 
CHA-LGA
122
STL-SGF
60
 
MSY-DFW
99
 
LGA-CHA
146
SHV-STL
93
 
DFW-OKC
60
 
CHS-DCA
84
STL-SHV
96
 
OKC-DFW
55
 
DCA-CHS
91
STL-XNA
74
 
DFW-PNS
114
 
CHS-LGA
117
XNA-STL
68
 
PNS-DFW
120
 
LGA-CHS
138
STL-YYZ
120
 
DFW-TUL
67
 
CHS-PHL
110
YYZ-STL
135
 
TUL-DFW
68
 
PHL-CHS
127


87

--------------------------------------------------------------------------------






                     
EYW-MCO
66
 
CLE-PHL
89
     
MCO-EYW
60
 
PHL-CLE
108
     
FLL-MCO
59
 
CMH-DCA
71
     
MCO-FLL
58
 
DCA-CMH
77
     
FLL-RDU
120
 
CMH-LGA
100
     
RDU-FLL
125
 
LGA-CMH
111
     
FLL-TLH
80
 
CMH-PHL
91
     
TLH-FLL
80
 
PHL-CMH
97
     
GSO-MCO
100
 
CMH-PIT
54
     
MCO-GSO
97
 
PIT-CMH
54
     
GSP-MCO
85
 
CVG-PHL
102
     
MCO-GSP
85
 
PHL-CVG
119
     
HSV-MCO
90
 
DAY-LGA
110
     
MCO-HSV
105
 
LGA-DAY
121
     
IND-JFK
122
 
DCA-HSV
114
     
JFK-IND
135
 
HSV-DCA
109
     
IND-LGA
125
 
DCA-IND
107
     
LGA-IND
135
 
IND-DCA
91
     
IND-MCO
135
 
DCA-PHL
55
     
MCO-IND
145
 
PHL-DCA
60
     
IND-TPA
135
 
DCA-PIT
65
     
TPA-IND
145
 
PIT-DCA
63
     
MCO-MIA
62
 
DCA-RDU
65
     
MIA-MCO
60
 
RDU-DCA
0
     
MCO-MOB
90
 
DCA-SAV
106
     
MOB-MCO
85
 
SAV-DCA
93
     
MCO-MSY
112
 
DCA-SDF
104
     
MSY-MCO
110
 
SDF-DCA
95
     
MCO-NAS
75
 
DCA-TYS
91
     
NAS-MCO
80
 
TYS-DCA
84
     
MCO-PBI
50
 
DTW-PHL
94
     
PBI-MCO
42
 
PHL-DTW
113
     
MCO-PNS
80
 
DTW-PIT
63
     
PNS-MCO
75
 
PIT-DTW
70
     
MCO-RDU
98
 
ERI-PIT
50
     
RDU-MCO
102
 
PIT-ERI
44
     
MCO-RIC
114
 
GSO-LGA
94
     
RIC-MCO
124
 
LGA-GSO
111
     
MCO-RSW
45
 
GSO-PHL
82
     
RSW-MCO
48
 
PHL-GSO
103
     
MCO-SDF
130
 
GSO-PIT
76
     
SDF-MCO
125
 
PIT-GSO
71
     
MCO-TLH
60
 
GSP-LGA
112
     
TLH-MCO
57
 
LGA-GSP
131
     
MIA-TLH
85
 
GSP-PHL
101
     
TLH-MIA
78
 
PHL-GSP
116
     
PBI-TLH
83
 
HSV-LGA
132
     
TLH-PBI
75
 
LGA-HSV
155


88

--------------------------------------------------------------------------------






                           
ILM-LGA
93
           
LGA-ILM
113
           
IND-LGA
119
           
LGA-IND
142
           
IND-PHL
111
           
PHL-IND
130
           
IND-PIT
72
           
PIT-IND
79
           
LGA-MYR
118
           
MYR-LGA
104
           
LGA-PHL
71
           
PHL-LGA
67
           
LGA-PIT
0
           
PIT-LGA
80
           
LGA-RDU
107
           
RDU-LGA
94
           
LGA-RIC
88
           
RIC-LGA
75
           
LGA-SAV
143
           
SAV-LGA
130
           
LGA-SDF
142
           
SDF-LGA
122
           
LGA-TYS
136
           
TYS-LGA
112
           
MKE-PHL
128
           
PHL-MKE
138
           
MKE-PIT
88
           
PIT-MKE
97


89

--------------------------------------------------------------------------------






           
MSP-PIT
126
           
PIT-MSP
134
           
MYR-PHL
93
           
PHL-MYR
105
           
ORF-PIT
89
           
PIT-ORF
82
           
PHL-PWM
84
           
PWM-PHL
96
           
PHL-RDU
95
           
RDU-PHL
77
           
PHL-RIC
69
           
RIC-PHL
65
           
PHL-ROC
73
           
ROC-PHL
79
           
PHL-YUL
96
           
YUL-PHL
0
           
PIT-PWM
96
           
PWM-PIT
113
           
PIT-RDU
77
           
RDU-PIT
85
           
PIT-ROC
67
           
ROC-PIT
62
           
PIT-SDF
86
           
SDF-PIT
75
           
PIT-YUL
0
           
YUL-PIT
115
           
YUL-PIT
115





90

--------------------------------------------------------------------------------


 
 
 
 
 
 